UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 05/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Asset Allocation Fund May 31, 2016 (Unaudited) Principal Bonds and Notes - 14.5% Amount ($) Value ($) Casinos - .0% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes, 6.08%, 10/01/16 58,000 a 58,326 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes, 6.44%, 10/01/16 57,000 a 57,416 Commercial Mortgage Pass-Through Ctfs. - .2% UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3, 3.40%, 5/10/45 105,000 110,815 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2, 2.68%, 11/15/44 104,995 105,359 WFRBS Commercial Mortgage Trust, Ser. 2013-C13, Cl. A4, 3.00%, 5/15/45 540,000 558,263 Consumer Discretionary - .6% 21st Century Fox America, Gtd. Notes, 6.15%, 3/01/37 265,000 319,682 Amazon.com, Sr. Unscd. Notes, 2.50%, 11/29/22 435,000 443,934 Comcast, Gtd. Notes, 3.13%, 7/15/22 610,000 641,276 eBay, Sr. Unscd. Notes, 2.60%, 7/15/22 325,000 315,919 Hyundai Capital America, Sr. Unscd. Notes, 2.40%, 10/30/18 195,000 a 197,007 Scripps Networks Interactive, Sr. Unscd. Notes, 2.80%, 6/15/20 345,000 348,125 Time Warner, Gtd. Notes, 4.00%, 1/15/22 470,000 503,389 Volkswagen International Finance, Gtd. Notes, 1.60%, 11/20/17 165,000 a 163,976 Consumer Staples - .3% Anheuser-Busch InBev Finance, Gtd. Notes, 4.90%, 2/01/46 375,000 419,641 CVS Health, Sr. Unscd. Notes, 4.88%, 7/20/35 340,000 387,405 Kroger, Sr. Unscd. Notes, 2.60%, 2/01/21 235,000 240,852 PepsiCo, Sr. Unscd. Notes, 4.50%, 1/15/20 375,000 414,695 Energy - .3% Apache, Sr. Unscd. Notes, 3.25%, 4/15/22 265,000 264,473 BP Capital Markets, Gtd. Notes, 4.75%, 3/10/19 255,000 274,402 Enterprise Products Operating, Gtd. Notes, 2.55%, 10/15/19 200,000 203,148 Exxon Mobil, Sr. Unscd. Notes, 1.71%, 3/01/19 280,000 282,264 Petrobras Global Finance, Gtd. Notes, 6.13%, 10/06/16 185,000 186,619 Spectra Energy Partners, Sr. Unscd. Notes, 3.50%, 3/15/25 195,000 192,993 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 14.5% (continued) Amount ($) Value ($) Financials - 2.6% AerCap Ireland Capital, Gtd. Notes, 3.95%, 2/01/22 170,000 170,043 Bank of America, Sr. Unscd. Notes, Ser. L, 2.60%, 1/15/19 645,000 655,679 Bank of America, Sub. Notes, Ser. L, 3.95%, 4/21/25 525,000 525,059 BlackRock, Sr. Unscd. Notes, 6.25%, 9/15/17 420,000 447,233 Boston Properties, Sr. Unscd. Notes, 4.13%, 5/15/21 360,000 388,790 Citigroup, Sr. Unscd. Bonds, 2.50%, 7/29/19 195,000 197,729 Citigroup, Sr. Unscd. Notes, 2.50%, 9/26/18 465,000 472,793 Citizens Financial Group, Sub. Notes, 4.15%, 9/28/22 545,000 a 562,496 Ford Motor Credit, Sr. Unscd. Notes, 3.00%, 6/12/17 465,000 471,634 GE Capital International Funding, Gtd. Notes, 2.34%, 11/15/20 410,000 a 418,358 General Electric, Sub. Notes, 5.30%, 2/11/21 142,000 163,334 Goldman Sachs Group, Sub. Notes, 6.75%, 10/01/37 530,000 646,478 HSBC Finance, Sub. Notes, 6.68%, 1/15/21 642,000 728,548 JPMorgan Chase & Co., Sub. Notes, 3.38%, 5/01/23 425,000 428,423 MetLife, Sr. Unscd. Notes, 7.72%, 2/15/19 345,000 398,045 Morgan Stanley, Sub. Notes, 4.88%, 11/01/22 735,000 799,023 NYSE Holdings, Gtd. Notes, 2.00%, 10/05/17 460,000 463,898 Rabobank Nederland, Gtd. Notes, 4.50%, 1/11/21 530,000 584,546 Royal Bank of Canada, Sr. Unscd. Bonds, 1.25%, 6/16/17 520,000 520,298 Simon Property Group, Sr. Unscd. Notes, 5.65%, 2/01/20 550,000 617,795 Societe Generale, Sub. Notes, 4.75%, 11/24/25 510,000 a 515,686 Total System Services, Sr. Unscd. Notes, 4.80%, 4/01/26 350,000 370,185 Toyota Motor Credit, Sr. Unscd. Bonds, 1.55%, 7/13/18 325,000 327,295 Wells Fargo & Co., Sub. Notes, 4.90%, 11/17/45 300,000 324,056 Wells Fargo Bank, Sr. Unscd. Notes, 1.75%, 5/24/19 315,000 316,154 Foreign/Governmental - .3% Mexican Government, Sr. Unscd. Notes, 5.63%, 1/15/17 315,000 b 323,978 Petroleos Mexicanos, Gtd. Notes, 4.88%, 1/24/22 550,000 551,031 Province of Ontario Canada, Sr. Unscd. Bonds, 4.00%, 10/07/19 330,000 356,564 Principal Bonds and Notes - 14.5% (continued) Amount ($) Value ($) Health Care - .3% AbbVie, Sr. Unscd. Notes, 1.80%, 5/14/18 300,000 300,738 Amgen, Sr. Unscd. Notes, 5.65%, 6/15/42 535,000 631,726 Biogen, Sr. Unscd. Notes, 2.90%, 9/15/20 345,000 355,652 Celgene, Sr. Unscd. Notes, 2.88%, 8/15/20 265,000 271,752 Industrials - .4% ABB Finance USA, Gtd. Notes, 2.88%, 5/08/22 505,000 518,114 American Airlines, Bonds, 3.38%, 11/01/28 334,078 337,836 Burlington North Santa Fe., Sr. Unscd. Debs., 3.45%, 9/15/21 430,000 459,937 General Electric, Jr. Sub. Debs., Ser. D, 5.00%, 12/29/49 295,000 c 309,381 Information Technology - 1.0% Adobe Systems, Sr. Unscd. Notes, 3.25%, 2/01/25 305,000 314,899 Apple, Sr. Unscd. Notes, 4.38%, 5/13/45 300,000 318,511 Arrow Electronics, Sr. Unscd. Notes, 3.50%, 4/01/22 385,000 387,298 Diamond 1 Finance, Sr. Scd. Notes, 6.02%, 6/15/26 375,000 a 379,778 Fidelity National Information Services, Gtd. Notes, 3.88%, 6/05/24 465,000 481,401 Flextronics International, Gtd. Notes, 4.75%, 6/15/25 290,000 292,538 Intel, Sr. Unscd. Notes, 2.70%, 12/15/22 290,000 299,949 Intel, Sr. Unscd. Notes, 4.90%, 7/29/45 415,000 465,446 Lam Research, Sr. Unscd. Notes, 3.45%, 6/15/23 180,000 181,604 Microsoft, Sr. Unscd. Notes, 3.75%, 2/12/45 440,000 440,688 Oracle, Sr. Unscd. Notes, 2.25%, 10/08/19 350,000 359,764 Oracle, Sr. Unscd. Notes, 2.50%, 5/15/22 220,000 223,890 Seagate HDD Cayman, Gtd. Bonds, 4.75%, 1/01/25 190,000 146,181 Materials - .1% Eastman Chemical, Sr. Unscd. Notes, 3.60%, 8/15/22 460,000 Municipal Bonds - 1.0% California Earthquake Authority, Revenue, 2.81%, 7/01/19 350,000 358,554 California Educational Facilities Authority, Revenue (Stanford University), 5.00%, 10/01/32 375,000 510,971 Chicago, GO, 7.38%, 1/01/33 290,000 295,986 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds, 3.00%, 7/01/20 900,000 930,825 Massachusetts, GO (Build America Bonds), 4.20%, 12/01/21 210,000 232,342 New Jersey Economic Development Authority, School Facilities Construction Revenue, 1.10%, 6/15/16 475,000 475,057 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 14.5% (continued) Amount ($) Value ($) Municipal Bonds - 1.0% (continued) New York City, GO (Build America Bonds), 6.25%, 6/01/35 345,000 394,608 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds), 6.28%, 6/15/42 530,000 610,650 Oakland Unified School District, GO (Build America Bonds), 9.50%, 8/01/34 180,000 213,161 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue, 8.25%, 7/01/24 310,000 318,785 University of California Regents, Limited Project Revenue, 4.13%, 5/15/45 340,000 357,520 Telecommunications - .4% AT&T, Sr. Unscd. Notes, 4.45%, 5/15/21 525,000 570,274 Telefonica Emisiones, Gtd. Notes, 5.13%, 4/27/20 575,000 631,577 Verizon Communications, Sr. Unscd. Notes, 3.65%, 9/14/18 280,000 294,191 Verizon Communications, Sr. Unscd. Notes, 6.55%, 9/15/43 245,000 322,097 U.S. Government Agencies - .1% Federal National Mortgage Association, REMIC, Series 2014-28, Cl. ND, 3.00%, 3/25/40 378,008 d U.S. Government Agencies/Mortgage-Backed - 4.1% Federal Home Loan Mortgage Corp. 3.00%, 9/1/27 78,174 d 80,889 3.50%, 12/1/28-6/1/45 1,103,935 d 1,156,571 4.00%, 6/1/26-4/1/44 771,529 d 826,306 4.50%, 12/1/40 978,088 d 1,081,362 5.00%, 7/1/40 299,292 d 330,295 Federal National Mortgage Association 2.50%, 11/1/30 972,840 d 998,927 3.00%, 3/1/31-3/1/46 2,669,420 d 2,759,493 3.50%, 9/1/26-2/1/46 3,695,255 d 3,876,991 4.00%, 8/1/27-12/1/45 887,099 d 948,792 4.50%, 4/1/44-8/1/44 807,806 d 881,112 5.00%, 2/1/41-11/1/43 893,935 d 997,813 5.50%, 4/1/36-1/1/39 646,814 d 731,316 Government National Mortgage Association I 3.00%, 4/20/45 348,307 361,091 5.00%, 11/15/34-1/15/39 254,928 286,032 Government National Mortgage Association II 3.00%, 1/20/44 476,713 494,862 3.50%, 4/20/46 543,749 575,137 4.00%, 4/20/46 1,101,917 1,177,330 4.50%, 4/20/46 800,000 861,082 U.S. Government Securities - 2.7% U.S. Treasury Bonds, 3.00%, 5/15/45 710,000 764,526 U.S. Treasury Bonds, 2.88%, 8/15/45 320,000 336,050 U.S. Treasury Inflation Protected Securities, Notes, 1.38%, 1/15/20 451,435 e 478,941 Principal Bonds and Notes - 14.5% (continued) Amount ($) Value ($) U.S. Government Securities - 2.7% (continued) U.S. Treasury Inflation Protected Securities, Notes, 0.13%, 4/15/20 310,103 e 314,427 U.S. Treasury Inflation Protected Securities, Notes, 0.63%, 7/15/21 945,496 e 983,944 U.S. Treasury Inflation Protected Securities, Notes, 0.38%, 7/15/25 647,599 e 655,775 U.S. Treasury Notes, 0.88%, 5/15/17 95,000 95,152 U.S. Treasury Notes, 0.63%, 9/30/17 1,880,000 b 1,876,108 U.S. Treasury Notes, 0.75%, 10/31/17 875,000 874,419 U.S. Treasury Notes, 0.88%, 11/30/17 640,000 640,712 U.S. Treasury Notes, 2.63%, 1/31/18 2,880,000 2,964,770 U.S. Treasury Notes, 1.13%, 1/15/19 1,495,000 1,500,606 U.S. Treasury Notes, 1.13%, 2/28/21 550,000 b 544,285 Utilities - .1% Exelon, Sr. Unscd. Notes, 3.40%, 4/15/26 280,000 Total Bonds and Notes (cost $63,480,973) Common Stocks - 20.7% Shares Value ($) Consumer Discretionary - 2.7% Amazon.com 745 f 538,479 Brunswick 3,245 155,338 Carnival 15,620 745,699 D.R. Horton 4,810 146,994 Darden Restaurants 10,770 730,529 eBay 33,575 f 821,244 Home Depot 12,360 1,633,003 Lowe's 8,115 650,255 Marriott International, Cl. A 10,425 688,467 Nordstrom 3,250 123,435 Royal Caribbean Cruises 5,745 444,606 Sirius XM Holdings 55,655 f 223,733 Target 12,385 851,840 Time Warner 11,585 876,521 Twenty-First Century Fox, Cl. A 8,665 250,245 Visteon 10,935 819,906 Walt Disney 14,805 1,468,952 Wyndham Worldwide 10,315 695,128 Consumer Staples - 2.4% Altria Group 25,350 1,613,274 ConAgra Foods 17,855 815,973 CVS Health 15,045 1,451,090 Estee Lauder, Cl. A 9,875 906,327 General Mills 9,040 567,531 Kroger 9,945 355,633 Mondelez International, Cl. A 25,280 1,124,707 PepsiCo 15,130 1,530,702 Procter & Gamble 4,200 340,368 Walgreens Boots Alliance 10,640 823,536 Wal-Mart Stores 19,255 1,362,869 Energy - 1.3% Exxon Mobil 29,530 2,628,761 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 20.7% (continued) Shares Value ($) Energy - 1.3% (continued) Hess 3,230 193,574 HollyFrontier 4,005 107,174 Kinder Morgan 15,595 281,958 Marathon Petroleum 14,925 519,838 Phillips 66 2,445 196,480 Schlumberger 4,365 333,050 Tesoro 9,140 713,651 Valero Energy 15,180 830,346 Exchange-Traded Funds - .0% SPDR S&P rust 215 Financials - 3.4% Affiliated Managers Group 3,880 f 673,258 American Express 15,575 1,024,212 Ameriprise Financial 8,160 829,627 Bank of America 104,610 1,547,182 Berkshire Hathaway, Cl. B 3,165 f 444,809 Citigroup 31,570 1,470,215 Equity Residential 12,260 g 848,515 General Growth Properties 30,780 g 827,059 Host Hotels & Resorts 12,500 g 192,500 JPMorgan Chase & Co. 29,642 1,934,733 Moody's 2,160 213,062 Prudential Financial 11,225 889,581 Public Storage 4,215 g 1,069,388 Simon Property Group 990 g 195,664 T. Rowe Price Group 10,120 779,847 Travelers 8,590 980,463 Wells Fargo & Co. 23,255 1,179,494 Health Care - 3.4% Abbott Laboratories 22,205 879,984 Agilent Technologies 13,040 598,406 AmerisourceBergen 3,255 244,060 Amgen 9,110 1,438,924 Anthem 3,850 508,816 Biogen 875 f 253,514 Charles River Laboratories International 2,430 f 208,810 Cigna 3,770 482,975 DENTSPLY SIRONA 9,810 609,790 Express Scripts Holding 12,300 f 929,265 Gilead Sciences 15,160 1,319,830 HCA Holdings 8,655 f 675,263 Hologic 23,040 f 792,806 Johnson & Johnson 19,770 2,227,881 Merck & Co. 27,805 1,564,309 Mylan 12,290 f 532,649 Pfizer 55,895 1,939,556 Quintiles Transnational Holdings 2,420 f 164,294 Industrials - 1.7% 3M 4,070 685,062 Allison Transmission Holdings 11,570 325,001 Boeing 8,265 1,042,630 Delta Air Lines 18,860 819,656 General Electric 15,450 467,054 Common Stocks - 20.7% (continued) Shares Value ($) Industrials - 1.7% (continued) HD Supply Holdings 12,380 f 437,014 Honeywell International 2,580 293,681 Illinois Tool Works 2,755 292,113 JetBlue Airways 25,135 f 450,671 Lennox International 1,480 203,278 Owens Corning 14,410 735,919 Southwest Airlines 23,675 1,005,714 Spirit AeroSystems Holdings, Cl. A 13,565 f 634,571 Information Technology - 4.1% Activision Blizzard 23,265 913,384 Alphabet, Cl. A 2,205 f 1,651,214 Alphabet, Cl. C 2,205 f 1,622,263 Apple 35,450 3,540,037 Cisco Systems 21,290 618,475 Citrix Systems 10,585 f 898,878 Electronic Arts 14,490 f 1,112,107 Facebook, Cl. A 4,060 f 482,369 Intel 12,960 409,406 International Business Machines 9,255 1,422,864 Microsoft 23,630 1,252,390 Motorola Solutions 10,640 737,033 Nuance Communications 28,840 f 482,205 Red Hat 6,585 f 510,074 Texas Instruments 12,885 780,831 VeriSign 1,675 f 143,146 Visa, Cl. A 22,560 1,780,886 Materials - .6% Air Products & Chemicals 1,210 172,594 Crown Holdings 3,370 f 175,813 Dow Chemical 7,265 373,130 LyondellBasell Industries, Cl. A 10,825 880,722 Nucor 4,130 200,346 Reliance Steel & Aluminum 12,295 914,133 Telecommunications - .7% AT&T 21,575 844,661 CenturyLink 25,165 682,475 Verizon Communications 35,590 1,811,531 Utilities - .4% Duke Energy 10,455 817,895 FirstEnergy 24,580 806,470 Great Plains Energy 9,105 265,684 Total Common Stocks (cost $79,252,711) Other Investments - 65.0% Shares Value ($) Registered Investment Companies: ASG Global Alternatives Fund, Cl. Y 1,258,601 f 12,246,186 ASG Managed Futures Strategy Fund, Cl. Y 1,032,092 10,867,923 BNY Mellon Corporate Bond Fund, Cl. M 922,038 h 11,783,647 BNY Mellon Emerging Markets Fund, Cl. M 1,117,557 h 8,873,400 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investments - 65.0% (continued) Shares Value ($) Registered Investment Companies: (continued) BNY Mellon Focused Equity Opportunities Fund, Cl. M 2,178,684 h 30,632,298 BNY Mellon Income Stock Fund, Cl. M 1,490,422 h 12,549,354 BNY Mellon Intermediate Bond Fund, Cl. M 2,042,994 h 25,843,876 BNY Mellon International Fund, Cl. M 1,954,234 h 21,867,882 BNY Mellon Mid Cap Multi-Strategy Fund, Cl. M 2,434,605 h 35,326,125 BNY Mellon Short-Term U.S. Government Securities Fund, Cl. M 249,318 h 2,944,443 BNY Mellon Small/Mid Cap Fund, Cl. M 676,730 h 8,073,388 Dreyfus Floating Rate Income Fund, Cl. Y 822,451 h 9,811,843 Dreyfus Global Real Estate Securities Fund, Cl. Y 879,075 h 7,964,421 Dreyfus High Yield Fund, Cl. I 2,180,465 h 13,104,595 Dreyfus Institutional Preferred Plus Money Market Fund 1,045,782 i 1,045,782 Dreyfus International Small Cap Fund, Cl. Y 1,123,799 h 14,856,624 Dreyfus Research Growth Fund, Cl. Y 550,120 h 7,756,689 Dreyfus Select Managers Small Cap Growth Fund, Cl. Y 677,347 f,h 14,109,147 Dreyfus Select Managers Small Cap Value Fund, Cl. Y 618,911 h 12,588,640 Dreyfus U.S. Equity Fund, Cl. Y 149,408 h 2,638,551 Dreyfus/Newton International Equity Fund, Cl. Y 593,730 h 10,960,263 Dynamic Total Return Fund, Cl. Y 486,666 f,h 7,645,523 Global Stock Fund, Cl. Y 425,272 h 7,442,259 Total Other Investments (cost $275,723,415) Investment of Cash Collateral for Securities Loaned - .1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $337,050) 337,050 i Total Investments (cost $418,794,149) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund GO—General Obligation REMIC—Real Estate Mortgage Investment Conduit SPDR—Standard & Poor's Depository Receipt a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, these securities were valued at $2,353,043 or .53% of net assets. b Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $2,744,371 and the value of the collateral held by the fund was $2,811,365, consisting of cash collateral of $337,050 and U.S. Government & Agency securities valued at $2,474,315. c Variable rate security—rate shown is the interest rate in effect at period end. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Investment in real estate investment trust. h Investment in affiliated mutual fund. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 46.0 Common Stocks 20.7 Mutual Funds: Foreign 18.8 U.S. Government Agencies/Mortgage-Backed 6.9 Corporate Bonds 6.1 Municipal Bonds 1.0 Money Market Investments .3 Foreign/Governmental .3 Commercial Mortgage-Backed .2 Exchange-Traded Funds .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Asset Allocation Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the funds investments:  See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board Memebers ("Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other NOTES investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices . U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. NOTES For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $30,284,384, consisting of $37,788,413 gross unrealized appreciation and $7,504,029 gross unrealized depreciation At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 98.8% Rate (%) Date Amount ($) Value ($) Casinos - .1% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 346,000 a 347,945 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 439,000 a 442,200 Commercial Mortgage Pass-Through Ctfs. - 1.2% UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 1,805,000 1,904,968 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A2 2.68 11/15/44 927,454 930,669 WFRBS Commercial Mortgage Trust, Ser. 2013-C13, Cl. A4 3.00 5/15/45 9,045,000 9,350,907 Consumer Discretionary - 2.9% 21st Century Fox America, Gtd. Notes 6.15 3/1/37 5,054,000 6,096,878 Comcast, Gtd. Notes 3.13 7/15/22 9,270,000 9,745,291 Scripps Networks Interactive, Sr. Unscd. Notes 2.80 6/15/20 5,465,000 5,514,507 Time Warner, Gtd. Notes 4.00 1/15/22 7,570,000 8,107,780 Consumer Staples - 2.4% Anheuser-Busch InBev Finance, Gtd. Notes 4.90 2/1/46 5,935,000 6,641,514 CVS Health, Sr. Unscd. Notes 4.88 7/20/35 5,540,000 6,312,415 Kroger, Sr. Unscd. Notes 2.60 2/1/21 3,735,000 3,828,002 PepsiCo, Sr. Unscd. Notes 4.50 1/15/20 7,040,000 7,785,205 Energy - 2.2% Apache, Sr. Unscd. Notes 3.25 4/15/22 4,120,000 4,111,814 BP Capital Markets, Gtd. Notes 4.75 3/10/19 4,640,000 4,993,048 Enterprise Products Operating, Gtd. Notes 2.55 10/15/19 3,235,000 3,285,925 Exxon Mobil, Sr. Unscd. Notes 1.71 3/1/19 4,425,000 4,460,785 Petrobras Global Finance, Gtd. Notes 6.13 10/6/16 2,765,000 2,789,194 Spectra Energy Partners, Sr. Unscd. Notes 3.50 3/15/25 3,145,000 3,112,635 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 18.5% AerCap Ireland Capital, Gtd. Notes 3.95 2/1/22 2,605,000 2,605,651 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 9,330,000 9,484,477 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 9,170,000 9,171,027 BlackRock, Sr. Unscd. Notes 6.25 9/15/17 7,000,000 7,453,887 Boston Properties, Sr. Unscd. Notes 4.13 5/15/21 7,185,000 7,759,592 Citigroup, Sr. Unscd. Bonds 2.50 7/29/19 3,095,000 3,138,315 Citigroup, Sr. Unscd. Notes 2.50 9/26/18 7,075,000 7,193,577 Citizens Financial Group, Sub. Notes 4.15 9/28/22 8,555,000 a 8,829,641 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 6,225,000 6,313,806 GE Capital International Funding, Gtd. Notes 2.34 11/15/20 6,873,000 a 7,013,106 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 8,270,000 10,087,498 HSBC Finance, Sub. Notes 6.68 1/15/21 10,510,000 11,926,853 Hyundai Capital America, Sr. Unscd. Notes 2.40 10/30/18 3,035,000 a 3,066,239 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 5,770,000 5,816,477 MetLife, Sr. Unscd. Notes 7.72 2/15/19 6,865,000 7,920,514 Morgan Stanley, Sub. Notes 4.88 11/1/22 11,490,000 12,490,848 NYSE Holdings, Gtd. Notes 2.00 10/5/17 7,340,000 7,402,193 Rabobank Nederland, Gtd. Notes 4.50 1/11/21 8,060,000 8,889,511 Royal Bank of Canada, Sr. Unscd. Bonds 1.25 6/16/17 8,385,000 8,389,813 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 8,782,000 9,864,504 Societe Generale, Sub. Notes 4.75 11/24/25 8,355,000 a 8,448,150 Total System Services, Sr. Unscd. Notes 4.80 4/1/26 5,455,000 5,769,601 Toyota Motor Credit, Sr. Unscd. Bonds 1.55 7/13/18 5,385,000 5,423,029 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 2,585,000 a 2,568,957 Wells Fargo & Co., Sub. Notes 4.90 11/17/45 4,735,000 5,114,681 Wells Fargo Bank, Sr. Unscd. Notes 1.75 5/24/19 4,945,000 4,963,114 Foreign/Governmental - 2.2% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 5,975,000 b 6,145,288 Coupon Maturity Principal Bonds and Notes - 98.8% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 2.2% (continued) Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 8,605,000 8,621,134 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,500,000 7,023,237 Health Care - 2.4% AbbVie, Sr. Unscd. Notes 1.80 5/14/18 5,025,000 5,037,362 Amgen, Sr. Unscd. Notes 5.65 6/15/42 7,955,000 9,393,232 Biogen, Sr. Unscd. Notes 2.90 9/15/20 5,600,000 5,772,900 Celgene, Sr. Unscd. Notes 2.88 8/15/20 4,305,000 4,414,687 Industrials - 2.8% ABB Finance USA, Gtd. Notes 2.88 5/8/22 7,215,000 7,402,366 American Airlines, Bonds 3.38 11/1/28 5,202,066 5,260,590 Burlington North Santa Fe., Sr. Unscd. Debs. 3.45 9/15/21 6,415,000 6,861,612 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 5,393,000 c 5,655,909 General Electric, Sub. Notes 5.30 2/11/21 2,373,000 2,729,524 Information Technology - 7.9% Adobe Systems, Sr. Unscd. Notes 3.25 2/1/25 4,895,000 5,053,877 Amazon.com, Sr. Unscd. Notes 2.50 11/29/22 6,675,000 6,812,091 Apple, Sr. Unscd. Notes 4.38 5/13/45 4,895,000 5,197,031 Arrow Electronics, Sr. Unscd. Notes 3.50 4/1/22 5,620,000 5,653,551 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 5,775,000 a 5,848,574 eBay, Sr. Unscd. Notes 2.60 7/15/22 5,295,000 5,147,052 Fidelity National Information Services, Gtd. Notes 3.88 6/5/24 7,445,000 7,707,593 Flextronics International, Gtd. Notes 4.75 6/15/25 4,895,000 4,937,831 Intel, Sr. Unscd. Notes 2.70 12/15/22 4,020,000 4,157,910 Intel, Sr. Unscd. Notes 4.90 7/29/45 6,550,000 7,346,198 Lam Research, Sr. Unscd. Notes 3.45 6/15/23 2,760,000 2,784,589 Microsoft, Sr. Unscd. Notes 3.75 2/12/45 7,035,000 7,045,996 Oracle, Sr. Unscd. Notes 2.25 10/8/19 5,990,000 6,157,103 Oracle, Sr. Unscd. Notes 2.50 5/15/22 3,670,000 3,734,889 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.8% (continued) Rate (%) Date Amount ($) Value ($) Information Technology - 7.9% (continued) Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 3,135,000 2,411,991 Materials - .7% Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 7,075,000 Municipal Bonds - 7.5% California Earthquake Authority, Revenue 2.81 7/1/19 5,700,000 5,839,308 California Educational Facilities Authority, Revenue (Stanford University) 5.00 10/1/32 6,125,000 8,345,864 Chicago, GO 7.38 1/1/33 4,710,000 4,807,214 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 14,000,000 14,479,500 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 3,985,000 4,408,964 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.10 6/15/16 7,425,000 7,425,891 New York City, GO (Build America Bonds) 6.25 6/1/35 5,470,000 6,256,531 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 8,440,000 9,724,315 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 3,550,000 4,204,017 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 4,890,000 5,028,583 University of California Regents, Limited Project Revenue 4.13 5/15/45 5,530,000 5,814,961 Telecommunications - 2.8% AT&T, Sr. Unscd. Notes 4.45 5/15/21 7,980,000 8,668,171 Telefonica Emisiones, Gtd. Notes 5.13 4/27/20 9,395,000 10,319,412 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 4,420,000 4,644,019 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 3,920,000 5,153,557 U.S. Government Agencies/Mortgage-Backed - 28.6% Federal Home Loan Mortgage Corporation: 3.00%, 9/1/27 1,275,213 d 1,319,496 3.50%, 12/1/28-6/1/45 18,004,467 d 18,863,014 4.00%, 6/1/26-4/1/44 12,140,493 d 12,997,393 4.50%, 12/1/40 15,530,072 d 17,169,849 5.00%, 12/1/39-7/1/40 8,158,411 d 9,049,009 Federal National Mortgage Association: 2.50%, 11/1/30 13,729,306 d 14,097,473 3.00%, 3/1/31-3/1/46 41,349,727 d 42,744,700 Coupon Maturity Principal Bonds and Notes - 98.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 28.6% (continued) REMIC, Series 2014-28, Cl. ND, 3.00%, 3/25/40 5,832,126 d 6,032,389 3.50%, 9/1/26-2/1/46 58,376,951 d 61,252,870 4.00%, 8/1/27-12/1/45 13,506,184 d 14,448,195 4.50%, 4/1/44-8/1/44 12,676,521 d 13,826,631 5.00%, 2/1/41-11/1/43 8,931,395 d 9,965,795 5.50%, 3/1/38-1/1/39 8,567,476 d 9,689,733 Government National Mortgage Association I: 3.00%, 4/20/45 5,316,270 5,511,396 5.00%, 11/15/34-3/15/36 4,713,801 5,308,556 Government National Mortgage Association II: 3.00%, 1/20/44 7,693,528 7,986,430 3.50%, 4/20/46 8,116,325 8,584,840 4.00%, 4/20/46 16,190,095 17,298,115 4.50%, 4/20/46 12,434,151 13,383,537 U.S. Government Securities - 16.1% U.S. Treasury Bonds 3.00 5/15/45 10,750,000 11,575,568 U.S. Treasury Bonds 2.88 8/15/45 5,075,000 5,329,542 U.S. Treasury Inflation Protected Securities, Notes 1.38 1/15/20 6,292,558 e 6,675,970 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 4,778,631 e 4,845,269 U.S. Treasury Inflation Protected Securities, Notes 0.63 7/15/21 14,008,129 e 14,577,756 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/25 12,259,206 e 12,413,967 U.S. Treasury Notes 0.63 9/30/17 26,620,000 b 26,564,897 U.S. Treasury Notes 0.75 10/31/17 18,215,000 18,202,905 U.S. Treasury Notes 0.88 11/30/17 7,000,000 7,007,791 U.S. Treasury Notes 2.63 1/31/18 21,000,000 21,618,114 U.S. Treasury Notes 1.13 1/15/19 24,250,000 24,340,937 U.S. Treasury Notes 1.13 2/28/21 9,865,000 b 9,762,493 Utilities - .5% Exelon, Sr. Unscd. Notes 3.40 4/15/26 4,400,000 4,452,976 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 730,000 730,723 Total Bonds and Notes (cost $973,416,098) Other Investment - 2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $19,860,046) 19,860,046 f STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - .6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,393,250) 6,393,250 f Total Investments (cost $999,669,394) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation REMIC—Real Estate Mortgage Investment Conduit a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, these securities were valued at $36,564,812 or 3.61% of net assets. b Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $39,815,638 and the value of the collateral held by the fund was $40,811,888, consisting of cash collateral of $6,393,250 and U.S. Government & Agency securities valued at $34,418,638. c Variable rate security—rate shown is the interest rate in effect at period end. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 43.2 U.S. Government Agencies/Mortgage-Backed 28.6 U.S. Government Securities 16.1 Municipal Bonds 7.5 Money Market Investments 2.6 Foreign/Governmental 2.2 Commercial Mortgage-Backed 1.2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Commercial Mortgage-Backed - 12,186,544 - Corporate Bonds † - 438,523,598 - Foreign Government - 21,789,659 - Municipal Bonds † - 76,335,148 - Mutual Funds 26,253,296 - - U.S. Government Agencies/Mortgage-Backed - 289,529,421 - U.S. Treasury - 162,915,209 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $27,863,481, consisting of $29,895,034 gross unrealized appreciation and $2,031,553 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Corporate Bond Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 98.0% Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 15.1% 21st Century Fox America, Gtd. Notes 3.00 9/15/22 4,250,000 4,368,787 Borgwarner, Sr. Unscd. Notes 4.63 9/15/20 3,000,000 3,241,437 Brinker International, Sr. Scd. Notes 3.88 5/15/23 4,000,000 3,960,972 D.R. Horton, Gtd. Notes 4.00 2/15/20 5,000,000 5,187,500 Daimler Finance, Gtd. Notes 2.25 7/31/19 4,000,000 a 4,067,584 Ford Motor Credit, Sr. Unscd. Bonds 4.39 1/8/26 3,000,000 3,225,999 Ford Motor Credit, Sr. Unscd. Notes 4.25 2/3/17 3,500,000 3,568,663 General Motors Financial, Gtd. Notes 4.75 8/15/17 2,000,000 2,066,174 General Motors Financial, Gtd. Notes 3.70 5/9/23 2,000,000 1,982,564 General Motors Financial, Gtd. Notes 4.00 1/15/25 2,000,000 1,994,226 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 5,982,000 6,445,539 Grupo Televisa, Sr. Unscd. Notes 4.63 1/30/26 1,000,000 1,059,602 Harley-Davidson Financial Services, Gtd. Notes 2.15 2/26/20 5,000,000 a,b 5,027,915 Hasbro, Sr. Unscd. Notes 3.15 5/15/21 6,000,000 6,119,202 Kia Motors, Sr. Unscd. Notes 3.63 6/14/16 6,800,000 a 6,804,910 Kohl's, Sr. Unscd. Notes 4.25 7/17/25 3,000,000 b 2,857,122 Macy's Retail Holdings, Gtd. Notes 3.45 1/15/21 4,750,000 b 4,800,497 Marriott International, Sr. Unscd. Notes 2.88 3/1/21 3,000,000 3,045,942 NBCUniversal Media, Gtd. Notes 4.38 4/1/21 5,000,000 5,553,070 Newell Brands, Sr. Unscd. Notes 3.15 4/1/21 1,000,000 1,026,761 Newell Brands, Sr. Unscd. Notes 4.20 4/1/26 5,000,000 5,304,625 NVR, Sr. Unscd. Notes 3.95 9/15/22 7,000,000 7,218,456 Scripps Networks Interactive, Sr. Unscd. Notes 2.80 6/15/20 5,500,000 5,549,824 Sky, Gtd. Notes 2.63 9/16/19 4,000,000 a 4,028,248 Thomson Reuters, Gtd. Notes 4.70 10/15/19 5,750,000 6,204,020 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.0% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 15.1% (continued) Time Warner, Gtd. Notes 4.00 1/15/22 5,000,000 5,355,205 Volkswagen Group of America Finance, Gtd. Notes 2.13 5/23/19 5,000,000 a 4,976,440 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 2,000,000 a 1,987,588 Wyndham Worldwide, Sr. Unscd. Notes 5.10 10/1/25 3,000,000 3,194,934 Consumer Staples - 3.4% Anheuser-Busch InBev Finance, Gtd. Notes 3.65 2/1/26 7,000,000 7,288,358 Flowers Foods, Sr. Unscd. Notes 4.38 4/1/22 6,000,000 6,446,520 Grupo Bimbo, Gtd. Notes 3.88 6/27/24 3,000,000 a 3,060,528 Jb Y Co., Gtd. Notes 3.75 5/13/25 6,000,000 a 6,121,830 Kraft Heinz Foods, Gtd. Notes 3.00 6/1/26 2,000,000 a 1,981,824 Whole Foods Market, Sr. Unscd. Notes 5.20 12/3/25 2,000,000 a 2,080,792 Energy - 5.6% Anadarko Petroleum, Sr. Unscd. Notes 5.55 3/15/26 2,750,000 2,938,683 Apache, Sr. Unscd. Notes 3.25 4/15/22 3,000,000 2,994,039 ConocoPhillips, Gtd. Notes 4.95 3/15/26 3,000,000 3,301,179 Continental Resources, Gtd. Notes 5.00 9/15/22 3,550,000 b 3,372,500 Ensco, Sr. Unscd. Notes 4.50 10/1/24 2,000,000 1,252,500 Marathon Oil, Sr. Unscd. Notes 2.80 11/1/22 5,000,000 4,328,230 Noble Energy, Sr. Unscd. Notes 3.90 11/15/24 3,000,000 b 2,967,435 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 7,500,000 6,656,250 Pioneer Natural Resources, Sr. Unscd. Notes 3.95 7/15/22 5,855,000 6,052,565 Regency Energy Partners, Gtd. Notes 5.88 3/1/22 2,500,000 2,554,818 Rowan Companies, Gtd. Notes 7.88 8/1/19 3,000,000 b 3,005,409 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 3,000,000 2,811,720 Sunoco Logistics Partners Operations, Gtd. Notes 4.25 4/1/24 2,250,000 2,187,680 Financials - 30.8% AerCap Aviation Solutions, Gtd. Notes 6.38 5/30/17 7,845,000 8,129,381 Apollo Management Holdings, Gtd. Notes 4.00 5/30/24 7,000,000 a 7,065,289 Coupon Maturity Principal Bonds and Notes - 98.0% (continued) Rate (%) Date Amount ($) Value ($) Financials - 30.8% (continued) Assured Guaranty U.S. Holdings, Gtd. Notes 5.00 7/1/24 7,000,000 b 7,499,422 BAC Capital Trust XIV, Gtd. Notes 4.00 9/29/49 3,000,000 c 2,255,625 Bank of America, Sub. Notes 5.49 3/15/19 2,000,000 2,169,534 Bank of America, Sub. Notes 4.20 8/26/24 5,000,000 5,123,935 Barclays, Sub. Notes 5.20 5/12/26 7,000,000 7,160,146 BBVA Bancomer, Sr. Unscd. Notes 4.38 4/10/24 4,500,000 a 4,646,250 Blackstone Holdings Finance, Gtd. Notes 6.63 8/15/19 2,000,000 a 2,282,646 Blackstone Holdings Finance, Gtd. Notes 4.75 2/15/23 3,000,000 a 3,282,636 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 5,000,000 5,224,805 Brixmor Operating Partnership, Sr. Unscd. Notes 3.88 8/15/22 1,470,000 1,475,232 Carlyle Holdings Finance, Gtd. Notes 3.88 2/1/23 5,921,000 a 6,068,143 CBRE Services, Gtd. Notes 4.88 3/1/26 6,000,000 6,093,882 Citigroup, Jr. Sub. Debs., Ser. Q 5.95 12/29/49 5,000,000 c 4,890,625 Citigroup, Sub. Bonds 4.40 6/10/25 4,000,000 4,107,072 Citizens Financial Group, Sub. Bonds 3.75 7/1/24 6,000,000 5,904,570 Credit Suisse Group Funding , Gtd. Notes 3.80 9/15/22 7,000,000 7,069,279 CubeSmart, Gtd. Notes 4.80 7/15/22 6,595,000 7,204,991 DDR, Sr. Unscd. Notes 3.50 1/15/21 4,500,000 4,590,054 Deutsche Bank, Sub. Notes 4.50 4/1/25 7,000,000 b 6,515,369 Essex Portfolio, Gtd. Notes 3.25 5/1/23 2,500,000 2,529,223 First Industrial, Sr. Unscd. Notes 5.95 5/15/17 1,500,000 1,557,777 Five Corners Funding Trust, Sr. Unscd. Bonds 4.42 11/15/23 6,000,000 a 6,382,662 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 4,000,000 4,314,464 HSBC Finance, Sub. Notes 6.68 1/15/21 6,000,000 6,808,860 Jefferies Group, Sr. Unscd. Notes 6.88 4/15/21 2,000,000 2,248,716 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 2,000,000 2,016,110 Kilroy Realty, Gtd. Notes 4.38 10/1/25 5,000,000 5,274,875 Kimco Realty, Sr. Unscd. Notes 3.40 11/1/22 2,130,000 2,194,878 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.0% (continued) Rate (%) Date Amount ($) Value ($) Financials - 30.8% (continued) Legg Mason , Sr. Unscd. Notes 4.75 3/15/26 3,000,000 3,128,157 Liberty Property, Sr. Unscd. Notes 6.63 10/1/17 4,200,000 4,458,842 Lloyds Banking Group, Sub. Notes 4.65 3/24/26 7,000,000 7,086,156 Moody's, Sr. Unscd. Notes 2.75 7/15/19 2,000,000 2,049,586 Moody's, Sr. Unscd. Notes 4.50 9/1/22 5,000,000 5,514,825 Morgan Stanley, Sub. Notes 4.88 11/1/22 7,000,000 7,609,742 National Retail Properties, Sr. Unscd. Notes 3.90 6/15/24 4,000,000 4,130,456 NYSE Holdings, Gtd. Notes 2.00 10/5/17 3,000,000 3,025,420 Prologis, Gtd. Notes 2.75 2/15/19 3,000,000 3,065,373 Rabobank, Bank Gtd. Notes 4.38 8/4/25 5,000,000 5,216,870 Realty Income, Sr. Unscd. Notes 4.65 8/1/23 3,000,000 3,246,612 Retail Opportunity Investments Partnership, Gtd. Notes 5.00 12/15/23 3,500,000 3,599,127 Retail Opportunity Investments Partnership, Gtd. Notes 4.00 12/15/24 3,000,000 2,861,955 Royal Bank of Canada, Sub. Notes 4.65 1/27/26 6,000,000 6,282,792 Royal Bank of Scotland Group, Sub. Bonds 5.13 5/28/24 5,000,000 4,950,240 Santander Issuances, Gtd. Notes 5.91 6/20/16 5,750,000 a 5,761,155 Societe Generale, Sub. Notes 4.75 11/24/25 7,000,000 a 7,078,043 Stifel Financial, Sr. Unscd. Bonds 4.25 7/18/24 7,000,000 6,991,334 TIAA Asset Management Finance, Sr. Unscd. Notes 2.95 11/1/19 5,000,000 a 5,085,210 UBS Group Funding, Gtd. Notes 3.00 4/15/21 3,000,000 a 3,013,329 WEA Finance, Gtd. Notes 1.75 9/15/17 2,000,000 a 1,999,606 Weingarten Realty Investors, Sr. Unscd. Notes 3.50 4/15/23 3,000,000 2,979,099 Westpac Banking, Sub. Bonds 4.63 6/1/18 4,750,000 4,995,276 Foreign/Governmental - 3.0% Bermudian Government, Sr. Unscd. Notes 5.60 7/20/20 6,102,000 a 6,757,965 North American Development Bank, Sr. Unscd. Notes 2.30 10/10/18 3,000,000 3,058,686 Petroleos Mexicanos, Gtd. Notes 2.65 7/18/18 5,000,000 c 4,967,500 Coupon Maturity Principal Bonds and Notes - 98.0% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 3.0% (continued) Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 3,000,000 3,120,000 Spanish Government, Sr. Unscd. Notes 4.00 3/6/18 6,000,000 a 6,235,998 Health Care - 3.6% AbbVie, Sr. Unscd. Notes 1.80 5/14/18 3,000,000 3,007,380 AbbVie, Sr. Unscd. Notes 3.60 5/14/25 5,000,000 5,157,980 Aetna, Sr. Unscd. Notes 2.20 3/15/19 4,000,000 4,045,260 Amgen, Sr. Unscd. Notes 3.88 11/15/21 3,500,000 3,766,098 Dignity Health, Unscd. Notes 3.13 11/1/22 5,000,000 5,124,485 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 4,500,000 4,530,186 Unitedhealth Group, Sr. Unscd. Notes 3.35 7/15/22 3,000,000 3,171,042 Industrials - 5.6% Air Canada, Notes 3.60 9/15/28 2,953,105 a 2,993,710 American Airlines, Bonds 3.38 11/1/28 4,295,284 4,343,606 Delta Air Lines, Bonds 3.63 1/30/29 980,193 1,036,554 GATX, Sr. Unscd. Notes 4.75 6/15/22 3,000,000 3,171,258 GATX, Sr. Unscd. Notes 3.25 3/30/25 4,000,000 3,773,064 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 6,838,000 c 7,171,352 Pentair Finance, Gtd. Notes 2.65 12/1/19 4,500,000 4,434,781 Rolls-Royce, Gtd. Bonds 3.63 10/14/25 4,000,000 a 4,154,908 Roper Technologies, Sr. Unscd. Notes 3.00 12/15/20 3,000,000 3,076,203 Tyco Electronics Group, Gtd. Notes 3.70 2/15/26 2,000,000 2,062,894 Union Pacific, Sr. Unscd. Notes 2.25 2/15/19 4,000,000 b 4,081,108 Waste Management, Gtd. Notes 4.75 6/30/20 3,853,000 4,287,680 Information Technology - 14.0% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 6,000,000 6,597,282 Arrow Electronics, Sr. Unscd. Notes 3.00 3/1/18 3,500,000 3,521,227 Arrow Electronics, Sr. Unscd. Notes 5.13 3/1/21 3,000,000 3,221,670 Arrow Electronics, Sr. Unscd. Notes 4.00 4/1/25 2,000,000 1,987,050 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.0% (continued) Rate (%) Date Amount ($) Value ($) Information Technology - 14.0% (continued) Avnet, Sr. Unscd. Notes 4.88 12/1/22 6,000,000 6,437,544 Broadridge Financial Solutions, Sr. Unscd. Notes 3.95 9/1/20 5,850,000 6,194,109 CA, Sr. Unscd. Notes 2.88 8/15/18 3,750,000 3,809,149 CA, Sr. Unscd. Notes 3.60 8/1/20 5,000,000 5,094,205 Cadence Design Systems, Sr. Unscd. Notes 4.38 10/15/24 5,000,000 5,057,400 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 3,250,000 a 3,291,405 Diamond 1 Finance, Sr. Scd. Notes 8.10 7/15/36 3,000,000 a 3,076,947 eBay, Sr. Unscd. Notes 2.60 7/15/22 2,000,000 1,944,118 eBay , Sr. Unscd. Notes 3.80 3/9/22 2,500,000 2,600,228 Electronic Arts, Sr. Unscd. Notes 3.70 3/1/21 1,000,000 1,043,548 Electronic Arts, Sr. Unscd. Notes 4.80 3/1/26 4,426,000 4,693,198 Fidelity National Information Services, Gtd. Notes 5.00 3/15/22 4,000,000 4,165,516 Fidelity National Information Services, Gtd. Notes 3.50 4/15/23 2,000,000 2,027,102 Fiserv, Gtd. Notes 3.50 10/1/22 7,000,000 7,296,142 Flextronics International, Gtd. Notes 4.75 6/15/25 7,550,000 7,616,062 Jabil Circuit, Sr. Unscd. Bonds 5.63 12/15/20 4,737,000 5,044,905 Lam Research, Sr. Unscd. Notes 3.80 3/15/25 8,000,000 8,061,192 Lender Processing Services, Gtd. Notes 5.75 4/15/23 1,556,000 1,641,580 Maxim Integrated Products, Sr. Unscd. Notes 2.50 11/15/18 5,000,000 5,050,560 Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 6,000,000 4,616,250 Total System Services, Sr. Unscd. Notes 4.80 4/1/26 7,500,000 7,932,540 Materials - 5.1% Alcoa, Sr. Unscd. Notes 5.13 10/1/24 2,500,000 b 2,424,225 Allegheny Technologies, Sr. Unscd. Notes 7.88 8/15/23 6,385,000 c 5,219,737 CRH America, Gtd. Notes 3.88 5/18/25 3,000,000 a 3,125,607 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 5,500,000 5,985,358 Eastman Chemical, Sr. Unscd. Notes 3.60 8/15/22 4,000,000 4,155,524 Freeport-McMoRan, Gtd. Notes 3.55 3/1/22 4,000,000 3,370,000 Coupon Maturity Principal Bonds and Notes - 98.0% (continued) Rate (%) Date Amount ($) Value ($) Materials - 5.1% (continued) Georgia-Pacific, Sr. Unscd. Notes 3.16 11/15/21 7,000,000 a 7,167,482 Glencore Funding, Gtd. Notes 2.13 4/16/18 5,000,000 a 4,852,195 Glencore Funding, Gtd. Notes 4.63 4/29/24 3,000,000 a 2,652,750 Valmont Industries, Gtd. Notes 6.63 4/20/20 1,667,000 1,870,356 Municipal Bonds - 5.8% California Earthquake Authority, Revenue 2.81 7/1/19 7,500,000 7,683,300 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 6,500,000 6,722,625 Illinois, GO 5.88 3/1/19 1,000,000 1,085,770 Illinois, GO 6.20 7/1/21 1,100,000 1,196,635 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 3.22 7/1/17 2,500,000 2,538,775 Las Vegas Valley Water District, GO (Build America Bonds) 7.10 6/1/39 5,000,000 5,713,450 New Jersey Transportation Trust Fund Authority, (Transportation System) 1.76 12/15/18 5,000,000 4,925,650 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 2,500,000 2,960,575 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 7,500,000 7,712,550 West Contra Costa Unified School District, GO (Build America Bonds) 8.46 8/1/34 5,000,000 5,955,100 Telecommunications - 3.8% America Movil, Gtd. Notes 5.00 3/30/20 3,980,000 4,383,755 AT&T, Sr. Unscd. Notes 3.60 2/17/23 7,000,000 7,196,574 Telefonica Emisiones, Gtd. Notes 4.57 4/27/23 6,500,000 7,067,008 Telefonos de Mexico, Gtd. Notes 5.50 11/15/19 3,000,000 3,329,703 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 7,000,000 8,041,166 Utilities - 2.2% Black Hills, Sr. Unscd. Notes 4.25 11/30/23 5,000,000 5,371,120 CMS Energy, Sr. Unscd. Notes 5.05 3/15/22 1,500,000 1,682,063 Exelon, Sr. Unscd. Notes 2.45 4/15/21 3,000,000 3,007,419 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.0% (continued) Rate (%) Date Amount ($) Value ($) Utilities - 2.2% (continued) NextEra Energy Capital Holdings, Gtd. Debs. 2.70 9/15/19 3,000,000 3,067,737 PPL Capital Funding, Gtd. Notes 1.90 6/1/18 2,000,000 1,999,728 PPL Capital Funding, Gtd. Notes 3.95 3/15/24 2,000,000 2,134,732 Total Bonds and Notes (cost $775,217,926) Other Investment - 2.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $15,956,931) 15,956,931 d Investment of Cash Collateral for Securities Loaned - 2.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $22,173,124) 22,173,124 d Total Investments (cost $813,347,981) % Liabilities, Less Cash and Receivables %) ) Net Assets % BAN—Bond Anticipation Notes GO—General Obligation a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, these securities were valued at $137,111,595 or 17.18% of net assets. b Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $24,086,011 and the value of the collateral held by the fund was $24,885,198, consisting of cash collateral of $22,173,124 and U.S. Government & Agency securities valued at $2,712,074. c Variable rate security—rate shown is the interest rate in effect at period end. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 89.2 Municipal Bonds 5.8 Money Market Investments 4.8 Foreign/Governmental 3.0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Corporate Bond Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Corporate Bonds † - 711,357,039 - Foreign Government - 24,140,149 - Municipal Bonds † - 46,494,430 - Mutual Funds 38,130,055 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $6,773,692, consisting of $17,964,156 gross unrealized appreciation and $11,190,464 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund May 31, 2016 (Unaudited) Common Stocks - 98.9% Shares Value ($) Brazil - 5.0% Ambev, ADR 2,512,827 13,217,470 BB Seguridade Participacoes 330,200 2,490,938 Cia de Saneamento Basico do Estado de Sao Paulo 637,400 a 4,513,800 Cia de Saneamento Basico do Estado de Sao Paulo, ADR 96,819 a 679,669 EcoRodovias Infraestrutura e Logistrica 729,800 a 1,585,380 JBS 1,844,600 5,104,605 MRV Engenharia e Participacoes 557,200 1,520,365 Qualicorp 709,600 2,994,631 China - 24.6% AAC Technologies Holdings 773,000 6,257,015 Air China, Cl. H 8,268,000 5,468,908 Anhui Conch Cement, Cl. H 3,076,500 7,443,065 ANTA Sports Products 3,062,000 6,659,306 Beijing Capital International Airport, Cl. H 1,788,000 1,925,884 China Construction Bank, Cl. H 29,912,939 19,285,632 China Lodging Group 131,084 4,445,059 CNOOC 8,573,000 10,238,065 CSPC Pharmaceutical Group 4,616,000 4,205,679 Ctrip.com International, ADR 179,947 a 8,234,375 Dongfeng Motor Group, Cl. H 2,852,000 3,178,370 JD.com, ADR 239,964 a 5,905,514 Lenovo Group 814,000 499,666 PICC Property & Casualty, Cl. H 5,874,000 10,718,826 Ping An Insurance Group Company of China, Cl. H 1,752,000 7,823,492 Shanghai Pharmaceuticals Holding, Cl. H 3,987,000 8,609,447 Tencent Holdings 2,028,800 45,245,445 Weichai Power, Cl. H 2,382,000 2,783,330 Colombia - .3% Bancolombia, ADR 52,516 Hong Kong - 5.5% China Mobile 1,254,000 14,297,771 China Mobile, ADR 127,405 7,192,012 China Overseas Land & Investment 2,568,000 7,716,475 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Hong Kong - 5.5% (continued) Haier Electronics Group 589,000 952,011 Lee & Man Paper Manufacturing 2,527,000 1,671,496 Nine Dragons Paper Holdings 3,732,000 2,699,075 Sino Biopharmaceutical 1,828,000 1,239,721 Hungary - .9% Richter Gedeon 288,173 India - 7.7% Aurobindo Pharma 560,989 6,547,442 HCL Technologies 682,841 7,507,851 Hindustan Petroleum 389,745 5,250,566 ICICI Bank 268,552 976,462 LIC Housing Finance 414,938 2,903,055 Maruti Suzuki India 43,978 2,720,054 Petronet LNG 1,092,711 4,442,463 Reliance Industries 150,536 2,142,987 UPL 698,732 6,184,066 Yes Bank 709,289 10,889,434 Indonesia - 4.4% Bank Negara Indonesia 12,409,300 4,360,515 Bank Rakyat Indonesia 7,776,300 5,891,999 Gudang Garam 720,900 3,651,997 Matahari Department Store 4,146,000 5,759,176 Telekomunikasi Indonesia 31,338,600 8,488,493 Malaysia - .9% Malayan Banking 2,854,900 Mexico - 5.9% Alfa, Cl. A 4,720,882 8,320,549 Arca Continental 1,030,658 6,826,659 Controladora Vuela Cia de Aviacion, ADR 67,946 a 1,312,037 Gruma, Cl. B 231,085 3,306,249 Grupo Aeroportuario del Centro Norte 804,700 4,622,390 Grupo Financiero Banorte, Cl. O 1,522,100 7,973,052 Wal-Mart de Mexico 2,623,900 6,105,978 Peru - 1.8% Credicorp 84,982 Common Stocks - 98.9% (continued) Shares Value ($) Philippines - 1.0% Metropolitan Bank & Trust 3,542,324 Russia - 4.8% Lukoil, ADR 258,506 9,944,726 Rosneft, GDR 1,732,068 8,379,745 Sberbank of Russia, ADR 1,526,339 12,790,721 South Africa - 4.9% AngloGold Ashanti, ADR 235,033 a 3,156,493 Barclays Africa Group 1,102,972 10,242,823 Clicks Group 838,040 5,742,904 Mediclinic International 348,215 a 4,433,932 MTN Group 696,638 5,429,931 Telkom 766,474 2,827,169 South Korea - 14.6% BGF Retail 8,481 1,561,990 Com2uS 26,698 a 2,927,864 Dongbu Insurance 56,895 3,480,152 Hankook Tire 100,643 4,323,646 Hyundai Development Co-Engineering & Construction 109,031 4,098,497 Hyundai Marine & Fire Insurance 87,546 2,321,240 Hyundai Mobis 18,808 4,024,199 KB Financial Group 271,509 7,768,465 Korea Electric Power 197,409 10,418,716 Korea Investment Holdings 145,166 5,438,548 KT&G 39,740 4,251,426 KT, ADR 211,932 3,070,895 LG Chem 15,095 3,432,409 LG Household & Health Care 11,996 10,629,112 POSCO 25,273 4,410,794 Samsung Electronics 20,365 22,077,177 Taiwan - 9.7% Advanced Semiconductor Engineering 6,971,842 7,888,416 Airtac International Group 1,170,000 7,838,866 China Life Insurance 3,790,000 2,893,706 Largan Precision 31,000 2,585,512 Powertech Technology 1,697,000 3,658,079 Taiwan Semiconductor Manufacturing 6,964,000 33,418,659 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Taiwan - 9.7% (continued) Uni-President Enterprises 2,441,000 4,648,098 Thailand - 1.4% PTT 834,100 7,027,687 Thai Beverage 3,385,500 2,151,124 Turkey - 2.2% Ford Otomotiv Sanayi 208,154 2,466,457 Tofas Turk Otomobil Fabrikasi 233,892 1,754,131 Tupras Turkiye Petrol Rafinerileri 164,119 3,702,559 Turkiye Halk Bankasi 1,421,298 4,280,119 Turkiye Vakiflar Bankasi, Cl. D 1,316,232 1,988,549 United Arab Emirates - 1.4% Abu Dhabi Commercial Bank 2,256,932 3,662,115 Emaar Properties 3,001,077 5,106,513 United States - 1.9% iShares MSCI Emerging Markets ETF 369,631 Total Common Stocks (cost $571,367,082) Preferred Stocks - .5% Shares Value ($) Brazil - .5% Vale (cost $4,542,129) 1,028,300 Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,722,412) 3,722,412 b Total Investments (cost $579,631,623) % Cash and Receivables (Net) .0 % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund GDR—Global Depository Receipt a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 25.8 Information Technology 20.4 Consumer Staples 10.4 Consumer Discretionary 8.1 Energy 7.9 Telecommunication Services 6.4 Industrials 5.9 Health Care 5.2 Materials 5.0 Utilities 2.4 Exchange-Traded Funds 1.9 Money Market Investment .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks† 626,881,384 - - Equity Securities - Foreign Preferred Stocks† 3,198,498 - - Exchange-Traded Funds 12,242,179 - - Mutual Funds 3,722,412 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - 5,036 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† - (662 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default NOTES probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: JP Morgan Chase Bank South African Rand, Expiring 6/1/2016 13,604,844 863,360 865,655 2,295 6/2/2016 15,099,408 958,010 960,751 2,741 Sales: JP Morgan Chase Bank Singapore Dollar, Expiring 6/1/2016 1,169,355 848,481 849,143 (662 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) NOTES At May 31, 2016, accumulated net unrealized appreciation on investments was $66,412,850, consisting of $94,804,221 gross unrealized appreciation and $28,391,371 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities Fund May 31, 2016 (Unaudited) Common Stocks - 100.0% Shares Value ($) Banks - 3.1% Bank of America 940,160 Capital Goods - 10.7% 3M 73,635 12,394,243 Eaton 210,930 12,999,616 Honeywell International 108,593 12,361,141 Illinois Tool Works 101,787 10,792,476 Diversified Financials - 10.0% Capital One Financial 202,030 14,796,677 Intercontinental Exchange 67,346 18,258,848 Invesco 393,200 12,346,480 Energy - 7.1% Halliburton 298,395 12,586,301 Marathon Petroleum 248,630 8,659,783 Valero Energy 201,070 10,998,529 Food, Beverage & Tobacco - 10.3% Constellation Brands, Cl. A 94,287 14,440,054 PepsiCo 156,485 15,831,587 Philip Morris International 165,169 16,298,877 Health Care Equipment & Services - 2.6% Aetna 104,179 Insurance - 3.6% Hartford Financial Services Group 361,330 Materials - 3.0% Dow Chemical 266,850 Media - 8.0% Comcast, Cl. A 344,960 21,835,968 Time Warner 191,820 14,513,101 Pharmaceuticals, Biotechnology & Life Sciences - 11.4% Agilent Technologies 304,510 13,973,964 Allergan 68,268 a 16,094,181 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 100.0% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 11.4% (continued) Johnson & Johnson 193,178 21,769,229 Retailing - 6.2% Amazon.com 20,193 a 14,595,299 Lowe's 171,710 13,759,122 Semiconductors & Semiconductor Equipment - 7.6% Broadcom 127,849 19,734,772 NXP Semiconductors 158,120 a 14,940,759 Software & Services - 13.1% Adobe Systems 151,110 a 15,030,912 Facebook, Cl. A 207,568 a 24,661,154 salesforce.com 238,820 a 19,991,622 Technology Hardware & Equipment - 3.3% Palo Alto Networks 115,726 a Total Investments (cost $371,627,305) % Cash and Receivables (Net) .0 % Net Assets % a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.1 Pharmaceuticals, Biotechnology & Life Sciences 11.4 Capital Goods 10.7 Food, Beverage & Tobacco 10.3 Diversified Financials 10.0 Media 8.0 Semiconductors & Semiconductor Equipment 7.6 Energy 7.1 Retailing 6.2 Insurance 3.6 Technology Hardware & Equipment 3.3 Banks 3.1 Materials 3.0 Health Care Equipment & Services 2.6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 419,814,624 - - Equity Securities— Foreign Common Stocks † 34,675,531 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $82,862,850, consisting of $92,613,191 gross unrealized appreciation and $9,750,341 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Government Money Market Fund May 31, 2016 (Unaudited) Principal U.S. Government Agency - 22.6% Amount ($) Value ($) Federal Home Loan Bank 0.33% - 0.41%, 6/24/16 - 10/19/16 (cost $76,932,103) 77,000,000 U.S. Treasury Notes - 7.3% 0.30%, 7/31/16 (cost $25,007,932) 25,000,000 Repurchase Agreements - 70.1% ABN AMRO Bank 0.30%, dated 5/26/16, due 6/2/16 in the amount of $50,002,917 (fully collateralized by $48,864,650 U.S. Treasuries (including strips), 0.13%-3.13%, due 4/15/17-11/15/41, value $51,000,006) 50,000,000 50,000,000 Bank of Nova Scotia 0.28%, dated 5/31/16, due 6/1/16 in the amount of $50,000,389 (fully collateralized by $45,724,695 U.S. Treasuries (including strips), 0.13%-8.88%, due 9/30/16-2/15/44, value $51,000,006) 50,000,000 50,000,000 BNP Paribas 0.29%, dated 5/31/16, due 6/1/16 in the amount of $30,000,242 (fully collateralized by $30,767,247 U.S. Treasuries (including strips), 0%-6.25%, due 6/23/16-11/15/31, value $30,600,029) 30,000,000 30,000,000 Credit Agricole CIB 0.28%, dated 5/31/16, due 6/1/16 in the amount of $ 290,000,226 (fully collateralized by $28,460,447 U.S. Treasuries (including strips), 0.13%-4%, due 4/15/17-5/15/25, value $29,580,001) 29,000,000 29,000,000 Societe Generale 0.29%, dated 5/26/16, due 6/2/16 in the amount of $50,002,819 (fully collateralized by $57 Agency Mortgage-Backed Securities, 4%, due 4/20/43, value $32 and $49,265,348 U.S. Treasuries (including strips), 0%-8.75%, due 1/31/17-2/15/42, value $ 50,999,968) 50,000,000 50,000,000 TD Securities (USA) LLC 0.28%, dated 5/31/16, due 6/1/16 in the amount of $30,000,233 (fully collateralized by $59,277,300 U.S. Treasuries (including strips), 0%-0.13%, due 4/15/18-5/15/44, value $30,600,007) 30,000,000 30,000,000 Total Repurchase Agreements (cost $239,000,000) Total Investments (cost $340,940,035) % Cash and Receivables (Net) .0 % Net Assets % STATEMENT OF INVESTMENTS BNY Mellon Government Money Market Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 340,940,035 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s NOTES agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund May 31, 2016 (Unaudited) Common Stocks - 96.6% Shares Value ($) Banks - 14.5% JPMorgan Chase & Co. 797,567 52,057,198 PNC Financial Services Group 323,376 29,019,762 SunTrust Banks 355,459 15,576,213 U.S. Bancorp 889,719 38,097,768 Wells Fargo & Co. 305,440 15,491,917 Capital Goods - 5.9% Honeywell International 132,423 15,073,710 Raytheon 200,548 26,005,059 United Technologies 194,494 19,562,207 Consumer Services - 2.7% Carnival 322,034 15,373,903 McDonald's 100,054 12,212,591 Diversified Financials - 3.0% Goldman Sachs Group 108,930 17,372,156 Invesco 441,076 13,849,786 Energy - 8.0% Occidental Petroleum 690,710 52,107,162 Phillips 66 189,558 15,232,881 Schlumberger 198,571 15,150,967 Food, Beverage & Tobacco - 8.7% Coca-Cola 644,490 28,744,254 ConAgra Foods 405,678 18,539,485 Kellogg 162,344 12,073,523 Molson Coors Brewing, Cl. B 163,054 16,171,696 PepsiCo 145,869 14,757,567 Health Care Equipment & Services - 2.1% Medtronic 125,933 10,135,088 UnitedHealth Group 82,720 11,057,182 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.6% (continued) Shares Value ($) Insurance - 6.6% Allstate 149,421 10,087,412 Chubb 187,471 23,735,703 Prudential Financial 429,195 34,013,704 Materials - 3.2% CF Industries Holdings 439,259 12,149,904 Dow Chemical 404,818 20,791,452 Media - 5.6% Omnicom Group 479,423 39,950,319 Time Warner 237,943 18,002,767 Pharmaceuticals, Biotechnology & Life Sciences - 8.1% Bristol-Myers Squibb 156,217 11,200,759 Eli Lilly & Co. 143,707 10,782,336 Merck & Co. 279,508 15,725,120 Pfizer 1,336,194 46,365,932 Real Estate - 4.9% Communications Sales & Leasing 1,298,037 a 32,424,964 Lamar Advertising, Cl. A 284,956 a 18,536,388 Retailing - 1.5% Staples 1,793,397 Semiconductors & Semiconductor Equipment - 5.4% Applied Materials 756,364 18,470,409 Microchip Technology 409,326 21,153,968 Texas Instruments 263,728 15,981,917 Technology Hardware & Equipment - 5.7% Cisco Systems 1,665,130 48,372,027 Corning 507,711 10,606,083 Telecommunication Services - 6.9% AT&T 943,095 36,922,169 Vodafone Group, ADR 1,011,985 34,397,370 Utilities - 3.8% NextEra Energy Partners LP 511,834 14,602,624 Common Stocks - 96.6% (continued) Shares Value ($) Utilities - 3.8% (continued) NRG Yield, Cl. C 1,626,721 25,149,107 Total Common Stocks (cost $861,093,885) Other Investment - 3.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $36,431,968) 36,431,968 b Total Investments (cost $897,525,853) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt LP—Limited Partnership a Investment in real estate investment trust. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Banks 14.5 Food, Beverage & Tobacco 8.7 Pharmaceuticals, Biotechnology & Life Sciences 8.1 Energy 8.0 Telecommunication Services 6.9 Insurance 6.6 Capital Goods 5.9 Technology Hardware & Equipment 5.7 Media 5.6 Semiconductors & Semiconductor Equipment 5.4 Real Estate 4.9 Utilities 3.8 Money Market Investment 3.5 Materials 3.2 Diversified Financials 3.0 Consumer Services 2.7 Health Care Equipment & Services 2.1 Retailing 1.5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities – Domestic Common Stocks † 964,469,033 - - Equity Securities – Foreign Common Stocks † 34,397,370 - - Mutual Funds 36,431,968 - - Liabilities ($) Other Financial Instruments: Options Written (32,672 ) - - ) † See Statement of Investments for additional detailed categorizations. STATEMENT OF OPTIONS WRITTEN BNY Mellon Income Stock Fund May 31, 2016 (Unaudited) Number of Contracts Value ($) Call Options: Occidental Petroleum, June 2016 @ $77.5 728 (26,208 ) Raytheon, June 2016 @ $135 404 (6,464 ) Total Options Written (premiums received $99,617) ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. NOTES Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2016 is discussed below. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. At May 31, 2016, accumulated net unrealized appreciation on investments was $137,839,464, consisting of $159,885,994 gross unrealized appreciation and $22,046,530 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTES Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 98.4% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - 1.0% GM Financial Automobile Leasing Trust, Ser. 2014-2A, Cl. A3 1.22 1/22/18 372,107 a 372,478 Hyundai Auto Receivables Trust, Ser. 2012-B, Cl. C 1.95 10/15/18 6,604,000 6,616,102 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C 3.01 4/16/18 356,446 356,691 Santander Drive Auto Receivables Trust, Ser. 2013-5, Cl. B 1.55 10/15/18 1,445,553 1,446,018 Casinos - .1% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 254,000 a 255,427 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 326,000 a 328,377 Commercial Mortgage Pass-Through Ctfs. - .2% Morgan Stanley Capital I Trust, Ser. 2006-HQ10, Cl. A4FX 5.33 11/12/41 2,168,708 Consumer Discretionary - 5.1% 21st Century Fox America, Gtd. Notes 3.00 9/15/22 7,200,000 7,401,240 Grupo Televisa, Sr. Unscd. Notes 6.00 5/15/18 6,120,000 6,594,233 Hyundai Capital America, Sr. Unscd. Notes 2.40 10/30/18 2,665,000 a 2,692,431 Macy's Retail Holdings, Gtd. Notes 3.45 1/15/21 4,365,000 b 4,411,404 NBCUniversal Media, Gtd. Notes 4.38 4/1/21 7,050,000 7,829,829 Stanford University, Unscd. Bonds 4.75 5/1/19 5,000,000 5,487,500 Time Warner, Gtd. Notes 4.00 1/15/22 7,400,000 7,925,703 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 2,250,000 a 2,236,037 Consumer Staples - 5.0% Anheuser-Busch InBev Finance, Gtd. Notes 2.65 2/1/21 6,635,000 6,757,237 Coca-Cola, Sr. Unscd. Notes 1.15 4/1/18 3,335,000 3,342,981 CVS Health, Sr. Unscd. Notes 2.80 7/20/20 4,340,000 4,468,616 Diageo Capital, Gtd. Notes 1.50 5/11/17 5,300,000 5,319,663 Dr. Pepper Snapple Group, Gtd. Notes 2.60 1/15/19 6,145,000 6,254,117 Kroger, Sr. Unscd. Notes 2.30 1/15/19 4,570,000 4,640,739 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.4% (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples - 5.0% (continued) McDonald's, Sr. Unscd. Notes 5.80 10/15/17 4,460,000 4,735,673 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 7,920,000 8,574,232 Energy - 2.3% Apache, Sr. Unscd. Notes 3.25 4/15/22 3,525,000 3,517,996 BP Capital Markets, Gtd. Notes 4.75 3/10/19 5,813,000 6,255,300 Enterprise Products Operating, Gtd. Notes 2.55 10/15/19 3,330,000 3,382,421 Exxon Mobil, Sr. Unscd. Notes 1.71 3/1/19 3,790,000 3,820,650 Spectra Energy Partners, Sr. Unscd. Notes 3.50 3/15/25 2,760,000 2,731,597 Financials - 18.2% AerCap Ireland Capital, Gtd. Notes 3.95 2/1/22 2,225,000 2,225,556 American Express Credit, Sr. Unscd. Notes 1.80 7/31/18 6,735,000 6,769,928 American Honda Finance, Sr. Unscd. Notes 1.20 7/14/17 3,450,000 3,456,603 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 7,325,000 7,446,280 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 7,175,000 7,175,804 Bank of Montreal, Sr. Unscd. Bonds 1.40 4/10/18 4,605,000 4,609,996 Berkshire Hathaway Finance, Gtd. Notes 1.70 3/15/19 3,225,000 3,257,360 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 6,948,000 7,260,389 Citigroup, Sr. Unscd. Bonds 2.50 7/29/19 11,135,000 11,290,834 Citizens Financial Group, Sub. Notes 4.30 12/3/25 6,885,000 7,106,539 Deutsche Bank, Sr. Unscd. Notes 3.38 5/12/21 4,420,000 4,393,489 Fidelity National Information Services, Gtd. Notes 3.88 6/5/24 5,470,000 5,662,932 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 5,035,000 5,106,829 GE Capital International Funding, Gtd. Notes 2.34 11/15/20 2,293,000 a 2,339,743 Goldman Sachs Group, Sr. Unscd. Notes 2.63 1/31/19 7,790,000 7,928,475 HSBC Finance, Sub. Notes 6.68 1/15/21 9,502,000 10,782,965 Intercontinental Exchange, Gtd. Notes 2.75 12/1/20 6,195,000 b 6,378,839 JPMorgan Chase & Co., Sub. Notes 3.38 5/1/23 7,895,000 7,958,594 MetLife, Sr. Unscd. Notes 6.75 6/1/16 1,225,000 1,225,000 Coupon Maturity Principal Bonds and Notes - 98.4% (continued) Rate (%) Date Amount ($) Value ($) Financials - 18.2% (continued) Morgan Stanley, Sub. Notes 4.88 11/1/22 7,610,000 8,272,877 Private Export Funding, Gov't Gtd. Notes, Ser. Z 4.38 3/15/19 1,065,000 1,154,926 Rabobank Nederland, Sr. Unscd. Notes 1.70 3/19/18 6,820,000 6,861,425 Royal Bank of Canada, Sub. Notes 4.65 1/27/26 6,510,000 6,816,829 Santander Holdings USA, Sr. Unscd. Notes 2.65 4/17/20 4,615,000 4,610,994 Simon Property Group, Sr. Unscd. Notes 2.50 7/15/21 3,290,000 3,355,181 Societe Generale, Gtd. Notes 2.63 10/1/18 2,000,000 2,046,730 Societe Generale, Sub. Notes 4.75 11/24/25 7,335,000 a 7,416,778 Toyota Motor Credit, Sr. Unscd. Notes 2.10 1/17/19 5,640,000 5,744,086 Foreign/Governmental - 2.2% Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 6,390,000 6,401,981 Province of Nova Scotia Canada, Sr. Unscd. Bonds 5.13 1/26/17 5,430,000 5,573,727 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,515,000 7,039,444 Health Care - 3.9% AbbVie, Sr. Unscd. Notes 1.80 5/14/18 4,415,000 4,425,861 Actavis Funding, Gtd. Notes 3.45 3/15/22 4,560,000 4,638,414 Amgen, Sr. Unscd. Notes 5.70 2/1/19 2,905,000 3,211,451 AstraZeneca, Sr. Unscd. Notes 5.90 9/15/17 6,090,000 6,451,125 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 5,853,000 6,355,860 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 4,050,000 4,564,925 UnitedHealth Group, Sr. Unscd. Notes 1.90 7/16/18 4,335,000 4,391,160 Industrials - 4.6% ABB Finance USA, Gtd. Notes 1.63 5/8/17 6,107,000 6,136,649 American Airlines, Bonds 3.38 11/1/28 4,486,186 4,536,655 Burlington North Santa Fe, Sr. Unscd. Debs. 5.65 5/1/17 5,530,000 5,764,184 Caterpillar Financial Services, Sr. Unscd. Notes 2.10 6/9/19 6,590,000 6,711,467 General Electric, Jr. Sub. Debs., Ser. D 5.00 12/29/49 3,884,000 c 4,073,345 General Electric, Sub. Notes 5.30 2/11/21 792,000 910,992 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.4% (continued) Rate (%) Date Amount ($) Value ($) Industrials - 4.6% (continued) John Deere Capital, Sr. Unscd. Notes 1.95 1/8/19 4,915,000 b 4,990,460 United Technologies, Sr. Unscd. Notes 6.13 2/1/19 1,860,000 2,084,143 Waste Management, Gtd. Notes 3.13 3/1/25 4,775,000 4,927,237 Information Technology - 9.3% Adobe Systems, Sr. Unscd. Notes 4.75 2/1/20 6,414,000 7,052,494 Amazon.com, Sr. Unscd. Notes 2.60 12/5/19 6,345,000 6,586,821 Apple, Sr. Unscd. Notes 2.25 2/23/21 5,915,000 6,010,291 Automatic Data Processing, Sr. Unscd. Notes 2.25 9/15/20 4,135,000 4,259,608 Cisco Systems, Sr. Unscd. Notes 2.13 3/1/19 7,265,000 7,430,184 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 4,850,000 a 4,911,789 EMC, Sr. Unscd. Notes 1.88 6/1/18 5,710,000 5,570,784 Fiserv, Sr. Unscd. Notes 3.85 6/1/25 6,035,000 6,349,562 Flextronics International, Gtd. Notes 4.75 6/15/25 4,265,000 4,302,319 Intel, Sr. Unscd. Notes 1.35 12/15/17 7,930,000 7,954,004 Microsoft, Sr. Unscd. Notes 3.13 11/3/25 6,550,000 6,896,331 Oracle, Sr. Unscd. Notes 2.50 5/15/22 7,000,000 7,123,767 Seagate HDD Cayman, Gtd. Bonds 4.75 1/1/25 2,710,000 2,085,006 Thomson Reuters, Sr. Unscd. Notes 1.65 9/29/17 4,305,000 4,314,480 Materials - .5% Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 4,053,000 Municipal Bonds - 5.0% California Earthquake Authority, Revenue 2.81 7/1/19 4,800,000 4,917,312 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue Bonds 3.00 7/1/20 11,000,000 11,376,750 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 9,625,000 10,649,004 New Jersey Economic Development Authority, School Facilities Construction Revenue 1.10 6/15/16 6,450,000 6,450,774 Texas Public Finance Authority, Windstorm Insurance Association Premium Revenue 8.25 7/1/24 4,305,000 4,427,004 Coupon Maturity Principal Bonds and Notes - 98.4% (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds - 5.0% (continued) University of California Regents, General Revenue 1.80 7/1/19 5,675,000 5,777,036 Telecommunications - 2.8% AT&T, Sr. Unscd. Notes 4.45 5/15/21 6,960,000 7,560,210 British Telecommunications, Sr. Unscd. Notes 1.25 2/14/17 4,900,000 4,900,941 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 10,515,000 12,078,980 U.S. Government Agencies - 1.0% Federal Home Loan Bank, Bonds 5.38 5/15/19 4,795,000 5,381,937 Federal National Mortgage Association, Notes 2.00 4/30/20 3,610,000 d 3,695,174 U.S. Government Agencies/Mortgage-Backed - 1.0% Federal National Mortgage Association 3.69%, 6/1/17 4,693,633 d 4,757,956 Government National Mortgage Association, Ser. 2013-17, Cl. AB 2.30 1/16/49 3,897,130 3,821,415 U.S. Government Securities - 34.9% U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/18 14,523,282 e 14,714,844 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 4,087,255 e 4,144,251 U.S. Treasury Inflation Protected Securities, Notes 0.63 7/15/21 11,504,414 e 11,972,229 U.S. Treasury Notes 0.75 1/15/17 26,340,000 b 26,366,103 U.S. Treasury Notes 0.88 1/31/17 30,960,000 31,011,486 U.S. Treasury Notes 0.88 2/28/17 17,250,000 17,276,185 U.S. Treasury Notes 0.63 5/31/17 16,250,000 16,234,449 U.S. Treasury Notes 1.88 8/31/17 20,610,000 b 20,890,172 U.S. Treasury Notes 0.63 9/30/17 35,140,000 b 35,067,260 U.S. Treasury Notes 0.75 10/31/17 41,775,000 b 41,747,261 U.S. Treasury Notes 2.63 1/31/18 43,070,000 44,337,722 U.S. Treasury Notes 0.88 5/15/19 7,000,000 b 6,969,648 U.S. Treasury Notes 2.00 11/30/20 5,955,000 b 6,129,577 U.S. Treasury Notes 1.13 2/28/21 7,765,000 b 7,684,314 U.S. Treasury Notes 2.00 7/31/22 2,045,000 2,097,084 U.S. Treasury Notes 2.25 11/15/24 13,325,000 b 13,825,207 U.S. Treasury Notes 1.63 2/15/26 3,750,000 b 3,675,878 Utilities - 1.3% Duke Energy Carolinas, First Mortgage Bonds 1.75 12/15/16 3,010,000 3,030,986 Hydro-Quebec, Gov't Gtd. Notes 2.00 6/30/16 3,130,000 3,133,102 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 98.4% (continued) Rate (%) Date Amount ($) Value ($) Utilities - 1.3% (continued) Southern, Sr. Unscd. Notes 1.55 7/1/18 4,990,000 5,003,353 Total Bonds and Notes (cost $849,181,706) Other Investment - 1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,702,704) 12,702,704 f Investment of Cash Collateral for Securities Loaned - 1.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $8,808,450) 8,808,450 f Total Investments (cost $870,692,860) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, these securities were valued at $20,553,060 or 2.36% of net assets. b Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $148,472,171 and the value of the collateral held by the fund was $152,604,357, consisting of cash collateral of $8,808,450 and U.S. Government & Agency securities valued at $143,795,907. c Variable rate security—rate shown is the interest rate in effect at period end. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 53.1 U.S. Government Securities 34.9 Municipal Bonds 5.0 Money Market Investments 2.5 Foreign/Governmental 2.2 U.S. Government Agencies/Mortgage-Backed 2.0 Asset-Backed 1.0 Commercial Mortgage-Backed .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Intermediate Bond Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 8,791,289 - Commercial Mortgage-Backed - 2,173,514 - Corporate Bonds † - 462,751,560 - Foreign Government - 19,015,152 - Municipal Bonds † - 43,597,880 - Mutual Funds 21,511,154 - - U.S. Government Agencies/Mortgage-Backed - 17,656,482 - U.S. Treasury - 304,143,670 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $8,947,841, consisting of $13,622,602 gross unrealized appreciation and $4,674,761 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Fund May 31, 2016 (Unaudited) Common Stocks - 98.8% Shares Value ($) Australia - 5.2% ASX 177,235 5,701,597 Commonwealth Bank of Australia 300,781 16,832,519 Evolution Mining 3,484,519 5,112,441 Goodman Group 1,192,095 6,125,900 LendLease Group 821,503 7,973,970 Qantas Airways 1,889,841 a 4,206,931 Woodside Petroleum 589,834 11,680,725 Belgium - 1.2% Anheuser-Busch InBev 107,422 Brazil - 1.1% APERAM 300,888 Denmark - .5% Danske Bank 190,161 France - 11.4% Airbus Group 152,278 9,491,537 Atos 106,508 9,843,067 AXA 554,937 13,941,962 Capgemini 77,547 7,394,385 Carrefour 440,593 11,936,935 Cie Generale des Etablissements Michelin 99,851 10,147,748 Dassault Aviation 5,609 6,137,223 Eiffage 89,143 6,575,928 Orange 897,121 15,586,524 Sanofi 331,798 27,204,364 Thales 86,216 7,468,932 Germany - 10.4% Allianz 100,695 16,435,930 Commerzbank 2,423,775 20,765,352 Continental 89,887 19,282,360 Deutsche Post 377,850 11,021,115 Evonik Industries 380,185 11,209,781 Infineon Technologies 948,069 14,219,558 Merck 143,841 14,395,943 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) Germany - 10.4% (continued) ProSiebenSat.1 Media 157,873 7,937,037 Hong Kong - 1.2% AIA Group 2,323,600 Ireland - 1.9% Bank of Ireland 31,808,528 a 9,697,290 Smurfit Kappa Group 393,129 10,725,358 Israel - 1.8% Teva Pharmaceutical Industries, ADR 392,463 Italy - 2.2% Enel 3,929,176 17,810,609 Prysmian 250,423 6,127,110 Japan - 23.0% Aisin Seiki 385,600 15,931,007 Astellas Pharma 532,700 7,297,656 Chubu Electric Power 795,100 10,874,421 East Japan Railway 75,500 6,910,123 Fujitsu 2,385,000 9,648,982 Japan Airlines 258,400 8,869,629 KDDI 508,900 14,876,139 Mitsubishi Electric 1,312,000 15,870,538 Mizuho Financial Group 7,278,000 11,462,349 Murata Manufacturing 139,100 16,267,169 Nintendo 115,200 17,113,289 Nippon Shokubai 91,500 5,486,612 Nitto Denko 105,300 6,931,248 Panasonic 2,160,600 20,126,057 Seven & I Holdings 500,900 21,459,065 Shionogi & Co. 212,700 11,980,042 Sony 864,600 24,204,272 Sumitomo Mitsui Financial Group 551,200 18,004,158 Teijin 1,432,000 5,043,392 Tosoh 1,113,000 5,487,858 Netherlands - 3.1% Heineken 138,332 12,847,225 NXP Semiconductors 122,631 a 11,587,403 Common Stocks - 98.8% (continued) Shares Value ($) Netherlands - 3.1% (continued) RELX 536,398 9,301,441 Portugal - .8% Galp Energia 666,147 Singapore - .4% Singapore Exchange 838,800 Spain - 4.1% ACS Actividades de Construccion y Servicios 307,463 10,143,173 Banco Bilbao Vizcaya Argentaria 3,206,483 21,266,907 Distribuidora Internacional de Alimentacion 952,913 a 5,698,860 Gamesa Corp Tecnologica 432,617 8,618,549 Sweden - 3.5% SKF, Cl. B 583,378 10,266,910 Svenska Cellulosa, Cl. B 374,086 11,974,196 Swedbank, Cl. A 376,252 8,281,617 Volvo, Cl. B 706,498 7,864,235 Switzerland - 7.7% Actelion 62,827 a 10,308,937 Adecco 176,460 10,695,890 Credit Suisse Group 809,801 a 11,096,066 Julius Baer Group 237,349 a 10,561,314 Novartis 329,856 26,182,735 Sika 1,985 8,587,022 Swiss Life Holding 28,467 a 7,380,227 United Kingdom - 18.1% AstraZeneca 448,237 26,149,972 Aviva 1,574,302 10,256,084 Carnival 157,099 7,756,655 Imperial Brands 248,125 13,515,992 Legal & General Group 1,676,036 5,811,410 Marks & Spencer Group 2,150,532 11,826,618 National Grid 800,717 11,678,379 Prudential 697,080 13,932,715 Royal Dutch Shell, Cl. B 942,838 22,675,142 Sky 904,275 12,619,039 Unilever 670,531 30,552,843 Whitbread 130,593 7,966,771 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) United Kingdom - 18.1% (continued) Wolseley 193,648 11,361,857 WPP 584,769 13,483,463 United States - 1.2% iShares MSCI EAFE ETF 221,321 Total Common Stocks (cost $1,156,335,660) Other Investment - .5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,548,705) 5,548,705 b Total Investments (cost $1,161,884,365) % Cash and Receivables (Net) .7 % Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 21.7 Consumer Discretionary 14.3 Industrials 13.8 Health Care 13.0 Consumer Staples 11.0 Materials 7.1 Information Technology 6.3 Energy 3.9 Utilities 3.7 Telecommunications 2.8 Exchange-Traded Funds 1.2 Money Market Investment .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon International Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 1,077,569,929 - - Exchange-Traded Funds 12,920,720 - - Mutual Funds 5,548,705 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. At May 31, 2016, accumulated net unrealized depreciation on investments was $65,845,011, consisting of $39,119,173 gross unrealized appreciation and $104,964,184 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund May 31, 2016 (Unaudited) Common Stocks - 97.9% Shares Value ($) Automobiles & Components - 3.9% Bridgestone, ADR 23,448 401,664 Daimler 8,257 563,251 Denso, ADR 19,138 372,043 Ferrari 1,639 69,543 Fiat Chrysler Automobiles 14,395 103,212 Honda Motor, ADR 14,948 418,245 Nissan Motor, ADR 2,962 59,477 Toyota Motor, ADR 9,048 935,654 Volkswagen, ADR 8,750 270,112 Banks - 10.9% Australia & New Zealand Banking Group, ADR 28,098 513,491 Banco Bilbao Vizcaya Argentaria, ADR 69,211 457,485 Banco Santander, ADR 109,115 518,296 Barclays, ADR 29,240 309,359 BNP Paribas, ADR 16,961 451,841 Commerzbank, ADR 22,392 192,262 Commonwealth Bank of Australia, ADR 3,423 a 576,030 Credit Agricole, ADR 25,891 128,937 Danske Bank, ADR 22,808 330,260 Erste Group Bank, ADR 12,283 163,315 Hachijuni Bank, ADR 3,799 167,847 Hang Seng Bank, ADR 12,669 221,707 HSBC Holdings, ADR 22,228 721,076 ING Groep, ADR 36,569 454,918 Intesa Sanpaolo, ADR 29,834 466,007 Lloyds Banking Group, ADR 112,623 478,648 Mitsubishi UFJ Financial Group, ADR 83,092 407,982 Mizuho Financial Group, ADR 41,000 127,100 National Australia Bank, ADR 55,006 534,383 Shinsei Bank, ADR 35,546 114,103 Societe Generale, ADR 40,045 332,373 Sumitomo Mitsui Financial Group, ADR 33,296 213,094 Sumitomo Mitsui Trust Holdings, ADR 44,240 152,628 United Overseas Bank, ADR 11,700 310,401 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Banks - 10.9% (continued) Westpac Banking, ADR 32,315 712,223 Capital Goods - 10.3% ABB, ADR 27,472 b 570,868 Airbus Group, ADR 27,772 429,911 Asahi Glass, ADR 38,076 228,456 Atlas Copco, Cl. A, ADR 11,747 303,660 Atlas Copco, Cl. B, ADR 9,020 215,975 BAE Systems, ADR 10,689 299,132 CK Hutchison Holdings, ADR 16,471 190,569 FANUC, ADR 12,000 304,320 ITOCHU, ADR 5,705 141,427 Kajima, ADR 3,417 232,617 Kawasaki Heavy Industries, ADR 11,754 144,457 Keppel, ADR 13,187 102,463 Komatsu, ADR 14,788 252,579 Kubota, ADR 4,271 312,552 Marubeni, ADR 4,423 210,712 Metso, ADR 30,248 177,713 Mitsubishi Electric, ADR 18,575 443,757 Mitsubishi, ADR 8,957 314,480 Mitsui & Co., ADR 811 195,135 Nidec, ADR 15,562 297,234 NSK, ADR 7,210 126,319 Rolls-Royce Holdings, ADR 22,130 200,055 Sandvik, ADR 27,176 265,645 Siemens, ADR 7,611 820,884 SKF, ADR 10,990 193,908 Sumitomo Electric Industries, ADR 25,020 355,284 Sumitomo, ADR 24,536 249,040 Teijin, ADR 5,424 189,894 Toray Industries, ADR 15,040 257,410 TOTO, ADR 6,445 244,655 Volvo, ADR 21,752 b 242,100 Commercial & Professional Services - 1.9% Dai Nippon Printing, ADR 24,828 251,135 Experian, ADR 22,673 428,973 Secom, ADR 28,620 556,945 Common Stocks - 97.9% (continued) Shares Value ($) Commercial & Professional Services - 1.9% (continued) Toppan Printing, ADR 39,905 353,558 Consumer Durables & Apparel - 3.4% adidas, ADR 7,975 509,204 Casio Computer, ADR 1,290 197,976 Cie Financiere Richemont, ADR 40,900 239,060 Electrolux, ADR 3,367 181,212 LVMH Moet Hennessy Louis Vuitton, ADR 14,919 478,751 Panasonic, ADR 24,520 226,442 Pandora, ADR 10,600 393,578 Sega Sammy Holdings, ADR 70,384 217,416 Sony, ADR 12,522 348,863 Consumer Services - 1.2% Compass Group, ADR 26,025 489,010 InterContinental Hotels Group, ADR 5,539 214,415 Sodexo, ADR 15,810 330,587 Diversified Financials - 2.5% Computershare, ADR 29,142 222,936 Credit Suisse Group, ADR 16,307 223,080 Daiwa Securities Group, ADR 42,790 244,973 Deutsche Bank 10,806 b 192,347 Nomura Holdings, ADR 53,857 228,892 ORIX, ADR 4,179 288,017 UBS Group 42,451 653,321 Energy - 4.5% BP, ADR 22,866 717,992 Eni, ADR 13,775 419,449 Repsol, ADR 18,057 231,762 Royal Dutch Shell, Cl. A, ADR 9,574 464,243 Royal Dutch Shell, Cl. B, ADR 8,593 419,167 Statoil, ADR 13,355 210,475 Technip, ADR 14,109 192,023 Total, ADR 17,119 830,614 Woodside Petroleum, ADR 11,715 229,380 Food & Staples Retailing - 1.1% Aeon, ADR 14,968 225,568 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Food & Staples Retailing - 1.1% (continued) Delhaize Group, ADR 10,319 269,739 J Sainsbury, ADR 1,318 20,363 Koninklijke Ahold, ADR 12,403 274,622 Tesco, ADR 21,655 b 154,725 Food, Beverage & Tobacco - 8.5% Ajinomoto, ADR 10,230 246,792 Anheuser-Busch InBev, ADR 6,685 843,781 British American Tobacco, ADR 6,204 754,717 Coca-Cola Amatil, ADR 19,462 126,308 Coca-Cola HBC, ADR 5,662 b 109,503 Danone, ADR 35,659 501,900 Diageo, ADR 3,898 425,389 Heineken, ADR 8,009 370,817 Imperial Brands, ADR 4,437 482,746 Japan Tobacco, ADR 14,000 277,340 Kirin Holdings, ADR 20,382 341,908 Nestle, ADR 23,055 1,703,764 Orkla, ADR 26,607 239,862 SABMiller, ADR 6,178 384,630 Yamazaki Baking, ADR 1,023 250,988 Health Care Equipment & Services - 1.8% Essilor International, ADR 8,784 575,176 Fresenius Medical Care & Co., ADR 8,300 360,552 Olympus, ADR 7,140 300,023 Smith & Nephew, ADR 8,103 278,824 Household & Personal Products - 3.2% Henkel AG & Co., ADR 3,222 374,983 Kao, ADR 6,988 382,838 L'Oreal, ADR 10,964 412,466 Reckitt Benckiser, ADR 14,141 285,648 Svenska Cellulosa, ADR 9,119 291,352 Unilever (NY Shares) 10,503 470,114 Unilever, ADR 9,938 452,775 Insurance - 5.7% Aegon (NY Shares) 23,011 118,277 Ageas, ADR 7,836 316,339 Common Stocks - 97.9% (continued) Shares Value ($) Insurance - 5.7% (continued) AIA Group, ADR 31,000 728,190 Allianz, ADR 48,070 784,502 AXA, ADR 24,100 602,500 Legal & General Group, ADR 26,267 448,903 MS&AD Insurance Group Holdings, ADR 18,902 265,951 Prudential, ADR 15,132 606,188 Tokio Marine Holdings, ADR 12,055 414,571 Zurich Insurance Group, ADR 16,447 396,373 Materials - 6.3% Air Liquide, ADR 23,567 505,394 Akzo Nobel, ADR 12,115 273,738 Alumina, ADR 43,720 176,192 Amcor, ADR 7,596 356,024 Anglo American, ADR 17,423 b 75,790 ArcelorMittal (NY Shares) 19,355 b 94,065 Asahi Kasei, ADR 14,985 199,001 BASF, ADR 8,746 676,241 BHP Billiton, ADR 3,045 72,897 BHP Billiton, ADR 9,704 261,717 Boral, ADR 14,021 276,284 Glencore, ADR 46,136 173,933 James Hardie Industries, ADR 22,520 342,304 Johnson Matthey, ADR 2,292 194,820 Kobe Steel, ADR 5,450 24,034 Nippon Steel & Sumitomo Metal, ADR 10,082 204,160 Nitto Denko, ADR 6,620 215,110 Norsk Hydro, ADR 30,033 118,030 OJI Holdings, ADR 3,200 131,572 Rio Tinto, ADR 7,424 208,169 South32, ADR 17,139 b 94,607 Syngenta, ADR 4,695 370,389 UPM-Kymmene, ADR 10,872 209,123 Media - 2.4% Pearson, ADR 11,433 138,682 Publicis Groupe, ADR 13,264 234,773 RELX, ADR 26,124 481,988 Sky, ADR 3,357 187,556 Wolters Kluwer, ADR 9,572 382,306 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Media - 2.4% (continued) WPP, ADR 4,996 579,186 Pharmaceuticals, Biotechnology & Life Sciences - 9.7% AstraZeneca, ADR 21,286 632,194 Bayer, ADR 7,730 737,442 CSL, ADR 1,100 46,068 Eisai, ADR 4,123 257,564 GlaxoSmithKline, ADR 19,040 806,725 Novartis, ADR 18,187 1,446,048 Novo Nordisk, ADR 18,375 1,029,735 Roche Holding, ADR 46,082 1,515,176 Sanofi, ADR 19,089 786,467 Shire, ADR 1,985 369,528 Teva Pharmaceutical Industries, ADR 7,500 389,025 Real Estate - 4.0% British Land, ADR 34,194 371,518 CapitaLand, ADR 60,796 266,286 City Developments, ADR 35,591 211,766 Daiwa House Industry, ADR 12,610 364,807 Hysan Development, ADR 23,301 200,971 LendLease Group, ADR 33,616 321,705 Mitsubishi Estate, ADR 21,000 402,150 Sino Land, ADR 26,641 204,057 Sun Hung Kai Properties, ADR 22,037 258,714 Swire Pacific, ADR 22,906 250,134 Westfield, ADR 31,914 496,582 Retailing - 1.1% Hennes & Mauritz, ADR 72,906 444,727 Kingfisher, ADR 23,101 245,102 Marui Group, ADR 6,401 183,837 Software & Services - 2.1% Dassault Systemes, ADR 4,670 368,580 Fujitsu, ADR 6,602 132,502 NICE Systems, ADR 2,700 172,773 Sage Group, ADR 8,164 290,557 SAP, ADR 10,012 811,673 Common Stocks - 97.9% (continued) Shares Value ($) Technology Hardware & Equipment - 2.8% Canon, ADR 10,097 291,298 Ericsson, ADR 27,004 208,741 FUJIFILM Holdings, ADR 8,819 354,700 Hitachi, ADR 4,435 203,522 Kyocera, ADR 7,424 368,899 Nokia, ADR 58,630 b 334,191 Omron, ADR 6,660 212,521 Ricoh,ADR 15,155 130,939 TDK, ADR 3,571 210,796 Telecommunication Services - 5.4% BT Group, ADR 15,368 498,692 Deutsche Telekom, ADR 32,684 577,690 KDDI, ADR 22,000 317,790 Nippon Telegraph & Telephone, ADR 7,682 336,318 Orange, ADR 20,502 356,120 Singapore Telecommunications, ADR 1,960 55,252 SoftBank Group, ADR 14,000 389,480 Swisscom, ADR 5,636 267,823 Telecom Italia, ADR 21,096 b 199,357 Telefonica, ADR 34,050 355,141 Telenor, ADR 7,588 126,075 Telstra, ADR 16,748 339,314 Vodafone Group, ADR 18,364 624,192 Transportation - 1.5% ANA Holdings, ADR 34,722 202,811 Deutsche Lufthansa, ADR 5,216 72,763 International Consolidated Airlines Group, ADR 6,662 258,186 MTR, ADR 8,662 412,744 Nippon Yusen, ADR 34,373 129,930 Ryanair Holdings, ADR 2,129 186,075 Utilities - 3.7% Centrica, ADR 10,470 123,755 CLP Holdings, ADR 18,613 177,010 E.ON, ADR 20,694 204,146 EDP - Energias de Portugal, ADR 4,030 134,199 Enel, ADR 87,907 394,702 Engie, ADR 9,386 144,451 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.9% (continued) Shares Value ($) Utilities - 3.7% (continued) Hong Kong & China Gas, ADR 111,620 210,962 Iberdrola, ADR 19,848 537,682 National Grid, ADR 5,744 423,965 RWE, ADR 4,530 b 59,071 SSE, ADR 7,960 178,662 United Utilities Group, ADR 8,447 236,432 Veolia Environnement, ADR 10,027 224,204 Total Common Stocks (cost $107,406,182) Principal Short-Term Investments - .1% Amount ($) Value ($) U.S. Treasury Bills 0.23%, 6/23/16 (cost $64,991) 65,000 c Other Investment - 1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,099,698) 1,099,698 d Total Investments (cost $108,570,871) % Cash and Receivables (Net) .7 % Net Assets % ADR—American Depository Receipt a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, this security was valued at $576,030 or .69% of net assets. b Non-income producing security. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Banks 10.9 Capital Goods 10.3 Pharmaceuticals, Biotechnology & Life Sciences 9.7 Food, Beverage & Tobacco 8.5 Materials 6.3 Insurance 5.7 Telecommunication Services 5.4 Energy 4.5 Real Estate 4.0 Automobiles & Components 3.9 Utilities 3.7 Consumer Durables & Apparel 3.4 Household & Personal Products 3.2 Technology Hardware & Equipment 2.8 Diversified Financials 2.5 Media 2.4 Software & Services 2.1 Commercial & Professional Services 1.9 Health Care Equipment & Services 1.8 Transportation 1.5 Short-Term/Money Market Investment 1.4 Consumer Services 1.2 Food & Staples Retailing 1.1 Retailing 1.1 † Based on net assets. See notes to financial statements. STATEMENT OF FINANCIAL FUTURES BNY Mellon International Appreciation Fund May 31, 2016 (Unaudited) Market Value Unrealized Covered by Appreciation at Contracts Contracts ($) Expiration 05/31/2016 ($) Financial Futures Long MSCI EAFE Index 16 1,328,400 June 2016 9,730 Gross Unrealized Appreciation See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Foreign Common Stocks† 81,163,080 - - Mutual Funds 1,099,698 - - U.S. Treasury - 64,993 - Other Financial Instruments: Financial Futures †† 9,730 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. NOTES Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At May 31, 2016, accumulated net unrealized depreciation on investments was $26,243,100, consisting of $11,881,577 gross unrealized appreciation and $38,124,677 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Equity Income Fund May 31, 2016 (Unaudited) Common Stocks - 97.1% Shares Value ($) Australia - 5.6% Australia & New Zealand Banking Group 76,125 1,401,897 Commonwealth Bank of Australia 84,740 4,742,280 Insurance Australia Group 571,029 2,426,749 Sydney Airport 554,434 2,837,086 Telstra 129,434 522,937 Westpac Banking 139,067 3,085,687 Brazil - 2.9% AMBEV 624,000 3,299,934 Banco do Brasil 551,900 2,515,440 Cielo 129,594 1,138,646 Fibria Celulose 90,300 834,630 Canada - 7.5% BCE 40,600 1,871,560 CI Financial 65,300 1,429,146 Inter Pipeline 130,500 2,652,095 National Bank of Canada 88,300 2,930,427 Potash Corp of Saskatchewan 133,700 2,181,858 RioCan Real Estate Investment Trust 57,500 1,202,749 Royal Bank of Canada 27,100 1,629,079 Shaw Communications, Cl. B 74,800 1,430,575 TELUS 40,900 1,296,536 Toronto-Dominion Bank 65,100 2,835,140 TransCanada 19,100 791,470 China - 4.4% Bank of China, Cl. H 5,108,500 2,077,388 China Shenhua Energy, Cl. H 806,000 1,279,933 CNOOC 1,857,400 2,218,148 Industrial & Commercial Bank of China, Cl. H 4,690,000 2,486,607 Jiangsu Expressway, Cl. H 1,055,300 1,444,956 Zhejiang Expressway, Cl. H 2,660,700 2,492,667 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.1% (continued) Shares Value ($) Colombia - .5% Ecopetrol 3,331,358 a France - 5.8% Klepierre 49,673 2,272,083 Renault 72,787 6,830,361 Total 62,904 3,056,803 Unibail-Rodamco 12,680 3,412,804 Germany - 3.7% Muenchener Rueckversicherungs 17,573 3,301,439 ProSiebenSat.1 Media 132,267 6,649,700 Hong Kong - 1.4% Link REIT 293,000 1,800,438 Power Assets Holdings 217,000 2,104,166 Israel - 2.2% Bezeq The Israeli Telecommunication 3,057,629 Italy - .8% Eni 36,105 551,562 Snam 264,040 1,511,511 Japan - 13.0% Aozora Bank 916,000 3,118,544 Asahi Glass 215,000 1,304,737 Canon 19,900 577,223 Daito Trust Construction 48,900 7,107,468 ITOCHU 130,200 1,636,098 JFE Holdings 403,300 5,432,085 Marubeni 520,800 2,506,293 Nippon Steel & Sumitomo Metal 174,200 3,602,456 Nissan Motor 61,200 621,755 NTT DOCOMO 55,600 1,395,335 Sumitomo 310,300 3,187,486 Takeda Pharmaceutical 106,400 4,609,209 Macau - 2.6% Sands China 1,833,500 Malaysia - 1.2% British American Tobacco Malaysia 271,400 Common Stocks - 97.1% (continued) Shares Value ($) New Zealand - 2.4% Auckland International Airport 700,600 2,957,918 Mighty River Power 241,000 484,289 Spark New Zealand 1,191,000 2,981,569 Norway - .4% Gjensidige Forsikring 65,795 Poland - .2% Synthos 593,784 Singapore - .9% Ascendas Real Estate Investment Trust 697,500 1,159,883 DBS Group Holdings 104,200 1,172,827 South Africa - 2.3% Massmart Holdings 212,152 1,614,063 MMI Holdings 1,024,901 1,467,288 Redefine Properties 1,376,720 959,204 Vodacom Group 211,734 2,214,846 South Korea - 2.4% POSCO 37,465 Spain - 3.1% Banco Santander 655,600 3,130,068 Red Electrica 59,300 5,281,023 Sweden - 2.1% Investor, Cl. B 94,904 3,301,761 Skanska, Cl. B 113,210 2,486,417 Switzerland - 5.6% Nestle 15,089 1,114,218 Novartis 75,386 5,983,859 Roche Holding 10,421 2,735,250 STMicroelectronics 462,423 2,766,532 Zurich Insurance Group 10,235 a 2,476,376 Taiwan - 4.3% Chicony Electronics 370,280 892,419 Compal Electronics 1,037,900 611,044 MediaTek 342,000 2,307,091 Siliconware Precision Industries 3,614,000 5,873,269 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.1% (continued) Shares Value ($) Taiwan - 4.3% (continued) Taiwan Mobile 370,000 1,265,006 Transcend Information 251,400 718,451 Thailand - 1.9% Charoen Pokphand Foods 6,250,100 United Kingdom - 16.1% AstraZeneca 54,040 3,152,672 BAE Systems 436,223 3,055,406 BP 677,751 3,506,844 British American Tobacco 124,112 7,546,234 GlaxoSmithKline 171,924 3,598,143 HSBC Holdings 226,673 1,461,109 Imperial Brands 78,155 4,257,299 Legal & General Group 910,909 3,158,444 National Grid 255,000 3,719,150 Persimmon 52,400 1,595,284 Royal Dutch Shell, Cl. A 102,245 2,454,538 SSE 153,252 3,400,470 Standard Life 164,440 807,624 Unilever 15,163 690,904 Vodafone Group 165,895 554,673 WM Morrison Supermarkets 238,019 683,265 United States - 3.8% iShares MSCI EAFE ETF 176,000 Total Common Stocks (cost $259,867,298) Other Investment - 3.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,747,663) 8,747,663 b Total Investments (cost $268,614,961) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund REIT—Real Estate Investment Trust a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financial 25.9 Consumer Staples 10.2 Industrial 8.9 Consumer Discretionary 8.4 Health Care 7.4 Materials 7.1 Energy 6.6 Utilities 6.1 Telecommunication Services 5.9 Information Technology 5.5 Exchange-Traded Funds 3.8 Money Market Investment 3.2 Telecommunications 1.3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon International Equity Income Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 252,257,790 - - Exchange-Traded Funds 10,274,880 - - Mutual Funds 8,747,663 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $2,665,372, consisting of $20,149,823 gross unrealized appreciation and $17,484,451 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market OpportunitiesFund May 31, 2016 (Unaudited) Common Stocks - 47.7% Shares Value ($) Banks - 1.1% Bank of America 71,390 Capital Goods - 5.4% 3M 6,110 1,028,435 Donaldson 4,339 a 145,400 Eaton 17,355 1,069,589 Emerson Electric 2,405 125,108 Fastenal 3,895 a 179,287 Flowserve 3,185 a 153,294 Honeywell International 8,850 1,007,395 Illinois Tool Works 8,400 890,652 MSC Industrial Direct, Cl. A 1,656 124,117 Toro 2,090 186,658 W.W. Grainger 312 a 71,245 Consumer Durables & Apparel - .2% NIKE, Cl. B 3,746 Consumer Services - .4% McDonald's 1,474 179,916 Starbucks 4,137 227,080 Diversified Financials - 3.9% Capital One Financial 15,825 1,159,023 Intercontinental Exchange 5,324 1,443,443 Invesco 32,418 1,017,925 Energy - 3.5% EOG Resources 2,566 208,770 Halliburton 24,126 1,017,635 Marathon Petroleum 20,850 726,205 Occidental Petroleum 1,311 98,902 Schlumberger 2,286 174,422 Valero Energy 17,685 967,369 Food, Beverage & Tobacco - 3.8% Constellation Brands, Cl. A 6,600 1,010,790 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 47.7% (continued) Shares Value ($) Food, Beverage & Tobacco - 3.8% (continued) PepsiCo 12,555 1,270,189 Philip Morris International 12,330 1,216,724 Health Care Equipment & Services - 2.4% Aetna 7,990 904,708 C.R. Bard 1,314 287,819 Cerner 2,725 b 151,537 Intuitive Surgical 335 b 212,628 ResMed 4,700 a 277,582 Stryker 2,212 245,886 Varian Medical Systems 1,866 a,b 154,486 Household & Personal Products - .4% Colgate-Palmolive 2,616 184,193 Estee Lauder, Cl. A 2,205 202,375 Insurance - 1.3% Hartford Financial Services Group 27,510 Materials - 2.1% Dow Chemical 21,070 1,082,155 Ecolab 1,555 182,308 FMC 3,065 145,557 International Flavors & Fragrances 1,205 155,445 Monsanto 1,764 198,397 Praxair 1,588 174,458 Media - 3.1% Comcast, Cl. A 25,000 1,582,500 Time Warner 14,190 1,073,615 Walt Disney 1,760 174,627 Pharmaceuticals, Biotechnology & Life Sciences - 5.0% Agilent Technologies 23,690 1,087,134 Allergan 5,040 b 1,188,180 Biogen 495 b 143,416 Celgene 1,446 b 152,582 Gilead Sciences 1,675 145,826 Johnson & Johnson 15,255 1,719,086 Mettler-Toledo International 491 b 184,282 Common Stocks - 47.7% (continued) Shares Value ($) Retailing - 3.0% Amazon.com 1,648 b 1,191,158 Lowe's 13,320 1,067,332 The TJX Companies 3,996 304,176 Tractor Supply 1,984 190,662 Semiconductors & Semiconductor Equipment - 2.9% Broadcom 10,000 1,543,600 NXP Semiconductors 11,570 b 1,093,249 Software & Services - 7.0% Adobe Systems 13,182 b 1,311,214 Alphabet, Cl. A 209 b 156,510 Alphabet, Cl. C 209 b 153,765 Automatic Data Processing 2,245 197,201 Cognizant Technology Solutions, Cl. A 2,990 b 183,706 Facebook, Cl. A 15,420 b 1,832,050 Jack Henry & Associates 2,335 197,144 MasterCard, Cl. A 2,985 286,262 Microsoft 3,929 208,237 Oracle 4,311 173,302 Paychex 3,911 212,054 salesforce.com 18,925 b 1,584,212 Technology Hardware & Equipment - 2.0% Amphenol, Cl. A 4,563 267,939 Cisco Systems 6,838 198,644 IPG Photonics 1,085 b 93,722 Palo Alto Networks 8,605 b 1,122,608 TE Connectivity 1,935 116,100 Transportation - .2% Expeditors International of Washington 3,845 Total Common Stocks (cost $33,843,208) Other Investment - 52.3% Shares Value ($) Registered Investment Companies BNY Mellon Income Stock Fund, Cl. M 1,504,034 c 12,663,968 Dreyfus Institutional Preferred Plus Money Market Fund 931,779 d 931,779 Dreyfus Research Growth Fund, Cl. Y 1,285,867 c 18,130,723 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment - 52.3% (continued) Shares Value ($) Registered Investment Companies: (continued) Dreyfus Strategic Value Fund, Cl. Y 473,763 c 16,529,598 (cost $45,612,233 ) Investment of Cash Collateral for Securities Loaned - .4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $407,480) 407,480 d Total Investments (cost $79,862,921) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $975,739 and the value of the collateral held by the fund was $990,276, consisting of cash collateral of $407,480 and U.S. Government & Agency securities valued at $582,796. b Non-income producing security. c Investment in affiliated mutual fund. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 51.3 Software & Services 7.0 Capital Goods 5.4 Pharmaceuticals, Biotechnology & Life Sciences 5.0 Diversified Financials 3.9 Food, Beverage & Tobacco 3.8 Energy 3.5 Media 3.1 Retailing 3.0 Semiconductors & Semiconductor Equipment 2.9 Health Care Equipment & Services 2.4 Materials 2.1 Technology Hardware & Equipment 2.0 Money Market Investments 1.4 Insurance 1.3 Banks 1.1 Consumer Services .4 Household & Personal Products .4 Consumer Durables & Apparel .2 Transportation .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market OpportunitiesFund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 41,450,367 - - Equity Securities— Foreign Common Stocks † 2,636,849 - - Mutual Funds 48,663,548 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $12,887,843, consisting of $15,381,553 gross unrealized appreciation and $2,493,710 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund May 31, 2016 (Unaudited) Common Stocks - 99.6% Shares Value ($) Automobiles & Components - .9% Visteon 40,980 Banks - 6.6% Bank of America 392,380 5,803,300 Citigroup 117,960 5,493,397 JPMorgan Chase & Co. 110,754 7,228,914 Wells Fargo & Co. 86,659 4,395,344 Capital Goods - 5.5% 3M 15,218 2,561,494 Allison Transmission Holdings 43,305 1,216,437 Boeing 31,070 3,919,480 General Electric 58,019 1,753,914 HD Supply Holdings 47,100 a 1,662,630 Honeywell International 9,661 1,099,712 Illinois Tool Works 10,367 1,099,213 Lennox International 5,570 765,039 Owens Corning 54,275 2,771,824 Spirit AeroSystems Holdings, Cl. A 50,722 a 2,372,775 Consumer Durables & Apparel - .3% Brunswick 12,200 584,014 D.R. Horton 18,085 552,678 Consumer Services - 3.5% Carnival 58,720 2,803,293 Darden Restaurants 40,246 2,729,886 Marriott International, Cl. A 39,210 b 2,589,428 Royal Caribbean Cruises 21,725 1,681,298 Wyndham Worldwide 38,422 b 2,589,259 Diversified Financials - 4.3% Affiliated Managers Group 14,571 a 2,528,360 American Express 58,446 3,843,409 Ameriprise Financial 30,665 3,117,711 Berkshire Hathaway, Cl. B 12,000 a 1,686,480 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.6% (continued) Shares Value ($) Diversified Financials - 4.3% (continued) Moody's 8,145 803,423 T. Rowe Price Group 37,716 2,906,395 Energy - 6.2% Exxon Mobil 110,047 9,796,384 Hess 12,200 731,146 HollyFrontier 15,055 402,872 Kinder Morgan 58,985 1,066,449 Marathon Petroleum 55,658 1,938,568 Phillips 66 9,185 b 738,107 Schlumberger 16,336 1,246,437 Tesoro 34,697 2,709,142 Valero Energy 56,582 3,095,035 Exchange-Traded Funds - .0% SPDR S&P rust 830 b Food & Staples Retailing - 4.3% CVS Health 56,065 5,407,469 Kroger 37,083 1,326,088 Walgreens Boots Alliance 40,205 3,111,867 Wal-Mart Stores 71,973 5,094,249 Food, Beverage & Tobacco - 6.1% Altria Group 94,492 6,013,471 ConAgra Foods 67,425 3,081,322 General Mills 34,000 2,134,520 Mondelez International, Cl. A 96,140 4,277,269 PepsiCo 56,785 5,744,938 Health Care Equipment & Services - 5.5% Abbott Laboratories 82,798 3,281,285 AmerisourceBergen 12,395 929,377 Anthem 14,460 1,911,034 Cigna 13,871 1,777,014 DENTSPLY SIRONA 36,697 2,281,086 Express Scripts Holding 46,235 a 3,493,054 HCA Holdings 32,383 a 2,526,522 Hologic 86,490 a 2,976,121 Common Stocks - 99.6% (continued) Shares Value ($) Household & Personal Products - 1.3% Estee Lauder, Cl. A 36,787 3,376,311 Procter & Gamble 15,729 1,274,678 Insurance - 2.0% Prudential Financial 41,561 3,293,709 Travelers 32,006 3,653,165 Materials - 2.9% Air Products & Chemicals 4,545 648,299 Crown Holdings 12,670 a 660,994 Dow Chemical 26,932 1,383,228 LyondellBasell Industries, Cl. A 40,330 3,281,249 Nucor 15,525 753,118 Reliance Steel & Aluminum 46,185 3,433,855 Media - 3.0% Sirius XM Holdings 210,460 a 846,049 Time Warner 43,511 3,292,042 Twenty-First Century Fox, Cl. A 32,226 930,687 Walt Disney 55,334 5,490,239 Pharmaceuticals, Biotechnology & Life Sciences - 11.0% Agilent Technologies 49,445 2,269,031 Amgen 33,944 5,361,455 Biogen 3,280 a 950,314 Charles River Laboratories International 9,110 a 782,822 Gilead Sciences 56,502 4,919,064 Johnson & Johnson 73,653 8,299,957 Merck & Co. 105,751 5,949,551 Mylan 46,420 a 2,011,843 Pfizer 208,346 7,229,606 Quintiles Transnational Holdings 9,095 a 617,460 Real Estate - 3.4% Equity Residential 46,365 c 3,208,922 General Growth Properties 115,037 c 3,091,044 Host Hotels & Resorts 46,907 c 722,368 Public Storage 15,695 c 3,981,978 Simon Property Group 3,609 c 713,283 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.6% (continued) Shares Value ($) Retailing - 4.1% Amazon.com 2,850 a 2,059,951 Home Depot 46,224 6,107,115 Lowe's 30,509 2,444,686 Nordstrom 12,225 b 464,305 Target 46,294 3,184,101 Semiconductors & Semiconductor Equipment - 1.3% Intel 49,778 1,572,487 Texas Instruments 48,831 2,959,159 Software & Services - 14.1% Activision Blizzard 87,475 3,434,268 Alphabet, Cl. A 8,267 a 6,190,743 Alphabet, Cl. C 8,266 a 6,081,462 Citrix Systems 39,770 a 3,377,268 eBay 126,565 a 3,095,780 Electronic Arts 54,410 a 4,175,967 Facebook, Cl. A 15,471 a 1,838,110 International Business Machines 34,511 5,305,721 Microsoft 87,855 4,656,315 Nuance Communications 109,425 a 1,829,586 Red Hat 24,880 a 1,927,205 VeriSign 6,303 a,b 538,654 Visa, Cl. A 84,100 6,638,854 Technology Hardware & Equipment - 5.3% Apple 132,521 13,233,547 Cisco Systems 80,060 2,325,743 Motorola Solutions 40,465 2,803,011 Telecommunication Services - 3.6% AT&T 80,632 3,156,743 CenturyLink 94,183 b 2,554,243 Verizon Communications 133,114 6,775,503 Transportation - 2.4% Delta Air Lines 70,862 3,079,663 JetBlue Airways 94,430 a 1,693,130 Southwest Airlines 88,051 3,740,406 Common Stocks - 99.6% (continued) Shares Value ($) Utilities - 2.0% Duke Energy 39,310 3,075,221 FirstEnergy 92,115 3,022,293 Great Plains Energy 34,430 1,004,667 Total Common Stocks (cost $290,648,735) Investment of Cash Collateral for Securities Loaned - 1.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,517,318) 3,517,318 d Total Investments (cost $294,166,053) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund SPDR—Standard & Poor's Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $9,407,391 and the value of the collateral held by the fund was $11,568,058, consisting of cash collateral of $3,517,318 and U.S. Government & Agency securities valued at $8,050,740. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 14.1 Pharmaceuticals, Biotechnology & Life Sciences 11.0 Banks 6.6 Energy 6.2 Food, Beverage & Tobacco 6.1 Capital Goods 5.5 Health Care Equipment & Services 5.5 Technology Hardware & Equipment 5.3 Diversified Financials 4.3 Food & Staples Retailing 4.3 Retailing 4.1 Telecommunication Services 3.6 Consumer Services 3.5 Real Estate 3.4 Media 3.0 Materials 2.9 Transportation 2.4 Insurance 2.0 Utilities 2.0 Household & Personal Products 1.3 Semiconductors & Semiconductor Equipment 1.3 Money Market Investment 1.0 Automobiles & Components .9 Consumer Durables & Apparel .3 Exchange-Traded Funds .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 347,494,841 - - Exchange-Traded Funds 174,167 - - Mutual Funds 3,517,318 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $57,020,273, consisting of $63,952,753 gross unrealized appreciation and $6,932,480 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 97.3% Rate (%) Date Amount ($) Value ($) Illinois - .8% Chicago, GO 5.00 1/1/23 1,970,000 2,049,411 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/35 1,000,000 880,000 Massachusetts - 90.2% Barnstable, GO 4.00 9/15/21 580,000 665,248 Bellingham, GO (Municipal Purpose Loan) 4.00 9/1/19 460,000 505,977 Berkshire Wind Power Cooperative Corporation, Wind Project Revenue 5.25 7/1/23 750,000 854,235 Boston, GO 5.00 4/1/22 3,100,000 3,762,718 Boston, GO 5.00 3/1/23 3,000,000 3,715,860 Boston, GO 5.00 3/1/25 1,150,000 1,445,700 Boston Water and Sewer Commission, General Revenue 5.00 11/1/17 2,000,000 2,128,520 Boston Water and Sewer Commission, General Revenue 5.00 11/1/18 1,500,000 1,659,360 Boston Water and Sewer Commission, General Revenue (Prerefunded) 5.00 5/1/19 2,480,000 a 2,776,236 Boston Water and Sewer Commission, General Revenue (Prerefunded) 5.00 11/1/19 2,500,000 a 2,843,300 Canton, GO (Municipal Purpose Loan) 5.00 3/15/21 1,250,000 1,476,012 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/19 625,000 690,325 Falmouth, GO (Municipal Purpose Loan) 4.00 11/15/20 605,000 681,787 Falmouth, GO (Municipal Purpose Loan) 4.00 7/15/21 1,000,000 1,140,660 Falmouth, GO (Municipal Purpose Loan) 4.00 7/15/22 1,210,000 1,403,697 Groton-Dunstable Regional School District, GO 5.00 9/1/20 725,000 839,122 Hingham, GO (Municipal Purpose Loan) 5.00 5/15/19 955,000 1,069,552 Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/22 3,000,000 3,639,690 Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/25 5,060,000 6,343,469 Massachusetts, GO 0.89 11/1/18 2,500,000 b 2,504,925 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.2% (continued) Massachusetts, GO 5.25 8/1/21 1,975,000 2,377,999 Massachusetts, GO 5.25 8/1/23 1,000,000 1,264,440 Massachusetts, GO (Consolidated Loan) 5.00 8/1/23 310,000 359,296 Massachusetts, GO (Consolidated Loan) 5.00 7/1/25 5,575,000 6,785,946 Massachusetts, GO (Consolidated Loan) 5.00 11/1/25 2,250,000 2,748,735 Massachusetts, GO (Consolidated Loan) 5.00 8/1/26 5,000,000 5,960,800 Massachusetts, GO (Consolidated Loan) 5.00 3/1/31 2,250,000 2,744,932 Massachusetts, GO (Consolidated Loan) 5.00 8/1/33 920,000 1,081,166 Massachusetts, GO (Consolidated Loan) (Green Bonds) 5.00 9/1/22 1,650,000 2,017,141 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/25 350,000 457,786 Massachusetts, Transportation Fund Revenue (Accelerated Bridge Program) 5.00 6/1/21 2,100,000 2,497,950 Massachusetts, Transportation Fund Revenue (Accelerated Bridge Program) 5.00 6/1/22 1,620,000 1,931,494 Massachusetts, Transportation Fund Revenue (Accelerated Bridge Program) 5.00 6/1/23 2,095,000 2,478,636 Massachusetts, Transportation Fund Revenue (Rail Enhancement Program) 5.00 6/1/19 1,085,000 1,217,641 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/18 4,000,000 4,354,240 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/24 500,000 608,520 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/20 2,500,000 2,887,175 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/20 1,500,000 1,747,230 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,000,000 2,393,900 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 3,085,000 3,692,591 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 2,430,000 2,981,707 Long-Term Municipal Investments - 97.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.2% (continued) Massachusetts Clean Energy Cooperative Corporation, Clean Energy Cooperative Revenue (A Massachusetts Municipal Lighting Plant Cooperative) 5.00 7/1/28 1,250,000 1,501,987 Massachusetts College Building Authority, Project Revenue 4.00 5/1/19 345,000 375,512 Massachusetts College Building Authority, Project Revenue 5.00 5/1/27 3,000,000 3,649,260 Massachusetts College Building Authority, Project Revenue (Prerefunded) 5.00 5/1/19 1,000,000 a 1,118,840 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/32 1,530,000 1,728,701 Massachusetts Department of Transportation, Metropolitan Highway System Subordinated Revenue (Commonwealth Contract Assistance Secured) 5.00 1/1/35 3,045,000 3,457,658 Massachusetts Development Finance Agency, Revenue (Babson College Issue) 5.00 10/1/25 545,000 686,602 Massachusetts Development Finance Agency, Revenue (Baystate Medical Center Issue) 5.00 7/1/24 350,000 429,034 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/40 1,500,000 1,795,410 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/19 950,000 1,067,553 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/19 900,000 1,011,366 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/23 1,750,000 2,159,500 Massachusetts Development Finance Agency, Revenue (Boston Medical Center Issue) (Green Bonds) 5.00 7/1/44 2,000,000 2,286,000 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/22 1,000,000 1,194,740 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/24 1,000,000 1,225,810 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/26 1,000,000 1,243,280 Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/29 1,000,000 1,220,090 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.2% (continued) Massachusetts Development Finance Agency, Revenue (CareGroup Issue) 5.00 7/1/30 1,000,000 1,215,120 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 5.00 9/1/46 3,000,000 3,647,100 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/19 2,000,000 2,179,360 Massachusetts Development Finance Agency, Revenue (Emerson College Issue) 5.00 1/1/25 1,000,000 1,217,900 Massachusetts Development Finance Agency, Revenue (Lahey Health System Obligated Group Issue) 5.00 8/15/27 1,000,000 1,145,040 Massachusetts Development Finance Agency, Revenue (Lahey Health System Obligated Group Issue) 5.00 8/15/28 1,000,000 1,142,710 Massachusetts Development Finance Agency, Revenue (MCPHS University Issue) 5.00 7/1/31 400,000 482,968 Massachusetts Development Finance Agency, Revenue (MCPHS University Issue) 5.00 7/1/32 300,000 361,140 Massachusetts Development Finance Agency, Revenue (MCPHS University Issue) 5.00 7/1/37 465,000 550,630 Massachusetts Development Finance Agency, Revenue (Olin College Issue) 5.00 11/1/38 5,000,000 5,904,400 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,825,000 2,159,577 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/31 675,000 789,845 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 4.00 7/1/32 2,500,000 2,813,375 Massachusetts Development Finance Agency, Revenue (SABIS International Charter School Issue) 5.00 4/15/33 3,410,000 3,825,679 Massachusetts Development Finance Agency, Revenue (SABIS International Charter School Issue) 5.00 4/15/40 1,230,000 1,357,133 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.25 10/1/24 465,000 562,562 Long-Term Municipal Investments - 97.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.2% (continued) Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/25 700,000 861,056 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/29 2,820,000 3,377,570 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/24 530,000 647,019 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/25 500,000 616,085 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/28 750,000 915,443 Massachusetts Development Finance Agency, Revenue (South Shore Hospital Issue) 5.00 7/1/41 2,000,000 2,346,720 Massachusetts Development Finance Agency, Revenue (Southcoast Health System Obligated Group Issue) 4.00 7/1/20 530,000 582,836 Massachusetts Development Finance Agency, Revenue (Sterling and Francine Clark Art Institute Issue) 5.00 7/1/32 1,910,000 2,344,582 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/23 3,675,000 4,389,971 Massachusetts Development Finance Agency, Revenue (The Broad Institute Issue) 5.25 4/1/24 4,500,000 5,365,530 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 5.00 9/1/21 300,000 349,452 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/24 2,000,000 2,433,260 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/25 1,275,000 1,560,421 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/28 2,000,000 2,421,340 Massachusetts Development Finance Agency, Revenue (Western New England University Issue) 5.00 9/1/35 1,350,000 1,554,849 Massachusetts Development Finance Agency, Revenue (Western New England University Issue) 5.00 9/1/40 2,650,000 3,020,072 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.2% (continued) Massachusetts Development Finance Agency, Revenue (Western New England University Issue) 5.00 9/1/45 1,000,000 1,134,520 Massachusetts Development Finance Agency, Revenue (Williams College Issue) 5.00 7/1/25 3,000,000 3,740,790 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 4.00 10/1/17 730,000 762,054 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/19 910,000 1,029,347 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/20 905,000 1,052,271 Massachusetts Development Finance Agency, Revenue (Worcester City Campus Corporation Issue) (University of Massachusetts Project) 5.00 10/1/21 830,000 989,136 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/34 2,755,000 3,281,811 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/39 1,460,000 1,732,845 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) (Prerefunded) 5.75 5/1/19 2,000,000 a 2,277,680 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 4.00 1/1/18 2,500,000 2,598,600 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue I) 5.00 1/1/20 1,400,000 1,547,588 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue J) 5.00 7/1/21 2,350,000 2,649,202 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/32 2,000,000 2,108,820 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/37 3,350,000 3,528,588 Long-Term Municipal Investments - 97.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.2% (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Corp.) 5.13 11/15/35 1,000,000 1,128,110 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) 5.00 7/1/18 690,000 748,029 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Capital Asset Program) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.38 8/1/18 1,650,000 a 1,810,182 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 7/1/18 1,000,000 a 1,090,990 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 7/1/18 1,325,000 a 1,445,562 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/22 2,750,000 3,064,160 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 2,000,000 2,219,460 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/26 2,525,000 2,813,330 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/27 1,000,000 1,112,970 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.50 7/1/22 1,800,000 2,252,772 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/23 3,335,000 4,167,449 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 1,000,000 1,203,310 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 2,495,000 2,870,198 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.2% (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.63 10/1/29 3,000,000 3,422,910 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,446,700 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/22 115,000 120,276 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Prerefunded) 5.00 7/1/17 135,000 a 141,306 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 590,000 a 680,890 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 410,000 a 473,161 Massachusetts Health and Educational Facilities Authority, Revenue (Sterling and Francine Clark Art Institute Issue) 5.00 7/1/40 4,640,000 5,298,694 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,100,000 2,398,410 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Prerefunded) 5.25 8/15/18 1,000,000 a 1,097,840 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Prerefunded) 5.38 8/15/18 2,000,000 a 2,201,140 Massachusetts Housing Finance Agency, Housing Revenue 4.00 6/1/19 2,670,000 2,860,745 Massachusetts Port Authority, Revenue 5.00 7/1/19 400,000 448,848 Massachusetts Port Authority, Revenue 4.00 7/1/20 1,000,000 1,112,510 Massachusetts Port Authority, Revenue 5.00 7/1/21 525,000 621,952 Massachusetts Port Authority, Revenue 5.00 7/1/24 315,000 390,915 Massachusetts Port Authority, Revenue 5.00 7/1/27 1,345,000 1,585,580 Massachusetts Port Authority, Revenue 5.00 7/1/28 2,500,000 2,889,875 Massachusetts Port Authority, Revenue 5.00 7/1/28 200,000 243,304 Massachusetts Port Authority, Revenue 5.00 7/1/29 200,000 242,392 Long-Term Municipal Investments - 97.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.2% (continued) Massachusetts Port Authority, Revenue 5.00 7/1/31 1,500,000 1,780,170 Massachusetts Port Authority, Revenue 5.00 7/1/33 2,000,000 2,422,480 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/20 1,800,000 2,089,728 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/26 4,000,000 4,862,640 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/29 2,700,000 3,259,494 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/30 2,000,000 2,417,940 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 4.00 8/15/32 5,000,000 5,617,550 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 5.00 1/1/20 3,105,000 3,363,926 Massachusetts Water Pollution Abatement Trust, (Pool Program) 5.00 8/1/18 75,000 75,298 Massachusetts Water Pollution Abatement Trust, (Pool Program) 5.25 8/1/20 1,700,000 1,992,587 Massachusetts Water Pollution Abatement Trust, (Pool Program) 5.25 8/1/22 2,350,000 2,904,882 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Revenue 5.00 8/1/23 3,000,000 3,741,300 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 155,000 155,667 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/19 2,475,000 2,791,330 Massachusetts Water Resources Authority, General Revenue 5.50 8/1/21 2,000,000 2,433,280 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 2,570,000 3,160,997 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 5,000,000 5,795,100 Massachusetts Water Resources Authority, General Revenue (Green Bonds) 5.00 8/1/40 1,000,000 1,224,190 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 95,000 a 100,047 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 65,000 a 68,453 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 8/1/17 160,000 a 168,501 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 97.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 90.2% (continued) Massachusetts Water Resources Authority, General Revenue (Prerefunded) 5.00 8/1/21 500,000 a 594,900 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/25 1,000,000 1,177,120 Newton, GO 5.00 4/1/39 3,750,000 4,179,450 Newton, GO (Municipal Purpose Loan) 4.00 1/15/25 1,420,000 1,706,883 Michigan - .7% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 2,000,000 New Jersey - 1.9% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,760,000 1,953,283 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/25 2,000,000 2,328,700 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 2,160,000 2,463,782 New York - 1.1% New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,750,000 c 1,972,057 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) 2.00 5/1/20 2,000,000 2,037,380 Texas - .8% North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/33 2,500,000 U.S. Related - 1.8% Guam, Business Privilege Tax Revenue 5.00 1/1/25 1,500,000 1,729,725 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 500,000 595,700 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,125,320 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 1,000,000 1,047,360 Long-Term Municipal Investments - 97.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - 1.8% (continued) Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 1,000,000 1,013,120 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/16 330,000 155,100 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/20 2,000,000 d 262,500 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 e 381,990 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 e 178,050 Total Long-Term Municipal Investments (cost $331,549,654) Short-Term Municipal Investments - 2.0% Massachusetts - 2.0% Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; JPMorgan Chase Bank) 0.33 6/1/16 1,000,000 f 1,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.35 6/1/16 1,500,000 f 1,500,000 Massachusetts Health and Educational Facilities Authority, Revenue (Children's Hospital Issue) (LOC; JPMorgan Chase Bank) 0.33 6/1/16 1,200,000 f 1,200,000 Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 0.37 6/1/16 2,800,000 f 2,800,000 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Wells Fargo Bank) 0.33 6/1/16 800,000 f 800,000 Total Short-Term Municipal Investments (cost $7,300,000) Total Investments (cost $338,849,654) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS (Unaudited) (continued) c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, this security was valued at $1,972,057 or .55% of net assets. d Non-income producing—security in default. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Variable rate demand note—rate shown is the interest rate in effect at May 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon Massachusetts Intermediate Municipal Bond Fund May 31, 2016 (Unaudited) Market Value Unrealized Covered by (Depreciation) at Contracts Contracts ($) Expiration 05/31/2016 ($) Financial Futures Short U.S. Treasury 5 Year Notes 44 (5,285,156) September 2016 (8,250 ) Ultra 10 Year U.S. Treasury Notes 70 (9,871,094) September 2016 (44,752 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † 355,907,694 Liabilities ($) Other Financial Instruments: Financial Futures †† (53,002 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments NOTES are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At May 31, 2016, accumulated net unrealized appreciation on investments was $17,058,040, consisting of $20,066,849 gross unrealized appreciation and $3,008,809 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Multi-Strategy Fund May 31, 2016 (Unaudited) Common Stocks - 98.5% Shares Value ($) Automobiles & Components - .9% BorgWarner 21,180 720,755 Delphi Automotive 24,165 1,642,253 Gentex 367,692 6,096,333 Goodyear Tire & Rubber 36,015 1,007,340 Harley-Davidson 69,926 a 3,243,867 Lear 39,517 4,693,039 Tenneco 79,229 b 4,256,182 Thor Industries 12,105 786,825 Visteon 7,915 593,467 Banks - 3.4% BB&T 84,526 3,074,211 BOK Financial 10,680 a 680,743 CIT Group 2,000 68,520 Comerica 30,315 1,427,837 Cullen/Frost Bankers 14,850 a 993,465 East West Bancorp 216,000 8,337,600 Fifth Third Bancorp 480,843 9,073,507 First Horizon National 56,965 829,410 First Niagara Financial Group 133,540 1,458,257 First Republic Bank 252,542 18,286,566 Huntington Bancshares 590,149 6,167,057 KeyCorp 134,220 1,720,700 M&T Bank 18,002 2,151,239 New York Community Bancorp 61,590 969,427 PacWest Bancorp 12,815 534,129 People's United Financial 59,805 949,703 Popular 29,810 934,245 Regions Financial 126,240 1,240,939 Signature Bank 47,874 b 6,462,990 SunTrust Banks 207,135 9,076,656 SVB Financial Group 3,903 b 430,111 TCF Financial 49,105 705,639 Webster Financial 171,087 6,699,767 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Banks - 3.4% (continued) Zions Bancorporation 31,720 888,794 Capital Goods - 9.6% Acuity Brands 24,569 a 6,364,354 AECOM 43,085 b 1,383,459 Air Lease Corp 13,460 a 404,473 Allegion 161,861 10,948,278 Allison Transmission Holdings 252,820 7,101,714 AMETEK 41,382 1,978,887 B/E Aerospace 17,960 855,614 Beacon Roofing Supply 50,411 b 2,175,235 BWX Technologies 140,348 4,936,039 Chicago Bridge & Iron Co. 4,933 188,638 Curtiss-Wright 29,637 2,466,391 Donaldson 40,700 a 1,363,857 Dover 24,330 1,624,028 Fastenal 126,237 a 5,810,689 Fluor 49,359 2,605,168 Fortune Brands Home & Security 28,990 1,700,843 HD Supply Holdings 447,033 b 15,780,265 Hubbell 160,792 17,087,366 Huntington Ingalls Industries 44,920 6,891,177 IDEX 76,411 6,368,093 Ingersoll-Rand 404,587 27,030,457 Joy Global 58,325 a 993,275 L-3 Communications Holdings 14,120 1,937,405 Lincoln Electric Holdings 12,945 779,030 Masco 311,517 10,167,915 Middleby 45,311 b 5,627,626 MSC Industrial Direct, Cl. A 7,400 554,630 Nordson 97,557 8,485,508 NOW 28,295 b 490,635 Orbital ATK 5,270 458,648 Owens Corning 20,035 1,023,187 PACCAR 35,355 1,971,041 Parker-Hannifin 28,549 3,278,567 Pentair 26,730 1,610,215 Regal Beloit 156,547 8,943,530 Rockwell Automation 12,719 1,476,040 Rockwell Collins 20,250 1,790,100 Common Stocks - 98.5% (continued) Shares Value ($) Capital Goods - 9.6% (continued) Roper Technologies 36,962 6,323,459 Snap-on 58,924 9,535,082 Spirit AeroSystems Holdings, Cl. A 18,240 b 853,267 Stanley Black & Decker 69,850 7,905,623 Terex 28,585 605,430 Textron 302,033 11,495,376 Timken 92,266 3,067,844 TransDigm Group 8,200 b 2,161,028 Triumph Group 1,495 56,406 United Rentals 15,670 b 1,091,729 W.W. Grainger 4,384 a 1,001,086 WABCO Holdings 34,533 b 3,726,111 Wabtec 53,666 a 4,152,675 WESCO International 66,664 a,b 3,888,511 Xylem 98,100 4,381,146 Commercial & Professional Services - 2.1% Avery Dennison 57,508 4,277,445 Cintas 21,340 2,023,032 Copart 269,089 b 13,322,596 IHS, Cl. A 15,916 b 1,956,554 Manpowergroup 72,382 5,772,464 Pitney Bowes 25,465 474,413 R.R. Donnelley & Sons 54,370 a 885,687 Republic Services 35,910 1,733,735 Robert Half International 137,361 5,712,844 Stericycle 39,630 a,b 3,883,344 Tyco International 34,000 1,449,080 Verisk Analytics 87,155 b 6,919,235 Waste Connections 30,355 1,987,342 Consumer Durables & Apparel - 3.2% Brunswick 105,306 5,040,998 Carter's 51,606 5,188,467 Coach 33,095 1,304,605 D.R. Horton 38,970 1,190,923 Fossil Group 17,905 a,b 499,012 Garmin 22,545 958,613 Hanesbrands 51,440 1,392,481 Harman International Industries 12,190 953,746 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Consumer Durables & Apparel - 3.2% (continued) Hasbro 14,850 1,296,257 Kate Spade & Company 238,400 a,b 5,211,424 Leggett & Platt 22,780 1,144,923 Lennar, Cl. A 17,265 a 786,766 Lululemon Athletica 12,535 a,b 815,151 Mattel 62,110 1,980,067 Michael Kors Holdings 23,660 b 1,010,755 Mohawk Industries 4,531 b 891,202 Newell Rubbermaid 325,566 15,526,243 NVR 780 b 1,351,740 Polaris Industries 10,842 a 921,787 PulteGroup 78,848 1,479,188 PVH 209,926 19,691,059 Ralph Lauren 1,191 112,347 Toll Brothers 36,860 b 1,074,469 TopBuild 6,003 216,948 Tupperware Brands 8,250 a 466,785 Under Armour, Cl. A 87,091 a,b 3,285,943 Under Armour, Cl. C 87,091 b 3,045,572 Whirlpool 8,340 1,456,331 Consumer Services - 1.4% Aramark 37,605 1,251,870 Brinker International 12,330 554,480 Chipotle Mexican Grill 3,450 a,b 1,524,762 Darden Restaurants 22,030 1,494,295 Hilton Worldwide Holdings 75,725 1,573,566 Houghton Mifflin Harcourt 205,581 b 3,535,993 Hyatt Hotels, Cl. A 9,770 a,b 448,541 Interval Leisure Group 8,080 116,032 Marriott International, Cl. A 22,740 a 1,501,750 MGM Resorts International 60,420 b 1,380,597 Norwegian Cruise Line Holdings 17,705 b 821,689 Panera Bread, Cl. A 59,669 b 13,076,461 Royal Caribbean Cruises 10,685 a 826,912 Service Corporation International 42,525 1,165,185 Starwood Hotels & Resorts Worldwide 18,750 c 1,376,813 Wyndham Worldwide 23,525 a 1,585,350 Wynn Resorts 11,505 a 1,106,551 Common Stocks - 98.5% (continued) Shares Value ($) Diversified Financials - 9.9% Affiliated Managers Group 34,293 b 5,950,521 Ally Financial 197,063 b 3,535,310 Ameriprise Financial 28,988 2,947,210 Capital One Financial 67,531 4,945,970 CBOE Holdings 89,101 5,671,279 Charles Schwab 71,803 2,195,736 Discover Financial Services 122,091 6,935,990 Dun & Bradstreet 11,198 1,421,026 E*TRADE Financial 811,110 b 22,621,858 Equifax 128,723 16,184,343 H&R Block 41,820 893,275 Intercontinental Exchange 78,618 21,314,912 Invesco 45,580 1,431,212 Legg Mason 19,970 688,965 Leucadia National 1,040,564 18,834,208 LPL Financial Holdings 32,990 a 920,091 Moody's 37,186 3,668,027 Nasdaq 29,155 1,924,522 Navient 282,730 3,876,228 Northern Trust 19,900 1,474,590 NorthStar Asset Management 28,450 355,910 Principal Financial Group 44,565 1,985,816 Raymond James Financial 651,745 36,543,342 S&P Global 35,213 3,937,166 SEI Investments 97,058 4,992,664 SLM 2,778,108 b 19,085,602 State Street 38,101 2,402,649 Synchrony Financial 767,818 b 23,955,922 T. Rowe Price Group 32,050 2,469,773 TD Ameritrade Holding 527,513 17,233,850 Voya Financial 26,630 875,062 Energy - 3.7% Anadarko Petroleum 21,442 1,111,982 Antero Resources 28,850 a,b 837,516 Cabot Oil & Gas 44,080 1,056,598 Cheniere Energy 275,397 b 8,848,506 Cimarex Energy 50,471 5,868,768 Columbia Pipeline Group 48,650 1,242,521 Concho Resources 17,823 a,b 2,162,643 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Energy - 3.7% (continued) CONSOL Energy 29,060 446,362 Diamond Offshore Drilling 27,155 a 701,142 Diamondback Energy 72,427 b 6,587,236 Energen 132,744 6,321,269 EQT 71,623 5,246,385 FMC Technologies 272,630 b 7,423,715 Golar LNG 13,700 a 238,380 Gulfport Energy 280,149 b 8,611,780 Helmerich & Payne 25,640 a 1,567,886 Hess 27,500 1,648,075 HollyFrontier 23,390 625,916 Marathon Oil 60,220 787,075 Marathon Petroleum 101,114 3,521,801 Murphy Oil 22,265 688,211 National Oilwell Varco 42,300 a 1,393,785 Newfield Exploration 26,800 b 1,092,636 Noble Energy 38,200 1,365,650 ONEOK 22,535 974,639 Parsley Energy, Cl. A 179,904 b 4,690,097 Pioneer Natural Resources 15,534 2,490,411 Range Resources 30,220 a 1,287,070 RSP Permian 84,506 a,b 2,782,783 Schlumberger 28,776 2,195,609 Seadrill 112,115 a,b 346,435 Southwestern Energy 46,030 a,b 629,230 Targa Resources 21,390 916,134 Tesoro 14,325 1,118,496 Western Refining 58,316 a 1,238,632 World Fuel Services 13,365 614,389 WPX Energy 100,855 b 1,037,798 Exchange-Traded Funds - 1.8% iShares Russell Mid-Cap Growth ETF 237,900 a 22,267,440 PowerShares QQQ Trust 102,303 a 11,288,113 SPDR S&P MidCap rust 34,854 9,474,014 Food & Staples Retailing - .2% Rite Aid 144,300 b 1,111,110 Sprouts Farmers Markets 28,375 a,b 702,565 Sysco 54,770 2,634,985 Common Stocks - 98.5% (continued) Shares Value ($) Food & Staples Retailing - .2% (continued) Whole Foods Market 33,555 a 1,085,504 Food, Beverage & Tobacco - 3.0% Archer-Daniels-Midland 309,804 13,250,317 Brown-Forman, Cl. B 16,455 1,613,742 Bunge 7,155 479,886 Campbell Soup 18,170 a 1,100,557 Coca-Cola European Partners 97,042 3,766,200 ConAgra Foods 51,890 2,371,373 Constellation Brands, Cl. A 30,397 4,655,301 Dr. Pepper Snapple Group 22,700 2,074,780 Hain Celestial Group 76,874 b 3,800,651 Hershey 16,740 1,554,309 Hormel Foods 16,045 552,108 Ingredion 18,750 2,201,437 J.M. Smucker 43,752 5,650,571 Kellogg 20,350 1,513,430 McCormick & Co. 25,710 2,495,670 Mead Johnson Nutrition 18,745 1,542,339 Molson Coors Brewing, Cl. B 120,295 11,930,858 Monster Beverage 19,628 b 2,944,200 Pilgrim's Pride 25,115 a 624,610 Tyson Foods, Cl. A 38,890 2,480,404 WhiteWave Foods, Cl. A 142,456 b 6,360,660 Health Care Equipment & Services - 8.6% ABIOMED 11,590 b 1,151,003 Acadia Healthcare 9,860 a,b 580,458 Alere 14,850 b 637,808 Align Technology 193,514 b 15,254,709 Allscripts Healthcare Solutions 40,940 b 552,281 AmerisourceBergen 28,230 2,116,685 athenahealth 53,297 a,b 6,761,790 Becton Dickinson & Co. 24,802 4,128,293 Boston Scientific 1,385,950 b 31,474,924 Brookdale Senior Living 388,606 b 6,971,592 C.R. Bard 31,804 6,966,348 Cardinal Health 62,013 4,895,926 Centene 193,238 b 12,048,389 Cerner 126,686 b 7,045,008 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Health Care Equipment & Services - 8.6% (continued) Community Health Systems 28,018 b 376,562 Cooper 86,728 14,120,186 DaVita HealthCare Partners 58,766 b 4,543,787 DENTSPLY SIRONA 267,568 16,632,027 DexCom 12,080 b 779,039 Edwards Lifesciences 21,490 b 2,116,765 Envision Healthcare Holdings 40,480 b 1,004,309 Henry Schein 13,220 b 2,296,711 Hill-Rom Holdings 12,660 621,986 Hologic 30,430 b 1,047,096 IDEXX Laboratories 36,077 b 3,159,263 Intuitive Surgical 3,553 b 2,255,125 Laboratory Corporation of America Holdings 114,024 b 14,589,371 MEDNAX 116,189 b 7,953,137 Quest Diagnostics 25,140 1,940,054 Quorum Health 7,004 b 92,803 ResMed 22,965 a 1,356,313 St. Jude Medical 94,561 7,409,800 STERIS 48,644 a 3,377,353 Tenet Healthcare 14,662 b 424,318 Universal Health Services, Cl. B 8,935 1,204,974 Varian Medical Systems 64,627 a,b 5,350,469 VCA 143,319 b 9,305,703 Veeva Systems, Cl. A 9,315 a,b 306,929 Zimmer Biomet Holdings 67,450 8,236,319 Household & Personal Products - .5% Avon Products 113,360 442,104 Church & Dwight 85,235 8,393,943 Clorox 10,051 1,291,956 Edgewell Personal Care 10,500 b 834,015 Energizer Holdings 12,239 579,272 Herbalife 7,145 a,b 413,624 Nu Skin Enterprises, Cl. A 13,635 537,901 Insurance - 4.8% Alleghany 11,486 b 6,257,917 Allstate 73,130 4,937,006 Aon 95,785 10,466,427 Arthur J. Gallagher & Co. 12,705 614,033 Common Stocks - 98.5% (continued) Shares Value ($) Insurance - 4.8% (continued) Assurant 136,286 11,910,034 Assured Guaranty 27,960 751,844 Cincinnati Financial 31,530 2,178,723 CNO Financial Group 128,820 2,613,758 Everest Re Group 8,640 1,547,510 FNF Group 734,835 25,682,483 Hartford Financial Services Group 53,315 2,408,239 Lincoln National 46,820 2,146,697 Loews 117,246 4,746,118 Markel 1,716 b 1,635,348 Marsh & McLennan Cos. 77,153 5,097,499 Old Republic International 79,145 1,516,418 Progressive 80,350 2,675,655 Reinsurance Group of America 63,722 6,317,399 Torchmark 50,757 3,128,154 Unum Group 253,257 9,350,248 Validus Holdings 21,155 1,030,037 W.R. Berkley 90,963 5,187,620 Willis Towers Watson 16,305 2,087,366 XL Group 92,338 3,171,810 Materials - 4.5% Albemarle 23,695 1,860,058 Alcoa 165,010 1,529,643 Ashland 9,860 1,117,730 Ball 7,200 520,560 Bemis 25,965 1,307,078 Berry Plastics Group 55,392 b 2,169,705 Celanese, Ser. A 25,490 1,796,535 CF Industries Holdings 74,804 2,069,079 Crown Holdings 41,113 b 2,144,865 Eastman Chemical 21,885 1,605,484 FMC 23,435 1,112,928 Freeport-McMoRan 128,245 1,420,955 GCP Applied Technologies 11,035 261,861 Graphic Packaging Holding 558,406 7,482,640 Ingevity 6,078 177,113 International Flavors & Fragrances 15,023 1,937,967 International Paper 51,690 2,179,250 Martin Marietta Materials 8,904 1,683,212 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Materials - 4.5% (continued) Methanex 42,686 1,405,223 Mosaic 678,584 a 17,120,674 Newmont Mining 294,400 9,541,504 Nucor 40,615 1,970,234 Packaging Corporation of America 67,649 4,615,691 PPG Industries 22,115 2,381,343 Reliance Steel & Aluminum 16,000 1,189,600 Royal Gold 9,890 555,126 Scotts Miracle-Gro, Cl. A 137,213 9,536,303 Sealed Air 73,632 3,419,470 Sherwin-Williams 7,556 2,199,476 Sonoco Products 25,750 1,227,503 Steel Dynamics 161,493 3,987,262 Valspar 56,572 6,127,879 Vulcan Materials 16,935 1,977,161 W.R. Grace & Co. 8,520 661,493 WestRock 91,066 3,607,124 Yamana Gold 1,355,323 5,665,250 Media - 2.2% AMC Networks, Cl. A 10,100 b 645,794 Cablevision Systems, Cl. A 26,225 909,483 CBS, Cl. B 295,372 16,304,534 Charter Communications, Cl. A 6,406 b 1,402,530 Cinemark Holdings 29,195 1,056,275 Discovery Communications, Cl. A 22,600 b 629,410 Discovery Communications, Cl. C 27,225 b 728,813 Gannet Company 29,877 466,679 IMAX 199,971 b 6,667,033 Interpublic Group of Companies 65,350 1,561,865 John Wiley & Sons, Cl. A 17,755 956,639 Liberty Braves Group, Cl. A 1,021 b 15,887 Liberty Braves Group, Cl. C 4,175 a,b 62,625 Liberty Broadband, Cl. A 2,552 b 147,506 Liberty Broadband, Cl. C 8,505 b 491,844 Liberty Media Group, Cl. A 2,552 b 49,713 Liberty Media Group, Cl. C 10,437 b 197,781 Liberty Sirius Group 10,210 b 325,597 Liberty Sirius Group, Cl. C 41,750 b 1,313,038 News Corp., Cl. A 47,560 568,818 Common Stocks - 98.5% (continued) Shares Value ($) Media - 2.2% (continued) Nielsen Holdings 41,165 a 2,197,799 Omnicom Group 90,031 7,502,283 Sinclair Broadcast Group, Cl. A 68,403 2,163,587 Sirius XM Holdings 162,390 a,b 652,808 Starz, Cl. A 63,402 b 1,711,854 TEGNA 127,566 2,928,915 Tribune Media Co 7,240 291,410 Viacom, Cl. B 44,299 1,965,547 Pharmaceuticals, Biotechnology & Life Sciences - 3.7% Agilent Technologies 301,520 13,836,753 Agios Phamaceuticals 8,354 a,b 467,406 Akorn 414,115 a,b 12,377,897 Alkermes 175,844 b 8,160,920 Alnylam Pharmaceuticals 4,757 b 341,172 BioMarin Pharmaceutical 14,390 b 1,290,064 Bio-Techne 8,410 924,091 Bluebird Bio 8,582 a,b 388,336 Bruker 34,463 909,823 Charles River Laboratories International 8,750 b 751,888 Endo International 20,865 b 329,876 ICON 37,309 b 2,628,046 Incyte 14,810 b 1,250,112 Intrexon 9,150 a,b 281,271 Ionis Pharmaceuticals 13,015 a,b 295,310 Jazz Pharmaceuticals 136,458 b 20,681,574 Mallinckrodt 16,041 b 1,016,358 Medivation 30,344 b 1,834,598 Mettler-Toledo International 4,135 b 1,551,948 Mylan 117,568 b 5,095,397 OPKO Health 33,920 a,b 360,570 PAREXEL International 62,696 a,b 3,942,951 Perrigo 62,085 5,950,226 Puma Biotechnology 6,936 a,b 262,111 QIAGEN 29,760 b 642,221 Quintiles Transnational Holdings 9,085 b 616,781 United Therapeutics 4,475 b 532,838 Waters 14,200 b 1,953,210 Zoetis 42,020 1,992,588 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Real Estate - 5.5% American Assets Trust 53,264 c 2,131,093 American Capital Agency 4,610 c 87,083 American Homes 4 Rent, Cl. A 139,926 c 2,566,243 Annaly Capital Management 74,490 c 788,104 Apartment Investment & Management, Cl. A 28,160 c 1,201,024 Apple Hospitality 36,465 a 664,757 AvalonBay Communities 12,985 c 2,335,742 Boston Properties 71,156 c 8,939,328 Brixmor Property Group 22,490 c 567,873 Camden Property Trust 19,430 c 1,655,630 CBRE Group, Cl. A 63,290 b 1,889,207 Corrections Corporation of America 14,634 c 491,702 Crown Castle International 32,825 c 2,980,838 Digital Realty Trust 25,055 a,c 2,391,500 Douglas Emmett 91,185 c 3,090,260 Equinix 19,574 a,c 7,085,788 Equity Commonwealth 50,205 b,c 1,450,422 Equity Lifestyle Properties 29,360 c 2,152,088 Equity Residential 95,638 c 6,619,106 Essex Property Trust 23,556 c 5,352,630 Extra Space Storage 105,216 c 9,781,932 Federal Realty Investment Trust 6,345 c 971,991 Forest City Realty Trust 55,930 1,275,763 Four Corners Property Trust 19,736 c 383,668 General Growth Properties 154,542 c 4,152,544 HCP 33,275 a,c 1,093,749 Healthcare Trust of America, Cl. A 40,030 1,208,105 Hospitality Properties Trust 39,145 c 1,002,112 Host Hotels & Resorts 105,409 c 1,623,299 Iron Mountain 53,958 c 1,982,417 Jones Lang LaSalle 871 102,656 Kilroy Realty 27,555 c 1,740,098 Kimco Realty 290,171 c 8,177,019 Macerich 68,875 c 5,256,540 MFA Financial 121,665 c 877,205 NorthStar Realty Finance 47,805 a 645,368 Omega Healthcare Investors 15,040 c 480,077 Prologis 57,060 c 2,712,062 Rayonier 37,674 c 976,887 Realty Income 44,600 a,c 2,680,014 Common Stocks - 98.5% (continued) Shares Value ($) Real Estate - 5.5% (continued) Regency Centers 91,265 c 6,990,899 SL Green Realty 85,624 c 8,678,849 Spirit Realty Capital 96,595 c 1,106,013 Taubman Centers 14,330 c 982,608 Two Harbors Investment 78,075 c 662,076 UDR 56,260 c 2,027,048 Ventas 27,175 c 1,802,518 VEREIT 161,410 1,547,922 Vornado Realty Trust 25,920 c 2,475,878 Weingarten Realty Investors 42,650 c 1,604,920 Welltower 41,575 a,c 2,864,933 Weyerhaeuser 81,047 c 2,552,980 WP Carey 9,295 595,902 Retailing - 6.2% Advance Auto Parts 12,860 1,978,382 AutoZone 3,708 b 2,826,238 Bed Bath & Beyond 23,625 1,057,219 Best Buy 103,796 3,339,117 CarMax 24,720 a,b 1,326,475 Dillard's, Cl. A 7,307 a 431,917 Dollar General 29,900 2,688,010 Dollar Tree 21,504 b 1,946,972 eBay 132,202 b 3,233,661 Expedia 127,760 14,212,022 Foot Locker 30,885 1,727,089 GameStop, Cl. A 17,020 a 495,282 Gap 27,475 a 494,275 Genuine Parts 14,660 1,420,847 Groupon 92,655 a,b 327,999 J.C. Penney 32,550 a,b 253,565 Kohl's 26,250 946,050 L Brands 24,970 a 1,711,694 Liberty Interactive, Cl. A 487,830 b 13,161,653 Liberty Ventures, Ser. A 13,066 b 487,492 LKQ 761,289 b 25,175,827 Macy's 36,680 1,218,143 Murphy USA 14,322 b 973,753 Nordstrom 3,425 a 130,082 Office Depot 63,105 b 225,916 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Retailing - 6.2% (continued) O'Reilly Automotive 38,171 b 10,093,558 Ross Stores 38,475 2,054,565 Sally Beauty Holdings 407,011 b 11,689,356 Signet Jewelers 10,690 1,057,989 Staples 1,535,581 13,513,113 Tiffany & Co. 87,895 a 5,445,974 Tractor Supply 95,708 9,197,539 TripAdvisor 16,845 a,b 1,141,080 Ulta Salon Cosmetics & Fragrance 31,219 b 7,274,339 Williams-Sonoma 144,120 a 7,644,125 Semiconductors & Semiconductor Equipment - 3.1% Analog Devices 39,975 2,338,537 Applied Materials 146,620 3,580,460 Broadcom 26,416 4,077,574 Cypress Semiconductor 42,490 a 451,669 FEI 168,992 18,158,190 KLA-Tencor 10,620 774,517 Lam Research 21,200 a 1,755,572 Linear Technology 41,710 1,973,717 Marvell Technology Group 45,000 460,350 Maxim Integrated Products 247,454 9,393,354 Mellanox Technologies 177,792 b 8,427,341 Microchip Technology 31,864 1,646,732 Microsemi 109,031 b 3,688,519 NVIDIA 53,210 a 2,485,971 ON Semiconductor 110,367 b 1,078,286 Qorvo 21,980 b 1,120,321 Skyworks Solutions 102,942 6,872,408 United Microelectronics, ADR 2,735,376 5,142,507 Xilinx 31,345 1,485,440 Software & Services - 9.8% Activision Blizzard 231,309 9,081,191 Akamai Technologies 147,852 b 8,069,762 Alliance Data Systems 20,878 b 4,638,883 Amdocs 132,859 7,704,493 ANSYS 125,034 b 11,140,529 Autodesk 29,030 b 1,691,578 Booz Allen Hamilton Holdings 369,621 10,818,807 Common Stocks - 98.5% (continued) Shares Value ($) Software & Services - 9.8% (continued) Broadridge Financial Solutions 185,106 11,881,954 CA 49,905 1,612,930 CDK Global 6,020 332,906 Citrix Systems 21,120 b 1,793,510 Cognizant Technology Solutions, Cl. A 83,913 b 5,155,615 Computer Sciences 19,100 939,720 CoreLogic 93,676 b 3,491,305 CoStar Group 22,836 b 4,717,689 CSRA 22,595 559,678 Electronic Arts 46,965 b 3,604,564 Fidelity National Information Services 259,377 19,263,930 FireEye 32,605 a,b 519,072 First Data Corp 39,150 490,550 Fiserv 95,636 b 10,073,340 FleetCor Technologies 10,797 b 1,607,565 Fortinet 72,795 b 2,490,317 Gartner 74,715 b 7,592,538 Global Payments 29,990 2,329,923 IAC/InterActiveCorp 74,814 4,180,606 Intuit 211,574 22,566,483 j2 Global 43,115 2,887,412 Jack Henry & Associates 21,980 1,855,771 LinkedIn, Cl. A 8,007 b 1,092,956 Manhattan Associates 96,194 b 6,342,070 MAXIMUS 36,905 2,127,573 NetEase, ADR 20,025 3,561,246 NetSuite 12,810 a,b 1,015,961 Paychex 157,468 8,537,915 Rackspace Hosting 28,670 a,b 716,750 Red Hat 87,544 b 6,781,158 Science Applications International 146,582 7,998,980 ServiceNow 8,040 b 575,905 Splunk 233,706 a,b 13,426,410 SS&C Technologies Holdings 16,700 1,028,553 Symantec 89,400 1,551,984 Total System Services 112,936 6,064,663 Twitter 38,785 a,b 590,308 Tyler Technologies 37,092 b 5,685,833 Ultimate Software Group 21,592 b 4,415,132 VeriSign 22,480 a,b 1,921,141 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Software & Services - 9.8% (continued) Western Union 64,740 1,259,193 Workday, Cl. A 16,170 b 1,226,333 Xerox 140,620 1,401,981 Technology Hardware & Equipment - 4.8% 3D Systems 38,025 a,b 509,155 Amphenol, Cl. A 453,455 26,626,878 Arrow Electronics 90,360 b 5,839,063 Avnet 60,278 2,473,206 Brocade Communications Systems 52,540 476,012 CommScope Holding 17,765 a,b 553,380 EchoStar, Cl. A 17,025 b 681,681 F5 Networks 7,000 b 771,400 Flextronics International 280,755 b 3,495,400 FLIR Systems 560,354 17,455,027 Harris 76,490 6,025,117 Hewlett Packard Enterprise 133,054 2,457,507 Ingram Micro, Cl. A 133,976 4,639,589 Jabil Circuit 181,295 3,459,109 Juniper Networks 54,150 1,267,652 Keysight Technologies 524,598 b 16,068,437 Lexmark International, Cl. A 16,185 612,764 Motorola Solutions 25,235 1,748,028 NCR 23,405 b 722,746 NetApp 33,075 844,405 Palo Alto Networks 12,390 b 1,616,399 Trimble Navigation 375,893 b 9,615,343 VeriFone Systems 15,175 b 400,620 Viavi Solutions 651,948 b 4,452,805 Western Digital 72,140 a 3,357,411 Zebra Technologies, Cl. A 15,545 b 825,595 Telecommunication Services - .4% CenturyLink 76,275 a 2,068,578 Frontier Communications 168,625 a 871,791 Level 3 Communications 33,842 b 1,825,776 SBA Communications, Cl. A 14,216 b 1,413,070 Sprint 116,415 a,b 442,377 TE Connectivity 49,418 2,965,080 Telephone & Data Systems 22,325 642,737 Common Stocks - 98.5% (continued) Shares Value ($) Telecommunication Services - .4% (continued) Zayo Group Holdings 13,130 b 364,751 Transportation - 1.5% Alaska Air Group 18,855 a 1,251,972 CH Robinson Worldwide 132,030 a 9,899,609 Copa Holdings 8,535 440,150 Delta Air Lines 27,825 1,209,275 Expeditors International of Washington 27,280 1,324,444 Genesee & Wyoming, Cl. A 9,735 b 584,781 Hertz Global Holdings 54,160 b 524,810 J.B. Hunt Transport Services 160,778 13,299,556 Kansas City Southern 18,870 1,756,797 Landstar System 15,410 1,045,569 Macquarie Infrastructure 8,985 643,416 Southwest Airlines 80,455 3,417,728 Spirit Airlines 9,570 b 416,008 United Continental Holdings 35,660 b 1,607,909 Utilities - 3.7% AES 98,890 1,096,690 AGL Resources 16,385 1,078,133 Alliant Energy 87,046 3,225,054 Ameren 102,493 5,078,528 American Electric Power 96,921 6,273,696 American Water Works 27,465 2,035,156 Aqua America 38,885 1,256,374 Atmos Energy 4,100 298,890 Calpine 502,763 b 7,440,892 CenterPoint Energy 32,965 742,701 CMS Energy 57,200 2,392,104 Consolidated Edison 25,180 1,844,687 DTE Energy 22,480 2,038,486 Edison International 133,080 9,532,520 Entergy 12,070 916,354 Eversource Energy 48,730 2,691,845 FirstEnergy 115,851 3,801,071 Great Plains Energy 114,965 3,354,679 ITC Holdings 105,009 4,675,001 National Fuel Gas 4,590 a 252,450 NiSource 80,020 1,909,277 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Utilities - 3.7% (continued) NRG Energy 65,635 1,075,101 PG&E 98,163 5,897,633 Pinnacle West Capital 27,400 2,016,366 Portland General Electric 77,910 3,208,334 PPL 59,790 2,304,307 Public Service Enterprise Group 44,430 1,988,243 Questar 37,960 956,972 SCANA 32,040 2,239,916 Sempra Energy 22,455 2,405,380 Vectren 30,775 1,528,902 WEC Energy Group 25,445 1,530,262 Westar Energy 25,661 1,445,484 Xcel Energy 43,010 1,779,324 Total Common Stocks (cost $1,903,652,463) Master Limited Partnerships - .1% Diversified Financials - .1% Blackstone Group LP (cost $1,621,470) 78,930 Number of Rights - .0% Rights Value ($) Food & Staples Retailing - .0% Safeway CVRCasa Ley 30,090 b 0 Safeway CVRPDC 30,090 b 0 0 Health Care Equipment & Services - .0% Community Health Systems 33,320 b Media - .0% Liberty Braves Group 2,443 b Total Rights (cost $9,034) Other Investment - 1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $31,517,533) 31,517,533 d Investment of Cash Collateral for Securities Loaned - 2.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $59,035,575) 59,035,575 d Total Investments (cost $1,995,836,075) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund LP—Limited Partnership a Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $160,451,867 and the value of the collateral held by the fund was $163,645,644, consisting of cash collateral of $59,035,575 and U.S. Government & Agency securities valued at $104,610,069. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 10.0 Software & Services 9.8 Capital Goods 9.6 Health Care Equipment & Services 8.6 Retailing 6.2 Real Estate 5.5 Insurance 4.8 Technology Hardware & Equipment 4.8 Materials 4.5 Energy 3.7 Money Market Investments 3.7 Pharmaceuticals, Biotechnology & Life Sciences 3.7 Utilities 3.7 Banks 3.4 Consumer Durables & Apparel 3.2 Semiconductors & Semiconductor Equipment 3.1 Food, Beverage & Tobacco 3.0 Media 2.2 Commercial & Professional Services 2.1 Exchange-Traded Funds 1.8 Transportation 1.5 Consumer Services 1.4 Automobiles & Components .9 Household & Personal Products .5 Telecommunication Services .4 Food & Staples Retailing .2 Commercial Services .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Multi-Strategy Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,325,313,485 - - Equity Securities— Foreign Common Stocks † 39,495,612 - - Exchange-Traded Funds 43,029,567 - - Master Limited Partnership † 2,067,177 - - Mutual Funds 90,553,108 - - Rights † 5,493 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $504,628,367, consisting of $543,742,511 gross unrealized appreciation and $39,114,144 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 104.7% Rate (%) Date Amount ($) Value ($) Alabama - 1.7% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/18 5,000,000 5,029,350 Jefferson County, Subordinate Lien Sewer Revenue Warrants 6.00 10/1/42 5,000,000 5,898,400 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 5,170,000 6,736,924 Tuscaloosa Public Educational Building Authority, Student Housing Revenue (Ridgecrest Student Housing, LLC University of Alabama Ridgecrest Residential Project) (Insured; Assured Guaranty Corp.) 6.75 7/1/33 1,100,000 1,216,325 Arizona - 1.0% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 750,000 a 830,828 Arizona Health Facilities Authority, HR (Phoenix Children's Hospital) 5.00 2/1/42 6,000,000 6,615,900 University Medical Center Corporation, HR (Prerefunded) 6.00 7/1/21 2,500,000 a 3,081,000 California - 18.3% Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue 5.00 10/1/35 2,500,000 2,997,900 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue 5.00 10/1/36 1,000,000 1,196,180 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/35 1,500,000 1,644,960 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 3.13 10/1/36 2,500,000 2,483,175 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/36 1,000,000 1,212,180 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 18.3% (continued) Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/37 1,000,000 1,091,040 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/37 1,325,000 1,599,474 Anaheim Public Financing Authority, LR (Anaheim Convention Center Expansion Project) 5.00 5/1/46 2,000,000 2,361,780 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 9,276,139 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 10,000 a 11,331 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 490,000 a 555,224 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 2,270,000 2,665,230 California Infrastructure and Economic Development Bank, Revenue (The J. David Gladstone Institutes Project) 5.25 10/1/34 900,000 1,049,724 California Municipal Finance Authority, Revenue (Emerson College Issue) 6.00 1/1/42 6,000,000 7,205,580 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/31 300,000 363,585 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/35 600,000 683,526 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/50 2,750,000 3,069,055 California Pollution Control Financing Authority, Water Furnishing Revenue (San Diego County Water Authority Desalination Project Pipeline) 5.00 11/21/45 6,000,000 b 6,210,840 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,376,360 California State University Trustees, Systemwide Revenue 5.00 11/1/41 3,000,000 3,663,900 California State University Trustees, Systemwide Revenue 4.00 11/1/45 500,000 551,630 California State University Trustees, Systemwide Revenue 5.00 11/1/45 1,500,000 1,826,055 Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 18.3% (continued) California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) (Prerefunded) 6.75 8/1/19 2,230,000 a 2,636,440 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/36 2,500,000 b 2,820,875 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/41 2,500,000 b 2,787,300 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/46 3,500,000 b 3,889,795 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/44 2,000,000 2,246,040 California Statewide Communities Development Authority, Revenue (Sutter Health) 6.00 8/15/42 6,000,000 7,207,680 California Statewide Communities Development Authority, Revenue (University of California, Irvine East Campus Apartments) 5.00 5/15/40 3,000,000 3,549,900 California Statewide Communities Development Authority, Student Housing Revenue (University of California, Irvine East Campus Apartments, Phase 1 Refunding- CHF - Irvine, L.L.C.) 5.38 5/15/38 1,900,000 2,197,692 Capistrano Unified School District Community Facilities District Number 90-2, Special Tax Bonds (Improvement Area Number 2002-1) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/32 4,000,000 4,691,040 Galt Redevelopment Agency, Tax Allocation Revenue (Galt Redevelopment Project) 7.38 9/1/33 2,000,000 2,491,660 Grant Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/29 2,080,000 c 1,348,568 Grant Joint Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/33 4,380,000 c 2,499,184 Irvine Reassessment District Number 12-1, Limited Obligation Improvement Bonds 4.00 9/2/29 1,000,000 1,088,910 JPMorgan Chase Putters/Drivers Trust (Series 3847), (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) Non-recourse 5.25 5/15/18 10,000,000 b,d 11,652,200 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 18.3% (continued) Long Beach, Marina Revenue (Alamitos Bay Marina Project) 5.00 5/15/40 2,500,000 2,839,625 Long Beach, Marina Revenue (Alamitos Bay Marina Project) 5.00 5/15/45 2,000,000 2,261,740 Los Angeles County Public Works Financing Authority, LR (Multiple Capital Projects) 5.00 12/1/34 1,000,000 1,199,690 Los Angeles County Public Works Financing Authority, LR (Multiple Capital Projects) 5.00 12/1/39 1,000,000 1,188,690 Los Angeles County Public Works Financing Authority, LR (Multiple Capital Projects) 5.00 12/1/44 1,000,000 1,181,980 Los Angeles Unified School District, GO 5.00 1/1/34 1,000,000 1,124,240 Metropolitan Water District of Southern California, Water Revenue (Build America Bonds) 6.54 7/1/39 4,600,000 5,136,176 Metropolitan Water District of Southern California, Water Revenue (Build America Bonds) 6.95 7/1/40 4,000,000 4,670,840 New Haven Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/32 2,500,000 c 1,481,225 Northern California Gas Authority Number 1, Gas Project Revenue 1.14 7/1/27 660,000 e 593,261 Oakland Unified School District, GO 5.00 8/1/40 3,000,000 3,501,180 Oakland Unified School District, GO (Build America Bonds) 9.50 8/1/34 10,000,000 11,842,300 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/30 2,000,000 2,468,180 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/31 2,000,000 2,459,300 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/33 3,500,000 4,277,945 Riverside County Transportation Commission, Senior Lien Toll Revenue 5.75 6/1/44 2,000,000 2,350,460 Riverside County Transportation Commission, Senior Lien Toll Revenue 5.75 6/1/48 5,000,000 5,869,450 San Diego Unified School District, GO 0.00 7/1/25 4,000,000 c 3,252,720 San Diego Unified School District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 4.00 7/1/33 1,000,000 1,135,110 San Diego Unified School District, GO (Dedicated Unlimited Ad Valorem Property Tax Bonds) 4.00 7/1/35 2,205,000 2,477,957 Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 18.3% (continued) San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/38 2,000,000 c 625,180 San Francisco City and County Redevelopment Agency Community Facilities District Number 6, Special Tax Revenue (Mission Bay South Public Improvements) 0.00 8/1/43 7,835,000 c 1,809,180 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (San Francisco Redevelopment Projects) 6.63 8/1/41 1,250,000 1,520,213 San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/50 5,000,000 5,633,150 South Bayside Waste Management Authority, Solid Waste Enterprise Revenue (Shoreway Environmental Center) 6.00 9/1/36 1,000,000 1,152,060 University of California Regents, General Revenue 5.00 5/15/31 6,385,000 7,907,056 University of California Regents, Limited Project Revenue 5.00 5/15/37 14,605,000 17,193,152 Colorado - .3% City and County of Denver, Airport System Revenue 5.00 11/15/21 1,500,000 1,761,240 City and County of Denver, Airport System Revenue (Insured: Assured Guaranty Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 1,000,000 1,060,150 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 500,000 553,930 Delaware - 1.3% JPMorgan Chase Putters/Drivers Trust (Series 4359), (University of Delaware, Revenue) Non- recourse 5.00 5/1/21 12,230,000 b,d District of Columbia - 1.1% District of Columbia, Revenue (Friendship Public Charter School, Inc. Issue) 5.00 6/1/32 3,500,000 3,895,430 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/33 1,100,000 1,292,181 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/43 1,700,000 1,987,623 District of Columbia, Revenue (Knowledge is Power Program, District of Columbia Issue) 6.00 7/1/48 1,450,000 1,685,378 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) District of Columbia - 1.1% (continued) District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/39 3,000,000 3,635,580 Florida - 3.5% Brevard County Health Facilities Authority, Health Facilities Revenue (Health First, Inc. Project) (Prerefunded) 7.00 4/1/19 1,675,000 a 1,957,338 Collier County Health Facilities Authority, Residential Care Facility Revenue (The Moorings Inc.) 5.00 5/1/45 2,500,000 2,864,375 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue (Prerefunded) 6.25 10/1/19 1,000,000 a 1,168,440 Higher Educational Facilities Financing Authority, Revenue (The University of Tampa Project) 5.25 4/1/42 1,100,000 1,239,656 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/30 750,000 882,713 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/40 7,545,000 8,773,251 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 1,200,000 1,379,652 Miami-Dade County, Seaport Revenue 5.50 10/1/42 14,145,000 16,794,500 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/40 1,050,000 1,192,790 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) 5.63 7/1/39 2,000,000 2,221,420 Georgia - .3% Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.25 7/1/44 1,500,000 1,794,240 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 1,000,000 1,088,530 Hawaii - 3.7% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 6,000,000 6,829,200 Hawaii Department of Budget and Finance, Special Purpose Revenue (The Queen's Health Systems) 5.00 7/1/35 7,000,000 8,382,570 Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.13 11/15/32 1,000,000 1,110,530 Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Hawaii - 3.7% (continued) Hawaii Department of Budget and Finance, Special Purpose Senior Living Revenue (Kahala Nui) 5.25 11/15/37 1,000,000 1,111,000 JPMorgan Chase Putters/Drivers Trust (Series 4007), (Hawaii, GO) Non-recourse 5.00 12/1/19 20,000,000 b,d 23,832,782 Idaho - .4% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/32 3,900,000 Illinois - 9.4% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municial Corp.) 5.50 1/1/43 4,000,000 4,652,960 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/31 15,000,000 17,970,150 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/39 2,500,000 2,916,950 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 6.50 1/1/41 5,000,000 6,063,700 Chicago, GO 5.50 1/1/40 5,000,000 5,006,500 Chicago, GO 5.50 1/1/42 1,750,000 1,752,275 Chicago, GO 5.50 1/1/42 1,250,000 1,251,625 Chicago, GO 7.75 1/1/42 4,950,000 4,970,097 Chicago, GO (Project and Refunding Series) 5.00 1/1/35 5,000,000 4,975,850 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/39 18,500,000 16,053,005 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 7.00 12/1/44 5,000,000 5,006,850 Illinois, GO 5.50 7/1/33 2,500,000 2,771,500 Illinois, GO 5.50 7/1/38 2,500,000 2,763,325 Illinois, GO 5.00 2/1/39 5,000,000 5,320,250 Illinois Finance Authority, Revenue (Benedictine University Project) 6.25 10/1/33 2,760,000 3,189,815 Illinois Finance Authority, Revenue (Franciscan Communities, Inc.) 5.25 5/15/47 4,250,000 4,456,550 Illinois Finance Authority, Revenue (Lutheran Home and Services Obligated Group) 5.63 5/15/42 3,000,000 3,206,430 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 9.4% (continued) Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 5.50 7/1/28 1,560,000 1,848,694 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.50 7/1/34 2,140,000 2,363,523 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 5,000,000 6,051,800 Illinois Finance Authority, Revenue (The Art Institute of Chicago) 6.00 3/1/38 1,000,000 1,107,670 Indiana - .8% Indiana Finance Authority, Lease Appropriaton Revenue (Stadium Project) 5.25 2/1/35 5,000,000 6,051,650 Indiana Finance Authority, Private Activity Revenue (I-69 Section 5 Project) 5.25 9/1/40 2,000,000 2,209,580 Kentucky - .3% Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue (Downtown Crossing Project) 5.75 7/1/49 3,000,000 3,494,070 Kentucky State Property and Buildings Commission, Revenue (Project Number 90) 5.38 11/1/23 165,000 181,594 Louisiana - 1.6% Jefferson Parish Hospital Service District Number 2, HR (East Jefferson General Hospital) 6.25 7/1/31 5,000,000 5,708,800 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/25 5,000,000 5,496,850 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Louisiana Community and Technical College System Act 360 Project) 5.00 10/1/39 2,000,000 2,347,660 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 1,000,000 1,139,960 New Orleans, Water Revenue 5.00 12/1/34 500,000 581,875 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Corp.) 6.00 1/1/23 2,000,000 2,239,100 Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Maine - .8% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.00 7/1/26 825,000 930,699 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 6.75 7/1/41 2,725,000 3,102,767 Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.00 7/1/41 4,240,000 4,880,664 Maryland - 3.4% Maryland, GO (State and Local Facilities Loan) 4.00 3/15/25 27,810,000 30,742,008 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 3,500,000 3,834,670 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) (Prerefunded) 6.75 7/1/19 2,000,000 a 2,353,980 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.13 7/1/39 250,000 270,745 Massachusetts - 5.6% JPMorgan Chase Putters/Drivers Trust (Series 3896), (Massachusetts, GO (Consolidated Loan)) Non-recourse 5.00 4/1/19 15,000,000 b,d 17,707,837 JPMorgan Chase Putters/Drivers Trust (Series 4357), (Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue) Non-recourse 5.00 8/15/20 10,000,000 b,d 12,056,795 Massachusetts Development Finance Agency, HR (Cape Cod Healthcare Obligated Group Issue) 5.25 11/15/41 4,370,000 5,100,271 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/40 5,500,000 6,583,170 Massachusetts Development Finance Agency, Revenue (SABIS International Charter School Issue) 5.00 4/15/40 1,500,000 1,655,040 Massachusetts Development Finance Agency, Revenue (Simmons College Issue) 5.00 10/1/36 2,115,000 2,470,172 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 3,090,000 3,750,920 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 5.6% (continued) Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.75 1/1/36 1,165,000 1,378,405 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.88 1/1/41 1,000,000 1,187,130 Massachusetts Development Finance Agency, Revenue (UMass Memorial Health Care Obligated Group Issue) 5.00 7/1/41 1,850,000 2,158,450 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 205,000 a 236,580 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 295,000 a 340,445 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 50,000 50,215 Massachusetts Water Resources Authority, General Revenue (Green Bonds) 4.00 8/1/40 1,500,000 1,666,680 Massachusetts Water Resources Authority, General Revenue (Green Bonds) 5.00 8/1/40 4,000,000 4,896,760 Michigan - 1.7% Detroit, Water Supply System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 950,000 953,249 Michigan Building Authority, Revenue (Facilities Program) 5.38 10/15/41 3,000,000 3,487,650 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/32 2,000,000 2,361,540 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/38 6,475,000 7,465,286 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/25 1,250,000 1,516,588 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/19 1,000,000 1,079,390 Michigan Finance Authority, Revenue (School District of the City of Detroit) 5.00 6/1/20 500,000 550,300 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/21 700,000 812,483 Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Minnesota - 2.9% JPMorgan Chase Putters/Drivers Trust (Series 3844), (Minnesota, GO (Various Purpose)) Non-recourse 5.00 8/1/18 17,125,000 b,d 19,832,910 JPMorgan Chase Putters/Drivers Trust (Series 3845), (Minnesota, GO (Various Purpose)) Non-recourse 5.00 8/1/18 10,000,000 b,d 11,615,600 Mississippi - .4% Mississippi Development Bank, Special Obligation Revenue (Jackson, Water and Sewer System Revenue Bond Project) (Insured; Assured Guaranty Municipal Corp.) 6.88 12/1/40 1,625,000 2,185,381 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 5.80 5/1/34 1,500,000 1,744,125 Nevada - 1.0% Clark County, Airport System Revenue (Build America Bonds) 6.88 7/1/42 10,000,000 New Hampshire - 1.0% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 0.54 5/1/21 12,250,000 e New Jersey - 3.9% New Jersey, COP (Equipment Lease Purchase Agreement) 5.25 6/15/28 1,000,000 1,088,860 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/26 2,500,000 2,757,100 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.13 1/1/34 5,325,000 6,165,498 New Jersey Economic Development Authority, Private Activity Revenue (The Goethals Bridge Replacement Project) 5.38 1/1/43 5,500,000 6,359,760 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/29 13,000,000 14,876,550 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Peter's University Hospital Obligated Group Issue) 6.25 7/1/35 1,500,000 1,634,370 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 3.9% (continued) New Jersey Transportation Trust Fund Authority, (Transportation System) 5.25 12/15/21 7,000,000 7,817,250 New Jersey Transportation Trust Fund Authority, (Transportation System) 0.00 12/15/29 5,000,000 c 2,828,000 New York - 11.4% Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.00 7/15/30 9,500,000 10,898,305 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.25 7/15/40 6,000,000 6,905,880 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.38 7/15/43 4,000,000 4,615,240 Build New York City Resource Corporation, Revenue (Albert Einstein College of Medicine, Inc. Project) 5.50 9/1/45 1,750,000 b 1,975,715 Build New York City Resource Corporation, SWDR (Pratt Paper (NY), Inc. Project) 5.00 1/1/35 1,000,000 b 1,093,210 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 5,000,000 5,882,200 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 195,000 222,177 Metropolitan Transportation Authority, Transportation Revenue (Insured; Assured Guaranty Municipal Corp.) 0.87 11/1/22 11,000,000 e 10,683,750 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 470,000 a 534,146 New York City, GO 6.00 10/15/23 365,000 409,928 New York City, GO (Prerefunded) 6.00 10/15/18 135,000 a 151,394 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Corp.) 6.50 1/1/46 325,000 368,326 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,300,000 1,508,026 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 1.64 3/1/20 5,000,000 e 4,817,650 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Citigroup Series RR II R-11931) Recourse 5.75 12/15/16 9,000,000 b,d 9,903,510 Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 11.4% (continued) New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Citigroup Series RR II R-11931-1) Recourse 5.75 12/15/16 5,090,000 b,d 5,600,982 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.75 11/15/51 5,000,000 5,990,200 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 3/15/44 2,000,000 2,254,060 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 10,000,000 b 11,268,900 New York State Dormitory Authority, Revenue (Pace University) 5.00 5/1/38 500,000 553,120 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,136,470 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.26 4/1/34 17,410,000 e 16,387,162 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.25 1/1/50 3,000,000 3,430,320 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 1/1/51 3,500,000 3,647,245 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 6.00 12/1/42 5,000,000 5,873,100 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/27 2,000,000 c 1,495,760 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.00 11/15/28 4,715,000 c 3,381,032 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/31 5,000,000 c 3,227,950 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/32 3,000,000 c 1,875,870 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) North Carolina - .0% North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Corp.) (Escrowed to Maturity) 6.00 1/1/19 150,000 Ohio - 1.0% Montgomery County, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,115,000 1,247,863 Ohio, Private Activity Revenue (Portsmouth Gateway Group, LLC - Borrower) (Portsmouth Bypass Project) 5.00 12/31/39 1,200,000 1,356,936 Ohio, Private Activity Revenue (Portsmouth Gateway Group, LLC - Borrower) (Portsmouth Bypass Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/31/35 3,000,000 3,468,720 Ohio, Private Activity Revenue (Portsmouth Gateway Group, LLC - Borrower) (Portsmouth Bypass Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/31/39 2,000,000 2,290,260 Ohio Turnpike and Infrastructure Commission, Turnpike Junior Lien Revenue (Infrastructure Projects) 0/5.70 2/15/34 3,000,000 f 2,926,380 Pennsylvania - .8% Pennsylvania Economic Development Financing Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) 5.00 12/1/43 4,425,000 5,061,536 Pennsylvania Higher Educational Facilities Authority, Revenue (The Foundation for Indiana University of Pennsylvania Student Housing Project at Indiana Universityof Pennsylvania) 5.00 7/1/32 1,000,000 1,126,420 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.75 8/15/41 2,550,000 3,096,388 Rhode Island - .7% Rhode Island Health and Educational Building Corporation, Higher Education Facility Revenue (Providence College Issue) 5.00 11/1/45 7,000,000 Tennessee - .5% Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (Vanderbilt University Medical Center) 5.00 7/1/46 5,000,000 Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 19.1% Austin, Water and Wastewater System Revenue 5.00 11/15/39 13,555,000 16,082,601 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/40 2,000,000 2,343,680 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/40 7,300,000 8,497,273 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/46 2,000,000 2,330,960 Central Texas Regional Mobility Authority, Senior Lien Revenue (Prerefunded) 6.00 1/1/21 5,000,000 a 6,065,900 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.50 8/15/31 1,250,000 1,393,413 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/32 2,745,000 3,050,573 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 6.00 8/15/33 1,500,000 1,820,820 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.75 8/15/41 1,000,000 1,125,640 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/42 2,750,000 3,018,592 Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 6.00 8/15/43 2,770,000 3,352,337 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 5.00 12/1/45 3,855,000 4,261,471 Clint Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/45 5,000,000 5,967,600 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/32 7,500,000 8,587,275 Grand Parkway Transportation Corporation, Grand Parkway System First Tier Toll Revenue 5.50 4/1/53 4,500,000 5,124,555 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.20 10/1/31 2,000,000 f 1,788,260 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 19.1% (continued) Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.40 10/1/33 2,500,000 f 2,230,525 Grand Parkway Transportation Corporation, Grand Parkway System Subordinate Tier Toll Revenue (Toll Equity Loan Agreement Supported) 0/5.45 10/1/34 2,235,000 f 1,986,647 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.00 12/1/18 1,000,000 a 1,150,320 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/32 500,000 563,210 Houston, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.68 7/1/30 10,650,000 e 9,811,312 Houston, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 0.88 7/1/30 3,650,000 e 3,362,562 Houston Higher Education Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) 6.50 5/15/31 1,270,000 1,521,409 Houston Higher Education Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) (Prerefunded) 6.50 5/15/21 1,530,000 a 1,919,875 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 5.88 5/15/21 630,000 707,414 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) (Prerefunded) 6.88 5/15/21 4,400,000 a 5,600,364 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/40 4,750,000 5,515,462 Mission Economic Development Corporation, Senior Lien Revenue (Natgasoline Project) 5.75 10/1/31 1,000,000 b 1,057,010 New Hope Cultural Education Facilities Corporation, Student Housing Revenue (National Campus and Community Development Corporation - College Station Properties LLC - Texas A&M University Project) 5.00 7/1/47 6,500,000 7,127,055 Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 19.1% (continued) Newark Higher Education Finance Corporation, Education Revenue (A+ Charter Schools, Inc.) 5.50 8/15/35 750,000 b 780,143 Newark Higher Education Finance Corporation, Education Revenue (A+ Charter Schools, Inc.) 5.75 8/15/45 1,000,000 b 1,035,300 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 4.88 12/1/32 1,630,000 1,726,985 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/38 7,000,000 8,291,150 North Texas Tollway Authority, Special Projects System Revenue 5.50 9/1/41 20,000,000 23,664,800 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (Blueridge Transportation Group, State Highway 288 Toll Lanes Project) 5.00 12/31/45 1,000,000 1,146,640 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (LBJ Infrastructure Group LLC IH-635 Managed Lanes Project) 7.00 6/30/40 7,500,000 8,984,400 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (North Tarrant Express Mobility Partners Segments 3 LLC Segments 3A and 3B Facility) 7.00 12/31/38 10,000,000 12,633,000 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (North Tarrant Express Mobility Partners Segments 3 LLC Segments 3A and 3B Facility) 6.75 6/30/43 5,000,000 6,209,600 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project) 7.50 12/31/31 2,500,000 3,017,950 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/37 15,950,000 18,633,268 Texas Transportation Commission, Central Texas Turnpike System First Tier Revenue 5.00 8/15/41 6,000,000 6,894,240 Vermont - .1% Burlington, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 Virginia - 1.5% Chesapeake, Transportation System Senior Toll Road Revenue 0/4.88 7/15/40 2,000,000 f 1,583,280 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Virginia - 1.5% (continued) Virginia Small Business Financing Authority, Senior Lien Revenue (95 Express Lanes LLC Project) 5.00 1/1/40 7,510,000 8,248,308 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 5.25 1/1/32 4,000,000 4,568,600 Virginia Small Business Financing Authority, Senior Lien Revenue (Elizabeth River Crossing Opco, LLC Project) 6.00 1/1/37 2,000,000 2,380,280 Wisconsin - .5% Oneida Tribe of Indians, Retail Sales Revenue 6.50 2/1/31 1,325,000 b 1,510,686 Wisconsin, General Fund Annual Appropriation Bonds 5.38 5/1/25 1,000,000 1,125,550 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 1,500,000 1,700,760 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/33 1,000,000 1,141,930 U.S. Related - 4.7% A.B. Won International Airport Authority of Guam, General Revenue 6.25 10/1/34 1,000,000 1,222,040 A.B. Won International Airport Authority of Guam, General Revenue 6.38 10/1/43 1,000,000 1,216,960 A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 10/1/34 2,000,000 2,431,900 A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 10/1/43 2,000,000 2,410,040 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 2,500,000 2,978,500 Guam, Hotel Occupancy Tax Revenue 6.13 11/1/31 5,000,000 5,936,300 Guam, Hotel Occupancy Tax Revenue 6.50 11/1/40 2,000,000 2,410,780 Guam Government Department of Education, COP (John F. Kennedy High School Project) 6.63 12/1/30 1,000,000 1,096,530 Puerto Rico Commonwealth, GO 8.00 7/1/35 5,000,000 3,268,700 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,000,000 1,201,400 Long-Term Municipal Investments - 104.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - 4.7% (continued) Puerto Rico Electric Power Authority, Power Revenue 6.75 7/1/36 10,000,000 6,012,300 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 750,000 759,840 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/21 500,000 506,560 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue 5.00 8/1/22 4,585,000 2,855,355 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 15,000,000 f 5,729,850 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 f 178,050 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/29 2,250,000 2,500,605 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/30 5,000,000 5,538,750 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.00 10/1/34 1,500,000 1,639,785 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Diageo Project) 6.75 10/1/37 1,250,000 1,410,075 Total Long-Term Municipal Investments (cost $1,056,079,117) Short-Term Municipal Investments - .9% Massachusetts - .1% Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 0.37 6/1/16 1,200,000 g New York - .4% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.37 6/1/16 1,400,000 g 1,400,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.37 6/1/16 1,400,000 g 1,400,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.37 6/1/16 1,800,000 g 1,800,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Investments - .9% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - .4% Tarrant County Cultural Education Facilities Finance Corporation, HR (Methodist Hospitals of Dallas Project) (LOC; JPMorgan Chase Bank) 0.37 6/1/16 4,095,000 g Total Short-Term Municipal Investments (cost $9,895,000) Total Investments (cost $1,065,974,117) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, these securities were valued at $161,065,376 or 14.6% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Variable rate security—rate shown is the interest rate in effect at period end. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. g Variable rate demand note—rate shown is the interest rate in effect at May 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon Municipal Opportunities Fund May 31, 2016 (Unaudited) Market Value Unrealized Covered by (Depreciation) at Contracts Contracts ($) Expiration 05/31/2016 ($) Financial Futures Short U.S. Treasury 5 Year Notes 952 (114,351,562) September 2016 (178,500 ) U.S. Treasury Ultra Long Bond 300 (52,537,500) September 2016 (220,312 ) Ultra 10 Year U.S. Treasury Notes 1,481 (208,844,141) September 2016 (946,833 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 1,165,339,550 - Liabilities ($) Floating Rate Notes †† - (69,540,000 ) - ) Other Financial Instruments: Financial Futures ††† (1,345,645 ) ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. ††† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. NOTES The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At May 31, 2016, accumulated net unrealized appreciation on investments was $99,365,433, consisting of $113,110,231 gross unrealized appreciation and $13,744,798 gross unrealized depreciation. NOTES At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 99.3% Rate (%) Date Amount ($) Value ($) Alabama - .8% Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/20 1,500,000 1,704,225 Alabama 21st Century Authority, Tobacco Settlement Revenue 5.00 6/1/21 1,240,000 1,439,119 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 13,325,000 13,403,218 Alaska - .3% Alaska, International Airports System Revenue 5.00 10/1/32 5,000,000 Arizona - .6% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 2,500,000 a 2,769,425 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 1,000,000 a 1,107,770 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) (Prerefunded) 6.00 7/1/18 1,100,000 a 1,218,547 Arizona Transportation Board, Highway Revenue (Prerefunded) 5.00 7/1/18 5,000,000 a 5,432,450 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/26 2,000,000 2,320,760 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 1,145,000 1,145,000 California - 17.8% Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue 5.00 10/1/34 1,500,000 1,807,725 Alameda Corridor Transportation Authority, Second Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/35 2,050,000 2,493,251 Alameda Corridor Transportation Authority, Subordinate Lien Revenue (Insured; AMBAC) (Prerefunded) 5.25 10/1/17 5,000,000 a 5,307,200 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 17.8% (continued) Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 2.00 4/1/21 10,000,000 10,304,700 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 1.88 4/1/19 10,000,000 10,200,000 California, GO (Various Purpose) 5.00 2/1/21 4,000,000 4,696,000 California, GO (Various Purpose) 5.00 9/1/21 5,000,000 5,955,250 California, GO (Various Purpose) 5.25 10/1/23 5,000,000 6,054,550 California, GO (Various Purpose) 5.00 12/1/23 12,500,000 15,608,375 California, GO (Various Purpose) 5.00 12/1/23 2,500,000 3,121,675 California, GO (Various Purpose) 5.25 9/1/29 10,000,000 12,520,000 California, GO (Various Purpose) 5.00 9/1/31 20,000,000 23,609,600 California, GO (Various Purpose) 6.00 3/1/33 11,445,000 13,573,770 California, GO (Various Purpose) 6.50 4/1/33 8,750,000 10,128,300 California, GO (Various Purpose) 5.50 3/1/40 7,950,000 9,276,139 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/21 3,420,000 3,694,010 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 5/1/18 8,565,000 a 9,272,640 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/19 5,000,000 5,712,150 California Health Facilities Financing Authority, Revenue (Adventist Health System/West) 4.00 3/1/33 10,000,000 10,736,200 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,500,000 1,817,385 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,924,224 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 8,500,000 a 9,590,805 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.25 10/1/18 4,000,000 a 4,513,320 Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 17.8% (continued) California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 3,440,000 a 3,897,898 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 60,000 a 67,987 California State Public Works Board, LR (Various Capital Projects) 5.00 4/1/19 8,760,000 9,736,390 California State Public Works Board, LR (Various Capital Projects) 5.00 10/1/20 2,000,000 2,326,380 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/20 1,350,000 1,574,235 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) (Prerefunded) 6.25 8/1/19 4,205,000 a 4,905,931 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; Assured Guaranty Municipal Corp.) 4.50 7/1/18 1,770,000 1,830,676 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds 5.00 6/1/29 10,680,000 12,835,331 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset- Backed Bonds 5.00 6/1/32 2,000,000 2,429,480 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/20 7,165,000 8,315,126 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Senior Revenue 5.00 7/1/22 3,450,000 4,214,658 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 15,520,000 18,084,214 Los Angeles Municipal Improvement Corporation, LR (Capital Equipment) 4.00 11/1/33 3,000,000 3,366,510 Los Angeles Municipal Improvement Corporation, LR (Capital Equipment) 4.00 11/1/34 5,000,000 5,577,050 Los Angeles Unified School District, GO 5.00 7/1/32 10,000,000 11,787,400 New Haven Unified School District, GO (Insured; Assured Guaranty Corp.) 0.00 8/1/33 4,000,000 b 2,271,520 Port of Oakland, Revenue 5.00 5/1/19 2,250,000 2,503,485 Port of Oakland, Revenue 5.00 5/1/23 1,875,000 2,175,600 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 17.8% (continued) Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/25 4,635,000 5,824,804 Riverside County Transportation Commission, Sales Tax Revenue 5.25 6/1/28 5,000,000 6,208,400 Sacramento County Sanitation Districts Financing Authority, Subordinate Lien Revenue (Sacramento Regional County Sanitation District) (Insured; FGIC) 0.96 12/1/35 10,000,000 c 9,264,600 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 0.98 6/1/34 8,000,000 c 7,430,080 San Francisco City and County, COP (War Memorial Veterans Building Seismic Upgrade and Improvements) 5.00 4/1/27 3,555,000 4,335,038 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/37 11,000,000 12,860,210 San Francisco Community College District, GO 5.00 6/15/29 5,000,000 6,220,650 Southern California Public Power Authority, Gas Project Revenue (Project Number 1) 5.25 11/1/20 4,000,000 4,661,040 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/30 1,000,000 1,233,790 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/31 3,855,000 4,740,031 Southern California Public Power Authority, Revenue (Apex Power Project) 5.00 7/1/33 3,380,000 4,136,140 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/20 6,000,000 6,902,400 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/21 1,325,000 1,559,220 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/26 6,610,000 8,244,851 Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 17.8% (continued) University of California Regents, General Revenue 5.00 5/15/31 9,000,000 11,145,420 University of California Regents, Limited Project Revenue 5.00 5/15/30 11,000,000 13,632,300 Colorado - 1.5% City and County of Denver, Airport System Revenue (Insured: Assured Guaranty Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 4,445,000 4,712,367 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 2,000,000 2,215,720 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,600,000 1,788,688 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/17 3,500,000 3,666,950 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 2.15 9/1/17 5,000,000 c 5,011,550 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 5.75 11/15/18 1,465,000 1,565,880 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.13 11/15/23 5,350,000 6,723,773 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/19 1,750,000 1,954,435 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/20 2,700,000 3,100,302 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.50 6/1/22 2,200,000 2,574,506 Connecticut - 1.5% Connecticut, GO 5.00 11/15/21 9,430,000 11,090,529 Connecticut, GO 5.00 4/15/22 5,000,000 5,919,650 Connecticut, GO 5.00 5/15/23 10,000,000 11,580,600 Connecticut, GO 4.00 6/15/30 3,000,000 3,346,590 Delaware - .7% Delaware River and Bay Authority, Revenue 5.00 1/1/21 2,000,000 2,328,200 Delaware River and Bay Authority, Revenue 5.00 1/1/22 2,710,000 3,224,168 Delaware River and Bay Authority, Revenue 5.00 1/1/23 1,500,000 1,818,495 Delaware River and Bay Authority, Revenue 5.00 1/1/24 1,000,000 1,234,650 University of Delaware, Revenue 5.00 11/1/27 5,440,000 6,611,994 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) District of Columbia - .6% District of Columbia, GO (Insured; Assured Guaranty Municipal Corp.) 1.81 6/1/16 5,000,000 c 5,000,000 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/23 4,250,000 4,995,323 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 2,500,000 2,921,300 Florida - 4.7% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 10,000,000 11,282,700 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/19 4,220,000 4,457,375 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/20 2,500,000 2,640,625 Florida State Board of Education, Public Education Capital Outlay Bonds 5.00 6/1/26 10,000,000 12,442,500 Jacksonville, Better Jacksonville Sales Tax Revenue 5.00 10/1/21 2,500,000 2,963,000 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/21 2,000,000 2,246,880 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/22 1,625,000 1,823,315 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/24 1,000,000 1,122,040 Lee County, Airport Revenue 5.50 10/1/23 3,565,000 4,208,554 Lee County, Airport Revenue 5.50 10/1/24 5,000,000 5,864,650 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/25 4,175,000 4,903,245 Miami-Dade County, Subordinate Special Obligation Bonds 5.00 10/1/22 2,000,000 2,110,060 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 5.00 5/1/21 5,000,000 5,854,050 Orlando Utilities Commission, Utility System Revenue 1.90 10/1/16 13,400,000 c 13,412,998 Port Saint Lucie, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/29 5,000,000 5,057,300 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 1,790,000 a 1,973,958 Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Florida - 4.7% (continued) Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 210,000 a 231,582 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 5,000,000 a 5,513,850 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 725,000 a 799,508 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 2,105,000 a 2,321,331 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 245,000 a 270,179 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 1,085,000 a 1,196,505 Sarasota County, Revenue (Environmentally Sensitive Lands and Parkland Program) (Prerefunded) 5.25 10/1/18 240,000 a 264,665 Tampa Bay Water A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/20 5,000,000 5,806,750 Tampa Sports Authority, Local Option Sales Tax Revenue (Stadium Project) 5.00 1/1/24 90,000 111,842 Tampa Sports Authority, Local Option Sales Tax Revenue (Stadium Project) 5.00 1/1/25 2,865,000 3,611,848 Georgia - 2.3% Atlanta, Water and Wastewater Revenue 5.00 11/1/25 3,750,000 4,757,325 Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 2.35 12/11/20 7,500,000 7,721,700 Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 6,000,000 6,531,180 DeKalb County, Water and Sewerage Revenue 5.25 10/1/36 3,500,000 4,134,795 Georgia, GO 4.00 10/1/24 10,000,000 11,575,200 Main Street Natural Gas Inc., Gas Project Revenue 6.38 7/15/38 1,335,000 d 14,244 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.75 1/1/20 5,000,000 5,508,650 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Georgia - 2.3% (continued) Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/18 1,310,000 1,315,201 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/41 6,990,000 8,153,835 Hawaii - 1.2% Hawaii County, GO 5.00 9/1/24 1,000,000 1,259,700 Hawaii County, GO 5.00 9/1/24 4,025,000 5,070,293 Hawaii County, GO 5.00 9/1/25 1,000,000 1,278,700 Hawaii County, GO 5.00 9/1/25 2,370,000 3,030,519 Hawaii County, GO 5.00 9/1/26 1,000,000 1,277,070 Hawaii County, GO 5.00 9/1/26 3,260,000 4,163,248 University of Hawaii Board of Regents, University Revenue 5.00 10/1/31 8,750,000 10,911,600 Idaho - .8% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/33 5,000,000 5,791,550 University of Idaho Regents, General Revenue 5.25 4/1/21 9,685,000 11,271,209 Illinois - 6.3% Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/22 4,615,000 5,466,098 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 2,000,000 2,417,700 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/24 5,000,000 6,125,400 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/25 4,450,000 5,517,866 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/25 7,055,000 8,450,550 Chicago, GO 5.00 1/1/24 4,500,000 4,645,980 Chicago, GO 5.00 1/1/26 3,000,000 3,037,470 Chicago, GO 5.50 1/1/34 5,400,000 5,451,192 Chicago, GO 5.50 1/1/35 3,750,000 3,777,863 Chicago, GO 5.50 1/1/37 3,500,000 3,516,450 Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 6.3% (continued) Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/17 1,110,000 1,132,200 Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,000,000 1,050,720 Chicago, GO (Project and Refunding Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/26 2,270,000 2,289,885 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/24 3,000,000 3,497,070 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/25 2,110,000 2,500,856 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/35 7,215,000 6,349,200 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; AMBAC) 5.50 12/1/18 1,605,000 1,668,719 Illinois, GO 5.00 8/1/18 19,900,000 21,287,627 Illinois, GO 5.00 8/1/19 10,000,000 10,874,500 Illinois, GO 5.00 9/1/19 7,500,000 7,557,750 Illinois, GO 5.00 8/1/23 5,000,000 5,617,250 Illinois, GO 5.25 2/1/28 6,000,000 6,352,740 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 5,000,000 5,543,550 Illinois Finance Authority, Gas Supply Revenue (The Peoples Gas Light and Coke Company Project) (Insured; AMBAC) 4.30 6/1/16 2,500,000 2,500,000 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.25 6/1/24 10,000,000 10,047,800 Kansas - 1.6% Kansas Department of Transportation, Highway Revenue 5.00 9/1/27 10,000,000 12,564,900 Kansas Department of Transportation, Highway Revenue 5.00 9/1/28 6,000,000 7,505,700 Kansas Department of Transportation, Highway Revenue 5.00 9/1/29 1,300,000 1,619,072 Kansas Development Finance Authority, Revenue (University of Kansas Projects) 4.00 5/1/21 3,370,000 3,709,561 Wichita, Water and Sewer Utility Revenue 5.00 10/1/21 7,990,000 9,503,785 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Kentucky - .4% Kentucky State Property and Buildings Commission, Revenue (Project Number 100) 5.00 8/1/21 1,785,000 2,095,233 Kentucky State Property and Buildings Commission, Revenue (Project Number 112) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/28 5,150,000 6,297,626 Louisiana - 2.1% Jefferson Sales Tax District, Special Sales Tax Revenue (Insured; AMBAC) (Prerefunded) 5.25 12/1/17 4,000,000 a 4,261,800 Louisiana, GO 5.00 8/1/26 5,000,000 6,107,700 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/25 14,500,000 15,940,865 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/21 5,000,000 5,867,150 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Louisiana Community and Technical College System Facilities Corporation Project) 5.00 10/1/22 5,000,000 5,733,700 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 2,000,000 2,279,920 Louisiana Public Facilities Authority, Revenue (Loyola University Project) 5.00 10/1/41 6,000,000 6,612,000 Maryland - 2.3% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/28 2,480,000 3,034,032 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/29 4,640,000 5,651,381 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/30 4,640,000 5,640,477 Maryland, GO (State and Local Facilities Loan) 5.00 3/1/26 2,000,000 2,464,400 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 12/1/21 6,300,000 7,578,522 Montgomery County, Consolidated Public Improvement GO 5.00 11/1/26 10,000,000 12,674,600 Montgomery County, Consolidated Public Improvement GO 4.00 12/1/30 12,000,000 13,672,800 Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 1.9% Massachusetts, GO 0.89 11/1/18 2,000,000 c 2,003,940 Massachusetts, GO (Consolidated Loan) 5.00 7/1/25 7,000,000 8,520,470 Massachusetts, GO (Consolidated Loan) (Green Bonds) 5.00 9/1/28 5,000,000 6,084,600 Massachusetts, GO (Consolidated Loan) (Green Bonds) 5.00 9/1/31 5,000,000 5,993,950 Massachusetts, GO (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/20 3,285,000 3,899,525 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 4.00 7/1/32 7,970,000 8,969,039 Massachusetts Development Finance Agency, Special Obligation Revenue (Commonwealth Contract Assistance) 5.00 5/1/44 2,505,000 2,963,816 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 820,000 a 946,321 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) (Prerefunded) 7.50 10/1/18 1,180,000 a 1,361,779 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 380,000 381,634 Michigan - 2.6% Detroit, Water Supply System Second Lien Revenue (Insured; FGIC) 5.75 7/1/22 7,000,000 7,677,670 Michigan, Grant Anticipation Bonds (Insured; Assured Guaranty Municipal Corp.) 5.25 9/15/23 7,500,000 7,927,275 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/22 2,400,000 2,907,528 Michigan Building Authority, Revenue (Facilities Program) 5.00 10/15/33 5,000,000 5,899,350 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/31 10,000,000 11,688,300 Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/35 5,000,000 5,785,950 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 1,875,000 2,248,031 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Michigan - 2.6% (continued) Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/27 3,000,000 3,571,230 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,500,000 2,962,875 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,500,000 2,997,375 Michigan State Building Authority, Revenue (Facilities Program) 5.00 10/15/29 3,450,000 4,119,162 Minnesota - .7% Minneapolis, Health Care System Revenue (Fairview Health Services) (Prerefunded) 6.63 11/15/18 12,000,000 a 13,677,360 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/22 1,500,000 1,793,475 Mississippi - .1% Mississippi Home Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 4.38 12/1/18 415,000 431,716 Mississippi State University Educational Building Corporation, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/16 400,000 403,184 Southern Mississippi Educational Building Corporation, Revenue (Facilities Refinancing Project) 5.00 9/1/24 450,000 563,054 Southern Mississippi Educational Building Corporation, Revenue (Facilities Refinancing Project) 5.00 9/1/25 250,000 316,660 Southern Mississippi Educational Building Corporation, Revenue (Facilities Refinancing Project) 5.00 9/1/26 550,000 702,015 Missouri - 1.9% Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/21 1,505,000 1,792,741 Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Missouri - 1.9% (continued) Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/22 1,685,000 2,055,144 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 7/1/23 2,125,000 2,639,186 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) 5.00 1/1/26 750,000 932,033 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) (Escrowed to Maturity) 5.00 7/1/21 45,000 53,420 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) (Escrowed to Maturity) 5.00 7/1/22 65,000 79,193 Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control and Drinking Water Revenue (State Revolving Funds Programs) (Escrowed to Maturity) 5.00 7/1/23 75,000 93,320 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (Saint Louis University) 5.00 10/1/38 2,000,000 2,388,120 Missouri Highways and Transportation Commission, First Lien State Road Revenue 5.00 5/1/23 25,625,000 31,852,131 Montana - .2% Montana Board of Housing, SFMR 3.50 6/1/44 5,000,000 Nebraska - .5% Central Plains Energy Project, Gas Supply Revenue (Liquidity Facility; Royal Bank of Canada) 5.00 12/1/19 10,000,000 Nevada - 1.2% Clark County, Highway Revenue (Motor Vehicle Fuel Tax) 5.00 7/1/28 10,000,000 11,190,500 Clark County School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/20 12,930,000 13,883,329 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 4.8% Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 11/1/16 1,000,000 1,017,990 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/21 10,000,000 11,188,000 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/24 5,000,000 5,582,050 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/20 5,000,000 5,436,100 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 5,000,000 5,549,100 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/25 13,000,000 14,846,520 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/23 10,000,000 11,863,300 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) (Prerefunded) 7.50 6/1/19 3,750,000 a 4,465,950 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/22 1,830,000 2,194,591 New Jersey Health Care Facilities Financing Authority, Revenue (Barnabas Health Issue) 5.00 7/1/24 3,005,000 3,553,863 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) 5.00 7/1/19 2,000,000 2,232,900 New Jersey Transportation Trust Fund Authority, (Transportation System) 5.50 6/15/31 5,000,000 5,573,050 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.50 12/15/21 10,000,000 11,534,900 New Jersey Transportation Trust Fund Authority, Transportation Program Bonds 5.00 6/15/19 10,000,000 10,745,000 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/33 5,000,000 5,986,450 Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 4.8% (continued) Rutgers The State University, GO 5.00 5/1/21 2,000,000 2,352,380 New Mexico - .5% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 5.00 8/1/19 10,000,000 New York - 13.6% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 5.75 11/15/17 1,000,000 a 1,073,310 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 1,500,000 1,618,065 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/24 5,000,000 5,295,750 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 2,970,000 3,383,929 Metropolitan Transportation Authority, Transportation Revenue (Insured; Assured Guaranty Municipal Corp.) 0.87 11/1/22 8,625,000 c 8,377,031 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 9,030,000 a 10,262,414 New York City, GO 5.00 8/1/22 11,900,000 14,419,111 New York City, GO 5.00 8/1/23 5,000,000 6,174,000 New York City, GO 5.00 8/1/24 5,000,000 6,269,300 New York City, GO 5.13 12/1/24 1,915,000 2,042,386 New York City, GO 5.00 10/1/25 2,500,000 2,981,125 New York City, GO 5.00 8/1/26 5,660,000 6,809,037 New York City, GO 5.00 8/1/28 16,000,000 18,842,080 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/23 13,000,000 15,157,480 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/25 20,000,000 24,705,200 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 10,000,000 e 11,268,900 New York State Dormitory Authority, Revenue (Columbia University) 5.00 10/1/41 7,500,000 8,772,825 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 130,000 136,154 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 13.6% (continued) New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 10,000,000 11,216,400 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/23 11,000,000 13,515,810 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 5,165,000 6,264,835 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/33 25,000,000 30,341,000 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/21 10,000,000 11,808,100 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/34 5,000,000 6,052,700 New York State Thruway Authority, General Revenue 5.00 1/1/32 3,000,000 3,622,410 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 4/1/17 4,500,000 a 4,663,170 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/25 5,000,000 6,359,350 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/29 10,000,000 12,101,500 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/41 2,000,000 2,262,180 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 2,500,000 2,816,325 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/31 1,145,000 1,402,087 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/32 2,500,000 3,050,700 Port Authority of New York and New Jersey, (Consolidated Bonds, 190th Series) 5.00 5/1/36 3,000,000 3,411,840 Port Authority of New York and New Jersey, (Consolidated Bonds, 190th Series) 5.00 5/1/37 3,400,000 3,859,816 Port Authority of New York and New Jersey, (Consolidated Bonds, 190th Series) 5.00 5/1/38 1,375,000 1,558,700 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/29 6,370,000 7,952,244 Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 13.6% (continued) Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue (State Contingency Contract Secured) 5.00 6/1/20 5,000,000 5,000,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/37 2,425,000 2,613,253 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) 0.00 11/15/29 10,000,000 b 6,897,800 Utility Debt Securitization Authority of New York, Restructuring Bonds 5.00 12/15/26 2,500,000 3,130,125 North Carolina - 1.5% North Carolina Eastern Municipal Power Agency, Power System Revenue (Prerefunded) 5.00 1/1/19 18,000,000 a 19,902,060 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/24 1,585,000 1,742,850 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Prerefunded) 5.00 1/1/19 3,915,000 a 4,328,698 Wake County, LOR (Prerefunded) 5.00 1/1/20 5,955,000 a 6,785,663 Ohio - 1.5% Columbus, GO (Various Purpose Limited Tax) 5.00 7/1/21 3,005,000 3,571,352 Hamilton County, Sewer System Improvement Revenue (The Metropolitan Sewer District of Greater Cincinnati) 5.00 12/1/26 3,500,000 4,316,305 Montgomery County, Revenue (Catholic Health Initiatives) 6.00 10/1/23 3,055,000 3,384,512 Ohio, Common Schools GO 5.00 6/15/26 4,630,000 5,600,355 Ohio, Common Schools GO 5.00 6/15/27 5,070,000 6,112,696 Ohio Housing Finance Agency, Residential Mortgage Revenue (Mortgage-Backed Securities Program) 4.00 3/1/47 8,000,000 8,741,920 Oregon - .4% Oregon, GO 5.00 11/1/20 3,100,000 3,625,574 Oregon Housing and Community Services Department, Mortgage Revenue (Single-Family Mortgage Program) 4.00 1/1/47 5,000,000 5,473,200 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 3.5% Pennsylvania, GO 5.00 8/15/21 7,210,000 8,413,926 Pennsylvania, GO 5.00 6/15/22 5,220,000 6,193,008 Pennsylvania, GO 5.00 11/15/22 5,000,000 5,944,800 Pennsylvania, GO 5.00 3/15/31 5,000,000 5,941,550 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 11,520,000 13,792,205 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/28 7,540,000 8,790,509 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/31 5,110,000 6,029,800 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/18 2,300,000 2,484,023 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/20 3,675,000 4,251,755 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 12/1/21 3,740,000 4,398,651 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/24 5,000,000 6,075,350 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/22 1,000,000 1,124,480 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/25 2,750,000 3,032,178 South Carolina - .8% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 3,000,000 3,337,230 Growth Remedy Opportunity Without Tax Hike, Installment Purchase Revenue (School District Number 2 of Dorchester County, School Carolina Project) 5.00 12/1/28 1,750,000 2,126,635 Growth Remedy Opportunity Without Tax Hike, Installment Purchase Revenue (School District Number 2 of Dorchester County, School Carolina Project) 5.00 12/1/29 2,000,000 2,422,660 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/22 7,500,000 9,098,325 South Dakota - .1% South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue 5.00 6/1/25 1,800,000 2,095,416 South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue 5.00 6/1/27 500,000 574,310 Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Tennessee - .8% Clarksville Natural Gas Acquisition Corporation, Gas Revenue 5.00 12/15/20 1,690,000 1,911,272 Metropolitan Government of Nashville and Davidson County, GO Improvement Bonds 5.00 7/1/25 4,475,000 5,151,575 Metropolitan Government of Nashville and Davidson County, GO Improvement Bonds (Prerefunded) 5.00 7/1/20 5,525,000 a 6,398,613 Tennessee Housing Development Agency, Residential Finance Program Revenue 3.50 1/1/47 3,000,000 3,219,870 Texas - 9.5% Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) 5.00 8/15/23 1,100,000 1,278,563 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/31 5,000,000 5,792,250 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/26 3,000,000 3,468,360 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/27 3,400,000 3,925,810 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.00 12/1/22 5,700,000 6,969,960 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/32 3,000,000 3,372,480 El Paso, Water and Sewer Revenue 5.00 3/1/22 1,000,000 1,202,720 Forney Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/27 2,200,000 2,750,022 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.75 8/15/18 1,000,000 a 1,108,230 Harris County, Toll Road Senior Lien Revenue 5.00 8/15/23 12,500,000 14,086,125 Harris County, Unlimited Tax Road Bonds 5.00 10/1/21 13,705,000 15,522,968 Harris County Flood Control District, GO 5.00 10/1/26 10,000,000 12,481,100 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 7.00 12/1/18 5,000,000 a 5,751,600 Harris County-Houston Sports Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/22 6,500,000 7,834,320 Houston, Combined Utility System First Lien Revenue 5.00 5/15/21 5,000,000 5,886,500 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 9.5% (continued) Houston Community College System, Limited Tax Bonds 5.00 2/15/21 2,250,000 2,637,203 Houston Community College System, Limited Tax GO 5.00 2/15/33 8,000,000 9,554,240 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/27 5,000,000 6,046,600 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/29 2,885,000 3,545,896 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/40 5,000,000 5,793,800 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/30 3,000,000 3,627,600 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/31 11,415,000 13,587,617 San Antonio, Electric and Gas Systems Junior Lien Revenue 3.00 12/1/19 5,800,000 6,154,902 San Antonio Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/23 9,535,000 11,772,674 Texas Public Finance Authority, GO 5.00 10/1/23 9,385,000 11,231,311 Texas Public Finance Authority, GO 5.00 10/1/24 5,000,000 6,329,000 Texas Transportation Commission, GO (Mobility Funds Bonds) 5.00 10/1/24 4,000,000 5,026,720 Texas Transportation Commission, Highway Improvement GO 5.00 4/1/24 10,000,000 12,554,400 Texas Transportation Commission, Highway Improvement GO 5.00 4/1/27 5,000,000 5,976,250 Texas Transportation Commission, Mobility Fund GO 5.00 10/1/24 5,900,000 7,468,220 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/24 3,650,000 3,827,865 Utah - 1.5% Saint George, Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/33 1,000,000 1,209,160 Saint George, Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/35 1,200,000 1,439,304 Utah, GO 5.00 7/1/20 20,000,000 23,210,400 Utah Associated Municipal Power Systems, Revenue (Payson Power Project) 5.00 4/1/22 5,675,000 6,707,793 Virginia - 1.1% Fairfax County Industrial Development Authority, Health Care Revenue (Inova Health System Project) 4.00 5/15/29 5,000,000 5,489,600 Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Virginia - 1.1% (continued) Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/21 2,235,000 2,623,711 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/23 11,285,000 13,274,433 Virginia Transportation Board, Transportation Capital Projects Revenue 5.00 5/15/22 2,795,000 3,393,521 Washington - 2.9% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/20 10,955,000 12,646,781 Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/31 7,500,000 8,550,300 FYI Properties, LR (State of Washington Department of Information Services Project) 5.25 6/1/29 5,625,000 6,290,944 Port of Seattle, Intermediate Lien Revenue 5.00 3/1/28 1,750,000 2,133,040 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/29 1,000,000 1,216,360 Port of Seattle, Intermediate Lien Revenue 5.00 4/1/30 2,840,000 3,429,754 Washington, Federal Highway Grant Anticipation Revenue (State Road 520 Corridor Program) 5.00 9/1/22 5,000,000 6,021,400 Washington, Federal Highway Grant Anticipation Revenue (State Road 520 Corridor Program) 5.00 9/1/23 5,000,000 6,124,650 Washington, GO (Motor Vehicle Fuel Tax) 5.00 2/1/23 5,315,000 6,513,160 Washington, GO (Motor Vehicle Fuel Tax) 5.00 8/1/23 3,570,000 4,239,554 Washington Health Care Facilities Authority, Revenue (Providence Health and Services) 5.00 10/1/21 5,550,000 6,540,342 Wisconsin - 1.6% Wisconsin, GO (Prerefunded) 5.00 5/1/20 5,000,000 a 5,747,200 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Senior Credit Group) 4.00 11/15/34 20,000,000 21,944,800 WPPI Energy, Power Supply System Revenue 5.00 7/1/29 1,000,000 1,208,770 WPPI Energy, Power Supply System Revenue 5.00 7/1/30 1,000,000 1,203,430 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 99.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - 1.6% (continued) WPPI Energy, Power Supply System Revenue 5.00 7/1/31 1,000,000 1,199,740 WPPI Energy, Power Supply System Revenue 5.00 7/1/32 500,000 598,240 WPPI Energy, Power Supply System Revenue 5.00 7/1/33 2,000,000 2,384,840 U.S. Related - .6% A.B. Won International Airport Authority of Guam, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 10/1/33 1,000,000 1,222,330 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/18 5,000,000 3,018,400 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 3,940,000 3,991,693 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/16 1,995,000 1,117,200 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Escrowed to Maturity) 5.50 7/1/16 5,000 5,021 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Escrowed to Maturity) 5.75 7/1/17 5,000 5,258 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 11,000,000 f 4,201,890 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 2,500,000 f 593,500 Total Long-Term Municipal Investments (cost $2,049,994,771) Short-Term Municipal Investments - 1.3% Colorado - .0% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.35 6/1/16 1,400,000 g Massachusetts - .3% Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 0.37 6/1/16 6,000,000 g Missouri - .3% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; U.S. Bank NA) 0.35 6/1/16 5,800,000 g Short-Term Municipal Investments - 1.3% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - .7% New York City Municipal Water Finance Authority, Water and Sewer System General Resolution Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.37 6/1/16 1,000,000 g 1,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.38 6/1/16 4,600,000 g 4,600,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.37 6/1/16 3,900,000 g 3,900,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.37 6/1/16 3,700,000 g 3,700,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.37 6/1/16 1,100,000 g 1,100,000 New York State Housing Finance Agency, Housing Revenue (160 Madison Avenue) (LOC; U.S. Bank NA) 0.38 6/1/16 900,000 g 900,000 Total Short-Term Municipal Investments (cost $28,400,000) Total Investments (cost $2,078,394,771) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate security—rate shown is the interest rate in effect at period end. d Non-income producing—security in default. e Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, these securities were valued at $11,268,900 or .52% of net assets. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. g Variable rate demand note—rate shown is the interest rate in effect at May 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon National Intermediate Municipal Bond Fund May 31, 2016 (Unaudited) Market Value Unrealized Covered by (Depreciation) at Contracts Contracts ($) Expiration 05/31/2016 ($) Financial Futures Short U.S. Treasury 5 Year Notes 273 (32,791,992) September 2016 (51,187 ) Ultra 10 Year U.S. Treasury Notes 430 (60,636,719) September 2016 (274,908 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † 2,195,794,675 Liabilities ($) Other Financial Instruments: Financial Futures †† (326,095 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments NOTES are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At May 31, 2016, accumulated net unrealized appreciation on investments was $117,399,904, consisting of $129,358,920 gross unrealized appreciation and $11,959,016 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Short-Term Investments - 101.5% Rate (%) Date Amount ($) Value ($) Alabama - 1.3% Mobile County Industrial Development Authority, Gulf Opportunity Zone Revenue (SSAB Alabama Inc.) (LOC; Swedbank) 0.41 6/7/16 10,000,000 a California - 8.4% California Health Facilities Financing Authority, Revenue, CP (Kaiser Permanente) 0.25 8/2/16 17,000,000 16,988,476 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.25 8/3/16 23,000,000 22,984,175 San Diego County Water Authority, CP 0.42 6/7/16 25,000,000 24,999,769 Colorado - 1.6% Gateway Regional Metropolitan District, Limited Tax Improvement GO Notes, Refunding (LOC; Wells Fargo Bank) 0.42 6/7/16 7,250,000 a 7,250,000 Sheridan Redevelopment Agency, Tax Increment Revenue, Refunding (South Santa Fe Drive Corridor Redevelopment Project) (LOC; JPMorgan Chase Bank) 0.44 6/7/16 4,800,000 a 4,800,000 Connecticut - 3.6% Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 0.48 6/7/16 4,695,000 a 4,695,000 Connecticut Health and Educational Facilities Authority, Revenue (Westminster School Issue) (LOC; Bank of America) 0.42 6/7/16 2,670,000 a 2,670,000 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Liquidity Facility; JPMorgan Chase Bank) 0.38 6/1/16 20,200,000 a 20,200,000 District of Columbia - 1.9% District of Columbia, Revenue (American Geophysical Union Issue) (LOC; Bank of America) 0.45 6/7/16 2,460,000 a 2,460,000 Metropolitan Washington Airports Authority, Dulles Toll Road Revenue, CP (LOC; JPMorgan Chase Bank) 0.10 6/7/16 12,000,000 11,999,182 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 101.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Florida - 5.4% Jacksonville, IDR (University of Florida Health Sciences Center Clinic) (LOC; Branch Banking and Trust Co.) 0.42 6/7/16 2,400,000 a 2,400,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.50 6/9/16 13,200,000 13,199,633 Miami-Dade Industrial Development Authority, Revenue (Dave and Mary Alper Jewish Community Center Project) (LOC; Northern Trust Company) 0.53 6/7/16 5,695,000 a 5,695,000 Pinellas County School District, TAN 2.00 6/30/16 20,000,000 20,023,900 Illinois - 15.5% Illinois Development Finance Authority, Revenue (Saint Ignatius College Preparatory School) (LOC; PNC Bank NA) 0.41 6/7/16 12,000,000 a 12,000,000 Illinois Educational Facilities Authority, Revenue (Lake Forest Open Lands Association) (LOC; Northern Trust Company) 0.55 6/7/16 9,800,000 a 9,800,000 Illinois Finance Authority, IDR (Fitzpatrick Brothers, Inc. Project) (Liquidity Facility; Northern Trust Company) 0.53 6/7/16 2,700,000 a 2,700,000 Illinois Finance Authority, Revenue (Chicago Historical Society) (LOC; Northern Trust Company) 0.50 6/7/16 32,400,000 a 32,400,000 Illinois Finance Authority, Revenue (Joan W. and Irving B. Harris Theater for Music and Dance Project) (LOC; PNC Bank NA) 0.41 6/7/16 14,000,000 a 14,000,000 Illinois Finance Authority, Revenue (Kohl Children's Museum of Greater Chicago Inc. Project) (LOC; Northern Trust Company) 0.41 6/7/16 970,000 a 970,000 Illinois Finance Authority, Revenue (Marwen Foundation Project) (LOC; Northern Trust Company) 0.53 6/7/16 5,080,000 a 5,080,000 Illinois Finance Authority, Revenue (Saint Ignatius College Preparatory Project) (LOC; PNC Bank NA) 0.41 6/7/16 13,000,000 a 13,000,000 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) (LOC; Wells Fargo Bank) 0.35 6/1/16 19,200,000 a 19,200,000 Illinois Housing Development Authority, MFHR (Woodlawn Six Apartments) (LOC; FHLMC) 0.45 6/7/16 7,945,000 a 7,945,000 Lake Villa, Revenue (The Allendale Association Project) (LOC; Wells Fargo Bank) 0.45 6/7/16 2,185,000 a 2,185,000 Short-Term Investments - 101.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Indiana - 3.5% Indiana Finance Authority, EDR (Goodwill Industries of Central Indiana, Inc. Project) (LOC; JPMorgan Chase Bank) 0.45 6/7/16 3,000,000 a 3,000,000 Indiana Finance Authority, Lease Appropriation Revenue (Stadium Project) (Liquidity Facility; JPMorgan Chase Bank) 0.38 6/1/16 20,300,000 a 20,300,000 Saint Joseph County, Health Care Facility Revenue (South Bend Medical Foundation Project) (LOC; PNC Bank NA) 0.44 6/7/16 3,300,000 a 3,300,000 Iowa - .9% Iowa Higher Education Loan Authority, Private College Facility Revenue (Buena Vista University Project) (LOC; Wells Fargo Bank) 0.47 6/7/16 7,270,000 a Kansas - .4% Burlington, EIR, Refunding (Kansas City Power and Light Company Project) (Liquidity Facility; Mizuho Bank, Ltd.) 0.42 6/7/16 3,250,000 a Kentucky - .5% Jefferson County, Industrial Revenue, Refunding (Zeochem L.L.C. Project) (LOC; UBS AG) 0.51 6/7/16 3,625,000 a Louisiana - 2.1% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.36 6/1/16 7,800,000 a 7,800,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.37 6/1/16 8,300,000 a 8,300,000 Maryland - 1.2% Baltimore County, Revenue (Cross Creek Apartments Facility) (LOC; PNC Bank NA) 0.44 6/7/16 4,250,000 a 4,250,000 Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Trust) 0.50 6/7/16 3,165,000 a 3,165,000 Maryland Economic Development Corporation, EDR (Prologue, Inc. Project) (LOC; Bank of America) 0.54 6/7/16 2,150,000 a 2,150,000 Massachusetts - 2.5% Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) (LOC; U.S. Bank NA) 0.33 6/1/16 5,000,000 a 5,000,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 101.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 2.5% (continued) Massachusetts Health and Educational Facilities Authority, Revenue (Hillcrest Extended Care Services Issue) (LOC; Bank of America) 0.47 6/7/16 13,835,000 a 13,835,000 Minnesota - 1.6% Cohasset, Revenue, Refunding (Minnesota Power and Light Company Project) (LOC; JPMorgan Chase Bank) 0.47 6/7/16 3,700,000 a 3,700,000 Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 0.45 6/7/16 8,565,000 a 8,565,000 Mississippi - 4.8% Jackson County, Port Facility Revenue, Refunding (Chevron U.S.A. Inc. Project) 0.34 6/1/16 7,200,000 a 7,200,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.34 6/1/16 5,410,000 a 5,410,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.34 6/1/16 19,300,000 a 19,300,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.34 6/1/16 5,300,000 a 5,300,000 New Hampshire - .7% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; Wells Fargo Bank) 0.35 6/1/16 5,600,000 a New Jersey - 1.7% Hudson County Improvement Authority, Essential Purpose Pooled Governmental Revenue (LOC; TD Bank) 0.40 6/7/16 2,800,000 a 2,800,000 Long Beach Township, GO Notes, Refunding, BAN 1.50 9/1/16 3,333,000 3,339,570 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.49 6/7/16 2,500,000 a 2,500,000 New Jersey Educational Facilities Authority, Revenue, Refunding (Institute for Advanced Study Issue) (Liquidity Facility; Wells Fargo Bank) 0.38 6/7/16 2,500,000 a 2,500,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Nursing and Rehabilitation at Red Bank, Inc.) (LOC: Wells Fargo Bank) 0.37 6/7/16 1,955,000 a 1,955,000 Short-Term Investments - 101.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 18.8% Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.45 6/7/16 2,580,000 a 2,580,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Brookview, Inc. Project) (LOC; M&T Trust) 0.45 6/7/16 7,620,000 a 7,620,000 Metropolitan Transportation Authority, Dedicated Tax Fund, BAN 0.75 6/1/16 15,000,000 15,000,000 New York City, GO Notes (Liquidity Facility; JPMorgan Chase Bank) 0.37 6/1/16 21,455,000 a 21,455,000 New York City, GO Notes (LOC; Mizuho Bank, Ltd.) 0.39 6/1/16 22,950,000 a 22,950,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.43 6/7/16 3,700,000 a 3,700,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.35 6/1/16 35,755,000 a 35,755,000 New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 0.43 6/7/16 6,900,000 a 6,900,000 Onondaga County Industrial Development Agency, Civic Facility Revenue (Syracuse Research Corporation Facility) (LOC; M&T Trust) 0.45 6/7/16 2,670,000 a 2,670,000 Port Authority of New York and New Jersey, CP 0.14 6/2/16 10,000,000 9,999,855 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; Wells Fargo Bank) 0.35 6/1/16 4,200,000 a 4,200,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (LOC; Wells Fargo Bank) 0.35 6/1/16 12,200,000 a 12,200,000 North Dakota - 5.2% Mercer County, PCR, CP (Basin Electric Power Cooperative) 0.60 6/9/16 40,000,000 Ohio - .7% Hamilton County, Hospital Facilities Revenue (Beechwood Home Project) (LOC; PNC Bank NA) 0.44 6/7/16 2,680,000 a 2,680,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Investments - 101.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Ohio - .7% (continued) Salem, Civic Facility Revenue (Community Center, Inc. Project) (LOC; PNC Bank NA) 0.44 6/7/16 3,000,000 a 3,000,000 South Carolina - .5% South Carolina Jobs-Economic Development Authority, EDR (YMCA of Coastal Carolina Project) (LOC; Wells Fargo Bank) 0.47 6/7/16 2,590,000 a 2,590,000 South Carolina Jobs-Economic Development Authority, Student Housing Revenue (South Carolina State University Housing LLC Project) (LOC; Bank of America) 0.45 6/7/16 1,025,000 a 1,025,000 Tennessee - 1.8% Hawkins County Industrial Development Board, IDR (Leggett and Platt, Inc. Project) (LOC; Wells Fargo Bank) 0.61 6/7/16 1,750,000 a 1,750,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.50 6/23/16 12,000,000 12,000,000 Texas - 6.5% Atascosa County Industrial Development Corporation, PCR, Refunding (San Miguel Electric Cooperative, Inc. Project) (LOC; National Rural Utilities Cooperative Finance Corporation) 0.50 6/7/16 40,000,000 a 40,000,000 Lower Neches Valley Authority Industrial Development Corporation, Revenue (ExxonMobil Project) 0.32 6/1/16 6,460,000 a 6,460,000 Mission Economic Development Corporation, SWDR (IESI TX Corporation Project) (LOC; Bank of America) 0.45 6/7/16 3,600,000 a 3,600,000 Utah - 1.0% Ogden City Redevelopment Agency, Tax Increment Revenue (LOC; Wells Fargo Bank) 0.47 6/7/16 1,450,000 a 1,450,000 Utah Housing Corporation, MFHR (Timbergate Apartments Project) (LOC; FHLMC) 0.45 6/7/16 6,250,000 a 6,250,000 Vermont - 1.0% Vermont Economic Development Authority, Mortgage Revenue (Wake Robin Corporation Project) (LOC; M&T Bank) 0.45 6/7/16 6,850,000 a 6,850,000 Short-Term Investments - 101.5% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Vermont - 1.0% (continued) Vermont Educational and Health Buildings Financing Agency, Revenue (Capital Asset Financing Program) (LOC; Wells Fargo Bank) 0.49 6/7/16 1,000,000 a 1,000,000 Virginia - 1.6% Loudoun County Industrial Development Authority, IDR (Jack Kent Cooke Foundation Project) (LOC; Northern Trust Company) 0.53 6/7/16 12,500,000 a Washington - 1.1% Squaxin Island Tribe, Tribal Infrastructure Revenue (LOC; Bank of America) 0.49 6/7/16 4,125,000 a 4,125,000 Washington Housing Finance Commission, Nonprofit Revenue (District Council Number Five Apprenticeship and Training Trust Fund Project) (LOC; Wells Fargo Bank) 0.47 6/7/16 4,200,000 a 4,200,000 Wisconsin - 5.7% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Bank of America) 0.47 6/7/16 3,250,000 a 3,250,000 Hudson School District, GO Notes, BAN 2.00 8/8/16 12,000,000 12,026,880 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) (Eclipse Funding Trust, Series 0029) (Liquidity Facility; U.S. Bank NA and LOC; U.S. Bank NA) 0.40 6/7/16 22,750,000 a,b,c 22,750,000 Wisconsin Health and Educational Facilities Authority, Revenue (Goodwill Industries of North Central Wisconsin, Inc.) (LOC; Wells Fargo Bank) 0.47 6/7/16 5,985,000 a 5,985,000 Total Investments (cost $781,580,422) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at May 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, this security amounted to $22,750,000 or 2.95% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a STATEMENT OF INVESTMENTS (Unaudited) (continued) manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 781,580,422 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 96.8% Rate (%) Date Amount ($) Value ($) Alabama - .5% Alabama 21st Century Authority, Tobacco Settlement Revenue 4.00 6/1/16 1,000,000 1,000,000 Black Belt Energy Gas District, Gas Supply Revenue 4.00 6/1/21 3,500,000 3,900,680 Alaska - 1.3% Alaska Energy Authority, Power Revenue (Bradley Lake Hydroelectric Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/17 5,730,000 6,051,969 Anchorage, GO (Schools) 5.00 9/1/17 4,000,000 4,213,640 Valdez, Marine Terminal Revenue (BP Pipelines (Alaska) Inc. Project) 5.00 1/1/18 3,000,000 3,173,850 Arizona - 1.8% Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/20 6,890,000 7,552,060 Maricopa County, COP 5.00 7/1/18 5,000,000 5,408,050 Maricopa County Pollution Control Corporation, PCR (Arizona Public Service Company Palo Verde Project) 1.75 5/30/18 5,000,000 5,059,050 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 570,000 570,000 California - 12.4% Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 1.00 4/3/17 17,250,000 17,265,352 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 1.50 4/2/18 8,160,000 8,227,973 California, GO (Various Purpose) 5.00 8/1/21 10,050,000 11,949,048 California, GO (Various Purpose) 5.00 9/1/21 10,000,000 11,910,500 California Health Facilities Financing Authority, Revenue (Lucile Salter Packard Children's Hospital at Stanford) (Prerefunded) 1.45 3/15/17 2,715,000 a 2,732,865 California Municipal Finance Authority, SWDR (Waste Management, Inc. Project) 1.13 2/1/17 5,350,000 5,355,457 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) California - 12.4% (continued) California Pollution Control Finance Authority, SWDR (USA Waste Services, Inc. Project) 1.50 6/1/18 1,500,000 1,497,555 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 5/1/17 3,500,000 3,636,955 Chula Vista, IDR (San Diego Gas and Electric Company) 1.65 7/1/18 20,130,000 20,146,708 Irvine Reassessment District Number 12-1, Limited Obligation Improvement Bonds 3.00 9/2/16 1,995,000 2,006,751 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/19 9,565,000 10,770,381 Orange County Sanitation District, Wastewater Revenue Obligations 5.00 2/1/20 3,295,000 3,781,573 San Joaquin Hills Transportation Corridor Agency, Senior Lien Toll Road Revenue 5.00 1/15/17 10,525,000 10,798,018 Successor Agency to the Redevelopment Agency of the City of Pittsburg, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/18 2,750,000 3,001,680 Sulphur Springs Union School District, GO, BAN 0.00 1/1/18 2,750,000 b 2,709,245 Sulphur Springs Union School District, GO, BAN 0.00 7/1/19 5,000,000 b 4,816,700 University of California Regents, General Revenue 1.40 5/15/21 5,000,000 5,009,250 Colorado - 2.5% City and County of Denver, Airport System Revenue 5.00 11/15/16 1,000,000 1,019,860 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 1.88 11/6/19 5,000,000 5,046,350 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue 5.00 12/1/16 1,850,000 1,888,462 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue 5.00 12/1/17 4,005,000 4,243,017 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 2.15 9/1/17 8,000,000 c 8,018,480 Regional Transportation District of Colorado, COP (Lease Purchase Agreement) 5.00 6/1/18 5,000,000 5,395,050 Connecticut - 2.1% Bridgeport, GO 4.00 8/15/18 2,000,000 2,131,800 Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Connecticut - 2.1% (continued) Connecticut, GO 1.15 6/15/18 11,495,000 c 11,476,033 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 1.38 7/11/18 7,500,000 7,572,450 Florida - 2.6% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 5,470,000 5,713,087 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 3,000,000 3,433,800 Hillsborough County Aviation Authority, Subordinated Revenue (Tampa International Airport) 5.00 10/1/16 1,520,000 1,542,192 Miami-Dade County, Aviation Revenue 5.00 10/1/18 3,700,000 4,037,736 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 4.00 11/1/17 3,205,000 3,349,770 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 5.00 5/1/18 5,000,000 5,389,650 Putnam County Development Authority, PCR (Seminole Electric Cooperative, Inc. Project) (Insured; AMBAC) 5.35 5/1/18 2,250,000 2,423,565 Georgia - 4.1% Atlanta, Airport General Revenue 5.00 1/1/17 1,000,000 1,025,100 Atlanta, Airport General Revenue 5.00 1/1/18 1,000,000 1,064,470 Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 1.80 4/3/18 12,750,000 12,909,247 Burke County Development Authority, PCR (Georgia Power Company Plant Vogtle Project) 2.35 12/11/20 5,000,000 5,147,800 Gwinnett County School District, Sales Tax GO 5.00 8/1/21 11,340,000 13,547,785 Monroe County Development Authority, PCR (Gulf Power Company Plant Scherer Project) 2.00 6/21/18 7,000,000 7,125,230 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.00 1/1/17 1,000,000 1,025,520 Illinois - 9.1% Central Lake County Joint Action Water Agency, Water Revenue 4.00 5/1/17 5,430,000 5,592,411 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 9.1% (continued) Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,000,000 4,098,720 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 4,000,000 4,098,720 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/17 1,435,000 1,470,416 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 6,000,000 6,360,360 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/19 5,000,000 5,124,600 Chicago, Second Lien Revenue (Chicago Midway Airport) (Insured; AMBAC) 5.00 1/1/17 4,110,000 4,125,454 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 4.40 3/1/17 10,000,000 c 9,754,600 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.00 12/1/17 2,345,000 2,279,387 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 4.25 12/1/18 5,020,000 4,672,767 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/18 1,455,000 1,522,061 Cook County, GO 5.00 11/15/16 5,400,000 5,493,744 Illinois, GO 4.00 7/1/16 3,000,000 3,007,350 Illinois, GO 5.00 7/1/17 3,150,000 3,274,929 Illinois, GO 4.00 7/1/18 5,000,000 5,236,450 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/18 1,960,000 2,030,776 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/19 10,000,000 10,838,400 Illinois Department of Employment Security, Unemployment Insurance Fund Building Receipts Revenue 5.00 6/15/17 2,000,000 2,048,200 Illinois Development Finance Authority, Revenue (Saint Vincent de Paul Center Project) 1.88 3/1/19 3,500,000 3,557,435 Illinois Finance Authority, Clean Water Initiative Revolving Fund Revenue 5.00 7/1/17 2,000,000 2,093,300 Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Illinois - 9.1% (continued) Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/18 2,000,000 2,197,540 Springfield, Senior Lien Electric Revenue 5.00 3/1/17 3,040,000 3,136,186 Indiana - 2.2% Indiana Finance Authority, EIR (Southern Indiana Gas and Electric Company Project) 1.95 9/14/17 2,500,000 2,531,925 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) (Prerefunded) 5.00 7/28/16 45,000 a 45,317 Whiting, Environmental Facilities Revenue (BP Products North America Inc. Project) 1.85 10/1/19 10,000,000 10,056,900 Whiting, Environmental Facilities Revenue (BP Products North America Inc. Project) 1.15 12/2/19 10,000,000 c 9,765,900 Kentucky - 2.0% Kentucky Property and Buildings Commission, Revenue (Project Number 99) 5.00 11/1/17 4,200,000 4,449,396 Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 10,000,000 10,401,100 Louisville/Jefferson County Metro Government, PCR (Louisville Gas and Electric Company Project) 1.65 4/3/17 4,940,000 4,962,378 Louisiana - 2.4% East Baton Rouge Sewerage Commission, Revenue 0.81 8/1/18 7,210,000 c 7,155,925 England District Sub-District Number 1, Revenue (State of Louisiana - Economic Development Project) 5.00 8/15/17 3,055,000 3,204,634 Louisiana Citizens Property Insurance Corporation, Assessment Revenue 5.00 6/1/18 5,000,000 5,390,550 Louisiana Public Facilities Authority, Revenue (Loyola University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/16 8,425,000 8,551,038 Maryland - 2.0% Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 1.44 11/15/16 2,245,000 c 2,249,468 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Maryland - 2.0% (continued) Maryland Health and Higher Educational Facilities Authority, Revenue (Western Maryland Health System Issue) 5.00 7/1/17 4,295,000 4,491,324 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/20 7,350,000 8,526,588 University System of Maryland, Revolving Loan Program Bonds 1.25 6/1/18 5,000,000 5,029,500 Massachusetts - 1.5% Massachusetts Development Finance Agency, Recovery Zone Facility Revenue (Dominion Energy Brayton Point Issue) (Prerefunded) 2.25 9/1/16 5,000,000 a 5,021,000 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue J) 4.00 7/1/18 2,780,000 2,919,222 Massachusetts Health and Educational Facilities Authority, Revenue (Amherst College Issue) 1.70 11/1/16 2,720,000 2,731,125 Massachusetts Health and Educational Facilities Authority, Revenue (University of Massachusetts Issue) 1.15 4/1/19 4,000,000 3,998,880 Michigan - 4.8% Michigan, State Trunk Line Revenue 5.00 11/15/17 6,000,000 6,374,100 Michigan Finance Authority, Hospital Project Revenue (Ascension Senior Credit Group) 1.10 8/15/19 3,000,000 2,992,200 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Regional Convention Facility Authority Local Project Bonds) 4.00 10/1/17 1,155,000 1,200,530 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Regional Convention Facility Authority Local Project Bonds) 5.00 10/1/18 2,280,000 2,478,998 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,500,000 1,619,505 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,000,000 1,079,670 Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Michigan - 4.8% (continued) Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax General Obligation Local Project Bonds) 5.00 5/1/17 18,105,000 18,774,161 Michigan Finance Authority, State Aid Revenue Notes (School District of the City of Detroit - Junior Subordinate Lien Obligations) 4.75 6/1/16 3,800,000 d 3,800,000 Michigan Hospital Finance Authority, Project Revenue (Ascension Health Senior Credit Group) 1.50 3/1/17 10,000,000 10,053,200 Mississippi - .1% Mississippi Business Finance Corporation, SWDR (Waste Management, Inc. Project) 1.38 3/1/17 800,000 Missouri - .3% Missouri State Environmental Improvement and Energy Resources Authority, EIR (Kansas City Power and Light Company Project) 2.88 7/2/18 3,400,000 Nebraska - 1.6% Central Plains Energy Project, Gas Supply Revenue (Liquidity Facility; Royal Bank of Canada) 5.00 12/1/19 14,625,000 Nevada - 2.3% Clark County, Airport System Junior Subordinate Lien Revenue 5.00 7/1/17 16,860,000 17,597,794 Washoe County, Gas Facilities Revenue (Sierra Pacific Power Company Projects) 1.50 6/3/19 5,500,000 5,489,990 New Hampshire - .7% New Hampshire, Turnpike System Revenue 5.00 2/1/17 6,000,000 6,175,800 New Hampshire Business Finance Authority, SWDR (Waste Management, Inc. Project) 2.13 6/1/18 1,000,000 1,029,770 New Jersey - 3.9% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/18 6,500,000 6,880,315 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/20 2,000,000 2,200,180 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/17 1,275,000 1,312,485 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 3.9% (continued) New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 12/15/18 1,500,000 1,604,670 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/19 10,700,000 11,533,530 New Jersey Sports and Exposition Authority, State Contract Bonds 5.00 9/1/16 1,665,000 1,681,966 New Jersey Sports and Exposition Authority, State Contract Bonds 5.00 9/1/18 3,950,000 4,200,588 New Jersey Transportation Trust Fund Authority, (Transportation System) 5.00 6/15/16 2,000,000 2,003,320 New Jersey Transportation Trust Fund Authority, (Transportation System) 5.75 6/15/17 2,500,000 2,619,475 New Jersey Transportation Trust Fund Authority, (Transportation System) (Insured; XLCA) 5.00 12/15/17 2,500,000 2,632,125 New Jersey Water Supply Authority, Manasquan Reservoir Water Supply System Revenue 5.00 8/1/19 2,670,000 3,001,133 New Mexico - .3% New Mexico Educational Assistance Foundation, Education Loan Revenue 1.34 12/1/20 120,000 c 120,000 New Mexico Finance Authority, Subordinate Lien Public Project Revolving Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/18 2,605,000 2,726,966 New York - 8.2% Long Island Power Authority, Electric System General Revenue 5.00 5/1/17 3,830,000 3,978,413 Long Island Power Authority, Electric System General Revenue 0.96 11/1/18 10,000,000 c 9,951,400 Nassau County, GO (General Improvement) 5.00 4/1/19 10,000,000 11,081,900 New York City, GO 5.25 8/1/16 15,000 15,063 New York City, GO 5.00 8/1/17 9,545,000 10,030,554 New York City, GO (Insured; Assured Guaranty Municipal Corp.) 3.24 8/1/17 5,000,000 c 5,076,650 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/18 10,000,000 10,760,000 Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 8.2% (continued) New York State Environmental Facilities Corporation, SWDR (Waste Management, Inc. Project) 2.75 7/1/17 2,000,000 2,034,920 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/17 2,000,000 2,104,140 Suffolk County, GO, RAN 2.00 3/24/17 5,800,000 5,850,924 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.87 12/1/18 15,000,000 14,969,250 Triborough Bridge and Tunnel Authority, Subordinate Revenue (MTA Bridges and Tunnels) (Insured; Assured Guaranty Municipal Corp.) 0.84 1/1/19 250,000 249,013 Yonkers, GO 3.00 8/1/17 2,045,000 2,094,509 Yonkers, GO 4.00 8/1/18 3,130,000 3,321,556 Yonkers, GO 4.00 9/1/18 1,230,000 1,309,224 North Carolina - .2% North Carolina Medical Care Commission, Health Care Facilities Revenue (Wake Forest Baptist Obligated Group) 1.14 12/1/17 2,300,000 c Ohio - .7% Hamilton County, Sewer System Revenue (The Metropolitan Sewer District of Greater Cincinnati) 5.00 12/1/17 3,850,000 4,095,091 Ohio Water Development Authority, Drinking Water Assistance Fund Revenue 5.00 12/1/17 1,925,000 2,049,047 Ohio Water Development Authority, SWDR (Waste Management Project) 2.25 7/1/16 1,000,000 1,001,340 Pennsylvania - 8.3% Allegheny County Sanitary Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/17 4,670,000 4,869,129 Lehigh County Industrial Development Authority, PCR (PPL Electric Utilities Corporation Project) 0.90 8/15/17 6,000,000 5,995,080 Pennsylvania, GO 5.00 9/1/16 4,420,000 4,437,945 Pennsylvania, GO 5.00 10/15/17 6,450,000 6,823,262 Pennsylvania, GO 5.00 8/15/19 4,995,000 5,588,406 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 8.3% (continued) Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 4.00 6/30/18 4,000,000 4,213,640 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 6/30/19 2,500,000 2,771,450 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 12/31/19 2,000,000 2,232,900 Pennsylvania Economic Development Financing Authority, Private Activity Revenue (The Pennsylvania Rapid Bridge Replacement Project) 5.00 6/30/20 2,000,000 2,244,160 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 2.25 7/1/19 5,000,000 5,080,700 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 1.20 12/1/18 5,000,000 c 4,994,450 Philadelphia, Water and Wastewater Revenue 5.00 1/1/20 6,150,000 6,983,448 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/17 3,690,000 3,873,910 Philadelphia School District, GO 5.00 9/1/18 5,350,000 5,758,473 Pittsburgh, GO 5.00 9/1/18 7,000,000 7,626,220 Pittsburgh and Allegheny County Sports and Exhibition Authority, Regional Asset District Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/18 2,540,000 2,706,243 State Public School Building Authority, Revenue (Albert Gallatin Area School District Project) 1.09 9/1/18 2,910,000 c 2,916,111 Woodland Hills School District, GO 5.00 9/1/17 5,010,000 5,253,486 South Carolina - .7% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/17 1,060,000 1,086,479 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/18 5,000,000 5,498,450 Tennessee - 1.5% Memphis-Shelby County Airport Authority, Airport Revenue 5.00 7/1/16 6,105,000 6,126,551 Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Tennessee - 1.5% (continued) Memphis-Shelby County Airport Authority, Airport Revenue 5.00 7/1/17 4,905,000 5,115,277 Memphis-Shelby County Airport Authority, Airport Revenue 5.38 7/1/18 3,175,000 3,443,478 Texas - 9.2% Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 3.00 8/15/17 7,500,000 7,690,200 Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.05 8/15/17 6,880,000 6,884,747 Dallas Independent School District, Limited Maintenance Tax Notes 1.50 8/15/18 4,050,000 4,096,292 Dallas Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/21 3,000,000 3,491,970 Eagle Mountain-Saginaw Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/19 9,925,000 10,192,776 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 4.88 9/1/17 5,000,000 5,050,900 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/17 4,000,000 4,197,160 North Central Texas Health Facilities Development Corporation, HR (Children's Medical Center of Dallas Project) 5.00 8/15/17 1,000,000 1,050,930 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.75 6/1/22 5,000,000 4,988,550 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.35 6/1/18 9,890,000 9,949,834 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 2.00 6/1/21 10,000,000 10,281,400 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/16 2,320,000 2,353,315 San Antonio, Electric and Gas Systems Junior Lien Revenue 2.00 12/1/16 3,000,000 3,020,940 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/21 3,400,000 3,992,994 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Texas - 9.2% (continued) San Antonio Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/17 8,850,000 8,965,050 San Antonio Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 2.00 8/1/18 2,870,000 2,929,466 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Senior Lien Revenue 5.25 12/15/18 3,325,000 3,631,233 Virginia - 1.6% Greater Richmond Convention Center Authority, Hotel Tax Revenue 5.00 6/15/17 2,280,000 2,381,004 Greater Richmond Convention Center Authority, Hotel Tax Revenue 5.00 6/15/18 1,750,000 1,894,795 York County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 1.88 5/16/19 12,075,000 12,303,217 Washington - 4.4% Port of Seattle, Intermediate Lien Revenue 5.00 2/1/19 5,875,000 6,477,540 Seattle, Municipal Light and Power Revenue 1.08 11/1/18 7,500,000 c 7,500,000 Seattle, Water System Improvement Revenue 5.00 5/1/20 4,000,000 4,605,280 Washington, GO (Motor Vehicle Fuel Tax) 5.00 7/1/20 4,815,000 5,564,840 Washington, GO (Various Purpose) 5.00 7/1/20 8,325,000 9,621,452 Washington, GO (Various Purpose) 5.00 7/1/21 9,440,000 11,193,480 Wisconsin - 1.2% La Crosse County, GO, BAN 1.00 10/15/17 6,200,000 6,202,418 Stanley, Sewerage System Revenue, BAN 2.25 3/1/18 4,725,000 4,798,946 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Health Alliance Senior Credit Group) 4.00 3/1/18 1,500,000 1,581,090 U.S. Related - .3% A.B. Won International Airport Authority of Guam, General Revenue 5.00 10/1/16 2,500,000 2,533,950 Long-Term Municipal Investments - 96.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - .3% (continued) Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/17 2,885,000 504,875 Total Long-Term Municipal Investments (cost $980,857,465) Short-Term Municipal Investments - 3.0% Colorado - .1% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.35 6/1/16 1,000,000 e Massachusetts - .1% Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 0.37 6/1/16 770,000 e Mississippi - .1% Mississippi Business Finance Corporation, Gulf Opportunity Zone Industrial Development Revenue (Chevron U.S.A. Inc. Project) 0.35 6/1/16 1,000,000 e New York - 1.7% New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.38 6/1/16 3,300,000 e 3,300,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.37 6/1/16 2,300,000 e 2,300,000 New York State Housing Finance Agency, Housing Revenue (160 Madison Avenue) (LOC; U.S. Bank NA) 0.38 6/1/16 1,300,000 e 1,300,000 Suffolk County, GO Notes 2.00 9/30/16 10,000,000 10,041,800 Texas - .6% Tarrant County Cultural Education Facilities Finance Corporation, HR (Methodist Hospitals of Dallas Project) (LOC; JPMorgan Chase Bank) 0.37 6/1/16 6,600,000 e Vermont - .4% Vermont Educational and Health Buildings Financing Agency, Revenue (Landmark College Project) (LOC; TD Bank) 0.35 6/1/16 2,500,000 e 2,500,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Investments - 3.0% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Vermont - .4% (continued) Vermont Educational and Health Buildings Financing Agency, Revenue (Southwestern Vermont Medical Center Project) (LOC; TD Bank) 0.35 6/1/16 1,800,000 e 1,800,000 Total Short-Term Municipal Investments (cost $30,614,308) Total Investments (cost $1,011,471,773) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate security—rate shown is the interest rate in effect at period end. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, this security was valued at $3,800,000 or .38% of net assets. e Variable rate demand note—rate shown is the interest rate in effect at May 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At May 31, 2016, accumulated net unrealized depreciation on investments was $540,829, consisting of $3,754,328 gross unrealized appreciation and $4,295,157 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 98.7% Rate (%) Date Amount ($) Value ($) Illinois - 1.1% Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,150,000 1,208,328 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/35 1,000,000 880,000 Michigan - .7% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 1,150,000 New Jersey - 1.4% New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,000,000 1,109,820 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 1,265,000 1,442,910 New York - 91.2% Albany County Airport Authority, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/23 1,500,000 1,705,845 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 5.75 11/15/17 2,500,000 a 2,683,275 Battery Park City Authority, Senior Revenue 5.00 11/1/23 1,065,000 1,343,295 Erie County Fiscal Stability Authority, Sales Tax and State Aid Secured Revenue 5.00 12/1/24 1,000,000 1,199,950 Haverstraw-Stony Point Central School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/33 725,000 880,578 Haverstraw-Stony Point Central School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/34 730,000 883,300 Haverstraw-Stony Point Central School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/35 2,900,000 3,497,922 Long Island Power Authority, Electric System General Revenue 5.00 5/1/20 1,000,000 1,140,840 Long Island Power Authority, Electric System General Revenue 5.00 5/1/21 1,000,000 1,169,430 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 91.2% (continued) Long Island Power Authority, Electric System General Revenue 5.00 9/1/24 1,270,000 1,567,078 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.25 11/15/28 3,000,000 3,898,080 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 11/15/16 3,000,000 a 3,060,720 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 65,000 73,681 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/24 1,465,000 1,828,745 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/28 2,375,000 2,857,101 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/30 1,190,000 1,283,260 Metropolitan Transportation Authority, Transportation Revenue (Insured; Assured Guaranty Municipal Corp.) 0.87 11/1/22 2,200,000 b 2,136,750 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.25 11/15/18 235,000 a 265,649 Monroe County Industrial Development Corporation, Revenue (Saint John Fisher College Project) 5.00 6/1/17 1,740,000 1,804,432 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/33 1,000,000 1,222,000 Nassau County, GO 5.00 10/1/20 2,000,000 2,244,080 Nassau County, GO (General Improvement Bonds) 5.00 4/1/29 1,500,000 1,801,860 Nassau County, GO (General Improvement Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/23 1,100,000 1,346,070 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 145,000 157,068 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 1,695,000 1,840,855 Nassau County Sewer and Storm Water Finance Authority, System Revenue (Insured; Berkshire Hathaway Assurance Corporation) (Prerefunded) 5.38 11/1/18 1,000,000 a 1,110,670 New York City, GO 5.25 9/1/23 1,000,000 1,095,950 New York City, GO (Prerefunded) 5.00 8/1/16 15,000 a 15,111 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,000,000 1,160,020 Long-Term Municipal Investments - 98.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 91.2% (continued) New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/44 2,110,000 2,443,084 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,750,000 1,926,435 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/25 1,000,000 1,284,830 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/29 2,000,000 2,396,980 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/31 1,980,000 2,298,820 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/34 2,000,000 2,203,500 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/39 2,500,000 2,752,350 New York City Trust for Cultural Resources, Revenue (Wildlife Conservation Society) 5.00 8/1/27 1,120,000 1,379,123 New York City Trust for Cultural Resources, Revenue (Wildlife Conservation Society) 5.00 8/1/31 1,480,000 1,790,415 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/29 1,000,000 1,200,720 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,500,000 c 1,690,335 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/21 2,560,000 2,950,144 New York Local Government Assistance Corporation, Subordinate Lien Revenue 5.00 4/1/23 1,395,000 1,601,837 New York State, GO 5.00 2/15/26 2,600,000 2,883,530 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/18 1,010,000 1,061,066 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 91.2% (continued) New York State Dormitory Authority, Mental Health Services Facilities Improvement Revenue (Insured; Assured Guaranty Municipal Corp.) (Escrowed to Maturity) 5.00 2/15/17 5,000 5,155 New York State Dormitory Authority, Revenue (Columbia University) 5.00 10/1/41 2,500,000 2,924,275 New York State Dormitory Authority, Revenue (Convent of the Sacred Heart) (Insured; Assured Guaranty Municipal Corp.) 5.63 11/1/35 1,000,000 1,190,280 New York State Dormitory Authority, Revenue (Icahn School of Medicine at Mount Sinai) 5.00 7/1/23 1,000,000 1,213,400 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 3,000,000 3,420,780 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/23 650,000 797,933 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/30 1,050,000 1,295,311 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/31 2,000,000 2,453,220 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/37 2,155,000 2,557,468 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/43 2,400,000 2,821,296 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 1,000,000 1,145,600 New York State Dormitory Authority, Revenue (School Districts Revenue Financing Program) 5.00 10/1/18 1,540,000 1,685,823 New York State Dormitory Authority, Revenue (The New School) 5.00 7/1/32 1,530,000 1,828,075 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 3,000,000 3,364,920 New York State Dormitory Authority, Revenue (Upstate Community Colleges) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/23 565,000 716,341 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,136,470 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/20 1,000,000 1,143,570 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 1,000,000 1,146,480 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 1,500,000 1,846,815 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/21 1,000,000 1,180,810 Long-Term Municipal Investments - 98.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 91.2% (continued) New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/26 1,500,000 1,883,280 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) 2.00 5/1/20 2,000,000 2,037,380 New York State Enviornmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.00 6/15/26 2,000,000 2,490,400 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) (Green Bonds) 5.00 5/15/26 2,700,000 3,413,826 New York State Medical Care Facilities Finance Agency, Secured Mortgage Revenue (Collateralized; SONYMA) 6.38 11/15/20 135,000 135,680 New York State Thruway Authority, General Revenue 5.00 1/1/32 1,000,000 1,207,470 New York State Thruway Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/31 2,000,000 2,430,560 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 1,000,000 1,114,700 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 4.00 1/1/37 400,000 437,628 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 4.00 1/1/38 1,000,000 1,091,440 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/20 2,075,000 2,361,703 New York State Urban Development Corporation, Service Contract Revenue 5.25 1/1/24 2,375,000 2,595,756 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/23 1,410,000 1,732,481 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/25 1,000,000 1,271,870 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/29 1,000,000 1,210,150 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 91.2% (continued) New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 7/1/37 2,000,000 2,139,600 Onondaga County Trust for Cultural Resources, Revenue (Syracuse University Project) 5.00 12/1/19 2,500,000 2,852,375 Oyster Bay, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 4.00 11/1/19 2,000,000 2,146,040 Oyster Bay, Public Improvement GO (Insured; Assured Guaranty Municipal Corp.) 5.00 3/15/21 1,330,000 1,505,321 Oyster Bay, Public Improvement GO (Insured; Build America Mutual Assurance Company) 5.00 8/15/22 1,715,000 1,993,602 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/31 1,010,000 1,236,775 Port Authority of New York and New Jersey, (Consolidated Bonds, 189th Series) 5.00 5/1/30 1,000,000 1,238,960 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/21 1,585,000 1,902,872 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/23 2,000,000 2,509,180 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 1,060,000 1,311,368 Suffolk County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 2/1/22 1,000,000 1,186,980 Suffolk County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 5/15/24 2,205,000 2,717,861 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.25 1/1/22 1,000,000 a 1,219,580 Utility Debt Securitization Authority of New York, Restructing Bonds 5.00 6/15/26 2,000,000 2,509,000 Utility Debt Securitization Authority of New York, Restructuring Bonds 5.00 12/15/25 1,000,000 1,246,990 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/20 1,400,000 1,603,350 Westchester County Health Care Corporation, Senior Lien Revenue 5.00 11/1/24 1,500,000 1,738,095 Westchester County Local Development Corporation, Revenue (Westchester Medical Center Obligated Group Project) 5.00 11/1/28 1,000,000 1,211,070 Long-Term Municipal Investments - 98.7% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 91.2% (continued) Yonkers, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/21 2,640,000 3,122,249 Texas - 1.3% North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/33 2,000,000 U.S. Related - 3.0% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,000,000 1,158,870 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/16 1,000,000 1,017,090 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 2,500,000 2,618,400 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/18 260,000 267,236 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,200,000 d 458,388 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 d 118,700 Total Long-Term Municipal Investments (cost $174,070,950) Short-Term Municipal Investments - 1.5% New York - 1.5% New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.35 6/1/16 300,000 e 300,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; U.S. Bank NA) 0.35 6/1/16 1,400,000 e 1,400,000 New York State Housing Finance Agency, Housing Revenue (160 Madison Avenue) (LOC; PNC Bank NA) 0.38 6/1/16 235,000 e 235,000 New York State Housing Finance Agency, Housing Revenue (160 Madison Avenue) (LOC; U.S. Bank NA) 0.38 6/1/16 900,000 e 900,000 Total Short-Term Municipal Investments (cost $2,835,000) Total Investments (cost $176,905,950) % Liabilities, Less Cash and Receivables %) ) Net Assets % STATEMENT OF INVESTMENTS (Unaudited) (continued) a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate security—rate shown is the interest rate in effect at period end. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, this security was valued at $1,690,335 or .91% of net assets. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand note—rate shown is the interest rate in effect at May 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon New York Intermediate Tax-Exempt Bond Fund May 31, 2016 (Unaudited) Market Value Unrealized Covered by (Depreciation) at Contracts Contracts ($) Expiration 05/31/2016 ($) Financial Futures Short U.S. Treasury 5 Year Notes 23 (2,762,695) September 2016 (4,312 ) Ultra 10 Year U.S. Treasury Notes 37 (5,217,578) September 2016 (23,655 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † 186,635,920 Liabilities ($) Other Financial Instruments: Financial Futures †† (27,967 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments NOTES are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At May 31, 2016, accumulated net unrealized appreciation on investments was $9,729,970, consisting of $10,792,831 gross unrealized appreciation and $1,062,861 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Long-Term Municipal Investments - 98.2% Rate (%) Date Amount ($) Value ($) Alabama - 1.3% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/21 3,500,000 California - .3% Agua Caliente Band, Cahuilla Indians Revenue 6.00 7/1/18 900,000 a Florida - .7% Lake County School Board, COP (Master Lease Purchase Agreement) 5.00 6/1/27 1,620,000 Illinois - 2.2% Chicago, GO 5.00 1/1/24 500,000 516,220 Chicago, GO (Neighborhoods Alive 21 Program) 5.25 1/1/22 1,285,000 1,350,175 Chicago Board of Education, Unlimited Tax GO (Dedicated Alternate Revenues) 5.25 12/1/35 1,000,000 880,000 Illinois, GO 5.25 2/1/29 2,000,000 2,217,380 Illinois, GO (Insured; National Public Finance Guarantee Corp.) 5.50 8/1/17 1,000,000 1,048,590 Michigan - .8% Michigan Finance Authority, HR (Trinity Health Credit Group) 5.00 12/1/33 1,850,000 New Jersey - 2.2% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/27 2,000,000 2,169,500 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 12/15/20 1,250,000 1,387,275 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/21 2,000,000 2,281,280 New York - 2.0% New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 8/1/42 1,210,000 1,441,025 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) New York - 2.0% (continued) New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 1,750,000 a 1,972,058 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/29 1,500,000 1,815,225 Pennsylvania - 84.8% Allegheny County Higher Education Building Authority, Revenue (Duquesne University) 5.00 3/1/26 750,000 932,265 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/24 5,000,000 5,884,150 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/19 1,205,000 1,340,285 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/23 1,370,000 1,595,543 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/25 1,250,000 1,441,988 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/19 2,000,000 2,257,220 Boyertown Area School District, GO 5.00 10/1/34 1,060,000 1,248,256 Boyertown Area School District, GO 5.00 10/1/35 1,425,000 1,671,425 Canonsburg-Houston Joint Authority, Sewer Revenue 5.00 12/1/23 1,260,000 1,524,890 Central Bucks School District, GO (Prerefunded) 5.00 5/15/18 5,000,000 b 5,410,250 Chester County, GO 5.00 7/15/25 3,060,000 3,438,094 Cumberland Valley School District, GO 5.00 11/15/26 1,100,000 1,330,164 Delaware County Authority, Revenue (Villanova University) 5.00 8/1/30 1,000,000 1,214,980 Delaware River Port Authority, Port District Project Revenue 5.00 1/1/18 1,230,000 1,308,154 Downingtown Area School District, GO 5.00 11/1/18 2,010,000 2,210,095 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/23 2,260,000 2,442,857 Erie County, GO (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/22 1,640,000 2,023,678 Fox Chapel Area School District, GO 5.00 8/1/34 3,190,000 3,732,332 Lancaster County Hospital Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/31 1,250,000 1,536,238 Long-Term Municipal Investments - 98.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 84.8% (continued) Lancaster County Solid Waste Management Authority, Guaranteed Authority Bonds (Dauphin County Guaranty) 5.00 12/15/33 1,895,000 2,234,338 Lower Merion School District, GO (Prerefunded) 5.00 9/1/17 1,980,000 b 2,086,742 Lower Paxton Township, GO 5.00 4/1/42 1,000,000 1,179,940 Monroeville Finance Authority, Revenue (University of Pennsylvania Medical Center) 5.00 2/15/26 2,135,000 2,666,999 Montgomery County, GO 5.00 12/15/24 2,545,000 2,882,187 Montgomery County, GO 4.00 4/1/28 1,500,000 1,694,130 Montgomery County, GO (Prerefunded) 5.00 12/15/19 100,000 b 114,021 Montgomery County Industrial Development Authority, FHA Insured Mortgage Revenue (New Regional Medical Center Project) (Prerefunded) 5.50 8/1/20 995,000 b 1,173,394 Montgomery County Industrial Development Authority, Health System Revenue (Albert Einstein Healthcare Network Issue) 5.00 1/15/20 1,000,000 1,104,740 Northhampton County General Purpose Authority, College Revenue (Lafayette College) 5.00 11/1/43 3,500,000 4,169,830 Pennsylvania, GO 5.00 7/1/20 5,000,000 5,690,550 Pennsylvania, GO 5.00 10/15/23 1,000,000 1,211,340 Pennsylvania, GO 5.00 3/15/28 2,200,000 2,655,752 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/22 3,060,000 3,659,791 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/26 1,000,000 1,135,800 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue (Amtrak Project) 5.00 11/1/27 1,535,000 1,734,918 Pennsylvania Economic Development Financing Authority, Governmental LR (Forum Place Project) 5.00 3/1/25 1,000,000 1,181,350 Pennsylvania Economic Development Financing Authority, Revenue (University of Pittsburgh Medical Center) 5.00 2/1/26 2,455,000 2,997,285 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 2.25 7/1/19 5,000,000 5,080,700 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 84.8% (continued) Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/20 4,000,000 4,506,040 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 1/1/22 1,000,000 1,047,660 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (University of Pennsylvania) 5.00 8/15/40 2,000,000 2,358,360 Pennsylvania Higher Educational Facilities Authority, Revenue (Saint Joseph's University) 5.00 11/1/25 2,010,000 2,289,973 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.25 6/15/24 5,000,000 5,917,600 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/26 1,000,000 1,136,930 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/30 1,875,000 2,161,181 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) 5.00 4/1/26 1,000,000 1,185,270 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) (Escrowed to Maturity) 5.00 9/1/19 5,090,000 5,749,511 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/18 1,485,000 1,621,546 Pennsylvania Industrial Development Authority, EDR 5.00 7/1/21 5,000,000 5,845,350 Pennsylvania Infrastructure Investment Authority, Revenue (PENNVEST/Commonwealth Funded Loan Pool Program) 5.00 5/15/22 2,155,000 2,602,701 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/21 2,000,000 2,298,360 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/22 3,395,000 3,903,333 Pennsylvania State University, GO 5.00 3/1/28 2,980,000 3,377,353 Pennsylvania State University, GO 5.00 3/1/40 3,000,000 3,392,790 Long-Term Municipal Investments - 98.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 84.8% (continued) Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/24 1,165,000 1,406,738 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/32 1,190,000 1,395,501 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/38 2,415,000 2,792,392 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/25 2,500,000 3,143,775 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/40 2,000,000 2,246,880 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/29 1,500,000 1,797,735 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 12/1/35 2,280,000 2,715,868 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Corp.) (Prerefunded) 6.00 6/1/18 1,500,000 b 1,655,460 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Prerefunded) 5.00 6/1/18 5,000,000 b 5,419,150 Perkiomen Valley School District, GO 4.00 3/1/28 3,345,000 3,813,166 Philadelphia, Airport Revenue 5.00 6/15/20 1,750,000 1,992,357 Philadelphia, GO 5.25 7/15/27 4,000,000 4,858,560 Philadelphia, Water and Wastewater Revenue 5.00 11/1/27 2,840,000 3,388,660 Philadelphia, Water and Wastewater Revenue 5.00 7/1/31 2,000,000 2,411,220 Philadelphia, Water and Wastewater Revenue 5.00 1/1/36 2,830,000 3,217,285 Philadelphia Authority for Industrial Development, Revenue (Temple University) 5.00 4/1/25 2,500,000 3,115,975 Philadelphia Authority for Industrial Development, Revenue (Temple University) 5.00 4/1/31 2,000,000 2,395,780 Philadelphia School District, GO 5.00 9/1/20 1,805,000 2,001,276 Pittsburgh, GO 5.00 9/1/25 2,000,000 2,385,340 Pittsburgh, GO 5.00 9/1/26 5,000,000 5,928,650 Pittsburgh School District, GO (Insured; Build America Mutual Assurance Company) 5.00 9/1/25 1,000,000 1,192,670 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/25 2,580,000 3,116,614 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 84.8% (continued) Pocono Mountain School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/22 3,500,000 3,601,080 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/22 1,500,000 1,730,235 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.25 11/15/23 2,000,000 2,322,300 Southcentral Pennsylvania General Authority, Revenue (WellSpan Health Obligation Group) 5.00 6/1/27 1,085,000 1,303,302 Southeastern Pennsylvania Transportation Authority, Capital Grant Receipts Bonds (Federal Transit Administration Section 5309 Fixed Guideway Modernization Formula Funds) 5.00 6/1/23 2,000,000 2,332,920 Southeastern Pennsylvania Transportation Authority, Revenue 5.00 3/1/26 2,450,000 2,769,480 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) 5.00 4/1/21 1,000,000 1,111,430 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/24 2,000,000 2,387,440 State Public School Building Authority, School Lease Revenue (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/31 2,490,000 2,831,653 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/38 1,800,000 2,160,450 University of Pittsburgh - of the Commonwealth System of Higher Education, University Capital Project Bonds 5.50 9/15/21 2,500,000 2,828,450 West View Borough Municipal Authority, Water Revenue 5.00 11/15/32 3,000,000 3,660,390 Texas - 1.3% North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/33 3,000,000 U.S. Related - 2.6% Guam, Business Privilege Tax Revenue 5.00 1/1/24 1,500,000 1,738,305 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,125,320 Puerto Rico Commonwealth, Public Improvement GO (Insured; AMBAC) 5.50 7/1/19 3,000,000 3,104,130 Long-Term Municipal Investments - 98.2% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) U.S. Related - 2.6% (continued) Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/21 4,000,000 c 525,000 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 d 381,990 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 d 118,700 Total Long-Term Municipal Investments (cost $252,797,896) Short-Term Municipal Investments - 1.5% New York - 1.5% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.37 6/1/16 300,000 e 300,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; U.S. Bank NA) 0.35 6/1/16 900,000 e 900,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.37 6/1/16 600,000 e 600,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; Wells Fargo Bank) 0.35 6/1/16 2,065,000 e 2,065,000 Total Short-Term Municipal Investments (cost $3,865,000) Total Investments (cost $256,662,896) % Cash and Receivables (Net) % Net Assets % a Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, these securities were valued at $2,870,870 or 1.07% of net assets. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Non-income producing—security in default. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand note—rate shown is the interest rate in effect at May 31, 2016. Maturity date represents the next demand date, or the ultimate maturity date if earlier. STATEMENT OF FINANCIAL FUTURES BNY Mellon Pennsylvania Intermediate Municipal Bond Fund May 31, 2016 (Unaudited) Market Value Unrealized Covered by (Depreciation) at Contracts Contracts ($) Expiration 05/31/2016 ($) Financial Futures Short U.S. Treasury 5 Year Notes 34 (4,083,985) September 2016 (6,375 ) Ultra 10 Year U.S. Treasury Notes 53 (7,473,828) September 2016 (33,884 ) Gross Unrealized Depreciation ) See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † 267,980,511 Liabilities ($) Other Financial Instruments: Financial Futures †† (40,259 ) ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at May 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments NOTES are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At May 31, 2016, accumulated net unrealized appreciation on investments was $11,317,615, consisting of $15,740,199 gross unrealized appreciation and $4,422,584 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Short-Term U.S. Government Securities Fund May 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 99.2% Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. - .1% JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-LDP8, Cl. A4 5.40 5/15/45 261,545 Municipal Bonds - 4.7% California, GO(Various Purpose) 1.25 11/1/16 1,000,000 1,002,980 California Earthquake Authority, Revenue 2.81 7/1/19 1,275,000 1,306,161 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 2.11 7/1/18 2,850,000 2,880,067 Kansas Development Finance Authority, Revenue (State of Kansas - Kansas Public Employees Retirement System) 1.88 4/15/18 1,000,000 1,010,170 University of California Regents, General Revenue 0.96 7/1/41 3,000,000 a 3,000,600 U.S. Government Agencies - 30.2% Federal Farm Credit Bank, Bonds 0.64 1/11/17 3,750,000 3,747,679 Federal Farm Credit Bank, Bonds 0.69 5/16/17 1,380,000 1,376,778 Federal Farm Credit Bank, Bonds 1.10 10/15/18 6,500,000 6,485,986 Federal Farm Credit Bank, Bonds 1.23 1/25/19 7,660,000 7,637,012 Federal Farm Credit Bank, Bonds 1.25 3/4/19 2,775,000 2,771,318 Federal Farm Credit Bank, Sr. Unscd. Bonds 1.29 6/14/19 3,050,000 3,045,733 Federal Home Loan Bank, Bonds 5.38 5/15/19 650,000 729,564 Federal Home Loan Mortgage Corporation, Notes 1.00 9/8/17 3,750,000 b 3,750,499 Federal Home Loan Mortgage Corporation, Notes 1.00 9/28/17 3,105,000 b 3,105,251 Federal Home Loan Mortgage Corporation, Notes 0.88 10/20/17 2,000,000 b 1,996,792 Federal Home Loan Mortgage Corporation, Notes 1.30 5/24/19 2,000,000 b 1,996,518 Federal Home Loan Mortgage Corporation, Notes, Ser. 3 1.30 2/26/19 1,825,000 b 1,818,715 Federal National Mortgage Association, Bonds 1.27 2/26/19 1,710,000 b 1,710,067 Federal National Mortgage Association, Notes 1.13 4/30/18 1,090,000 b 1,089,931 Federal National Mortgage Association, Notes 1.75 6/8/18 2,230,000 b 2,230,038 Federal National Mortgage Association, Notes 1.25 2/26/19 1,810,000 b 1,803,862 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.2% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies - 30.2% (continued) Federal National Mortgage Association, Notes 1.50 10/23/19 4,400,000 b 4,399,173 Federal National Mortgage Association, Notes 1.57 1/9/20 5,920,000 b 5,920,255 Federal National Mortgage Association, Notes, Ser. 1 1.00 4/30/18 3,310,000 b 3,308,477 U.S. Government Agencies/Mortgage-Backed - 33.3% Federal Home Loan Mortgage Corporation: REMIC, Ser. 3846, Cl. CK, 1.50%, 9/15/20 445,292 b 445,907 REMIC, Ser. 4020, Cl. PC, 1.75%, 3/15/27 1,668,688 b 1,672,121 2.00%, 5/1/23 1,137,718 b 1,158,387 REMIC, Ser. 4079, Cl. WA, 2.00%, 8/15/40 2,784,228 b 2,812,429 2.50%, 8/1/25 1,756,936 b 1,806,356 REMIC, Ser. 2012-94, Cl. E, 3.00%, 6/25/22 1,649,731 b 1,686,657 REMIC, Ser. 2663, Cl. BC, 4.00%, 8/15/18 1,602,345 b 1,637,841 REMIC, Ser. 3986, Cl. P, 4.00%, 3/15/39 354,655 b 357,892 REMIC, Ser. 2675, Cl. CK, 4.00%, 9/15/18 62,624 b 63,981 4.50%, 12/1/19-9/1/26 4,085,686 b 4,278,299 REMIC, Ser. 2495, Cl. UC, 5.00%, 7/15/32 3,408 b 3,448 Federal National Mortgage Association: REMIC, Ser. 2012-78, Cl. KB, 1.75%, 11/25/20 3,922,582 b 3,932,372 2.00%, 12/1/22-5/1/25 8,851,210 b 8,982,145 REMIC, Ser. 2010-13, Cl. KA, 2.00%, 12/25/18 591,551 b 595,137 2.50%, 3/1/22-6/1/25 7,844,520 b 8,079,642 REMIC, Ser. 2013-138, Cl. BE, 2.50%, 1/25/29 2,513,021 b 2,552,913 REMIC, Ser. 2011-23, Cl. AB, 2.75%, 6/25/20 1,373,565 b 1,390,704 REMIC, Ser. 2009-111, Cl. JB, 3.00%, 4/25/39 6,074 b 6,072 4.50%, 11/1/22 3,320,159 b 3,451,585 REMIC, Ser. 2003-67, Cl. TJ, 4.75%, 7/25/18 329,460 b 336,452 5.00%, 2/1/22 1,191,059 b 1,226,728 REMIC, Ser. 2004-53, Cl. P, 5.50%, 7/25/33 11,390 b 11,388 Government National Mortgage Association I: Ser. 2013-101, Cl. A, 0.51%, 5/16/35 3,395,222 3,335,031 Ser. 2013-73, Cl. A, 0.98%, 12/16/35 4,216,392 4,171,357 Ser. 2012-22, Cl. AB, 1.66%, 3/16/33 103,408 103,392 Ser. 2012-55, Cl. A, 1.70%, 8/16/33 3,484,657 3,490,502 Ser. 2013-105, Cl. A, 1.71%, 2/16/37 3,585,778 3,550,376 Ser. 2011-20, Cl. A, 1.88%, 4/16/32 1,515,835 1,515,495 Ser. 2011-49, Cl. A, 2.45%, 7/16/38 2,105,185 2,120,859 Ser. 2005-76, Cl. B, 4.89%, 10/16/38 44,201 a 44,175 Ser. 2003-48, Cl. C, 4.89%, 7/16/34 263,356 265,991 Government National Mortgage Association II; Ser. 2010-101, Cl. NC, 2.50%, 11/20/36 26,471 26,546 U.S. Government Securities - 30.9% U.S. Treasury Notes 1.00 12/15/17 6,250,000 c 6,266,844 U.S. Treasury Notes 0.88 1/15/18 6,250,000 6,254,394 U.S. Treasury Notes 1.00 2/15/18 6,000,000 6,015,588 U.S. Treasury Notes 0.88 3/31/18 2,000,000 2,000,312 U.S. Treasury Notes 1.00 5/15/18 8,250,000 8,269,173 U.S. Treasury Notes 1.13 6/15/18 6,000,000 c 6,028,362 U.S. Treasury Notes 1.38 7/31/18 5,750,000 c 5,808,512 U.S. Treasury Notes 1.00 8/15/18 7,500,000 7,514,212 U.S. Treasury Notes 1.13 1/15/19 4,500,000 c 4,516,875 Coupon Maturity Principal Bonds and Notes - 99.2% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 30.9% (continued) U.S. Treasury Notes 0.88 4/15/19 7,750,000 7,719,728 Total Bonds and Notes (cost $194,387,923) Other Investment - 1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,282,404) 2,282,404 d Total Investments (cost $196,670,327) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation REMIC—Real Estate Mortgage Investment Conduit a Variable rate security—rate shown is the interest rate in effect at period end. b The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $18,355,447 and the value of the collateral held by the fund was $18,935,721, consisting of U.S. Government & Agency securities. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government Agencies/Mortgage-Backed 63.5 U.S. Government Securities 30.9 Municipal Bonds 4.7 Money Market Investment 1.2 Commercial Mortgage-Backed .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Short-Term U.S. Government Securities Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Commercial Mortgage-Backed - 261,544 - Municipal Bonds † - 9,199,978 - Mutual Funds 2,282,404 - - U.S. Government Agencies/Mortgage-Backed - 124,035,828 - U.S. Treasury - 60,394,000 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. NOTES Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized depreciation on investments was $496,573, consisting of $176,994 gross unrealized appreciation and $673,567 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Multi-Strategy Fund May 31, 2016 (Unaudited) Common Stocks - 99.1% Shares Value ($) Automobiles & Components - .5% Standard Motor Products 29,334 1,133,466 Thor Industries 12,126 788,190 Banks - 12.4% Ameris Bancorp 61,092 1,944,558 Bank of Hawaii 15,947 a 1,145,792 Boston Private Financial Holdings 46,332 583,320 Brookline Bancorp 59,985 697,626 Bryn Mawr Bank 15,270 446,495 Capital Bank Financial, Cl. A 15,948 a 491,836 Cardinal Financial 31,325 711,078 Central Pacific Financial 28,720 688,418 CoBiz Financial 30,170 381,651 Columbia Banking System 121,067 3,688,911 CVB Financial 50,730 890,312 FCB Financial Holdings, Cl. A 107,122 b 3,960,300 First Busey 29,008 643,688 First Horizon National 85,598 1,246,307 First Interstate BancSystem, Cl. A 67,022 1,941,627 First Midwest Bancorp 29,433 550,397 Fulton Financial 62,540 891,195 IBERIABANK 16,050 995,100 MB Financial 24,290 878,084 National Bank Holdings, Cl. A 83,195 1,767,894 Pinnacle Financial Partners 43,810 2,154,576 PrivateBancorp 26,522 1,176,251 Seacoast Banking 31,699 b 533,811 Simmons First National, Cl. A 19,244 913,705 South State 46,173 3,347,081 SVB Financial Group 47,192 b 5,200,558 Synovus Financial 54,547 1,754,777 Talmer Bancorp, Cl. A 129,979 2,591,781 UMB Financial 29,627 a 1,705,034 United Community Banks 44,592 897,637 Washington Trust Bancorp 13,327 510,691 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Banks - 12.4% (continued) Webster Financial 46,714 1,829,320 Capital Goods - 12.4% AeroVironment 30,297 b 872,857 Altra Industrial Motion 82,733 2,237,100 American Woodmark 20,840 b 1,683,038 Apogee Enterprises 12,147 549,287 Astec Industries 18,334 977,936 Beacon Roofing Supply 48,927 b 2,111,200 Chart Industries 33,802 b 877,500 CIRCOR International 7,710 432,068 CLARCOR 71,489 4,239,298 Comfort Systems USA 19,109 611,488 Crane 34,475 1,978,865 Cubic 47,831 1,951,505 Curtiss-Wright 21,214 1,765,429 EMCOR Group 52,350 2,489,242 Encore Wire 38,918 1,517,413 EnerSys 16,040 964,325 Granite Construction 64,244 2,757,995 Kennametal 18,150 444,312 Landcadia Holdings 61,464 614,640 Lindsay 14,152 a 1,009,604 Lydall 44,108 b 1,669,929 Mercury Systems 112,583 b 2,392,389 MSC Industrial Direct, Cl. A 12,204 914,690 Proto Labs 2,500 b 164,500 Raven Industries 28,446 573,471 Simpson Manufacturing 100,350 3,970,849 SiteOne Landscape Supply 28,360 797,767 TASER International 81,539 b 1,824,027 Thermon Group Holdings 108,845 b 2,187,784 Trex 32,760 b 1,479,769 Watsco, Cl. A 8,022 1,076,793 Commercial & Professional Services - 4.6% Herman Miller 45,998 1,456,297 HNI 27,156 1,251,077 Huron Consulting Group 11,944 b 699,202 Interface 224,418 3,806,129 Common Stocks - 99.1% (continued) Shares Value ($) Commercial & Professional Services - 4.6% (continued) Knoll 51,366 1,274,904 Korn/Ferry International 88,137 2,542,752 McGrath RentCorp 22,634 645,748 Steelcase, Cl. A 103,753 1,655,898 TrueBlue 146,220 b 2,896,618 WageWorks 24,021 b 1,346,377 Consumer Durables & Apparel - 3.2% Cavco Industries 5,773 b 573,374 Deckers Outdoor 17,835 a,b 937,943 Ethan Allen Interiors 21,246 717,477 G-III Apparel Group 18,745 b 733,304 iRobot 22,846 a,b 879,571 Malibu Boats, Cl. A 53,041 b 721,358 Oxford Industries 14,088 892,757 Steven Madden 33,359 b 1,144,547 Universal Electronics 11,601 b 753,253 Vera Bradley 31,246 a,b 478,689 WCI Communities 149,502 b 2,572,929 William Lyon Homes, Cl. A 44,681 a,b 724,726 Wolverine World Wide 60,413 1,100,121 Consumer Services - 1.8% Belmond, Cl. A 74,904 b 712,337 Cheesecake Factory 27,383 1,365,590 Fogo De Chao 26,268 353,042 Houghton Mifflin Harcourt 122,903 b 2,113,932 Potbelly 72,675 b 960,763 Texas Roadhouse 33,577 1,504,585 Diversified Financials - 3.6% Cohen & Steers 20,124 776,585 FNFV Group 118,721 b 1,427,026 Green Dot, Cl. A 77,114 b 1,701,135 Investment Technology Group 63,542 1,171,714 Morningstar 8,514 718,837 Piper Jaffray 12,424 b 524,666 Raymond James Financial 50,625 2,838,544 SLM 657,221 b 4,515,108 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Energy - 2.5% Carrizo Oil & Gas 17,250 b 664,125 Cobalt International Energy 115,884 259,580 Energen 26,815 1,276,930 Geospace Technologies 24,173 a,b 418,918 Gulf Island Fabrication 12,080 83,594 Natural Gas Services Group 19,394 b 393,116 Oceaneering International 22,160 732,610 Oil States International 58,343 b 1,917,151 PDC Energy 35,378 a,b 2,053,693 RPC 80,911 a 1,193,437 Synergy Resources 90,518 b 546,729 Exchange-Traded Funds - 1.2% iShares Russell 2000 ETF 18,759 a 2,157,285 iShares Russell 2000 Growth ETF 14,680 a 2,022,610 iShares Russell 2000 Value ETF 4,275 a 414,119 Food & Staples Retailing - .7% Performance Food Group 56,402 1,400,462 United Natural Foods 33,906 b 1,263,338 Food, Beverage & Tobacco - 1.0% Boston Beer, Cl. A 5,730 a,b 890,442 Fresh Del Monte Produce 13,681 716,474 Hain Celestial Group 15,590 b 770,770 Snyder's-Lance 48,642 1,503,524 Health Care Equipment & Services - 5.3% Adeptus Health, Cl. A 10,387 a,b 742,671 Air Methods 24,932 a,b 844,447 Align Technology 19,315 b 1,522,601 Brookdale Senior Living 172,268 b 3,090,488 Globus Medical, Cl. A 112,705 b 2,731,969 ICU Medical 13,859 b 1,441,197 Integra LifeSciences Holdings 22,584 b 1,687,251 Invacare 19,553 209,217 LDR Holding 48,362 b 1,017,053 LifePoint Health 14,763 b 978,639 Meridian Bioscience 31,595 615,471 Natus Medical 15,920 b 514,694 Common Stocks - 99.1% (continued) Shares Value ($) Health Care Equipment & Services - 5.3% (continued) NxStage Medical 95,368 b 1,802,455 Omnicell 27,796 b 899,201 WellCare Health Plans 21,995 b 2,230,733 Household & Personal Products - .7% Inter Parfums 87,194 Insurance - 1.5% First American Financial 14,885 569,202 Primerica 65,470 a 3,673,522 RLI 5,749 380,066 Safety Insurance Group 10,656 633,073 Selective Insurance Group 10,480 389,332 Materials - 3.7% Calgon Carbon 35,352 526,038 Carpenter Technology 14,180 a 454,327 Ferroglobe 79,092 721,319 Flotek Industries 116,475 a,b 1,369,746 Haynes International 12,778 368,262 Louisiana-Pacific 47,185 b 862,542 Methanex 116,485 3,834,686 New Gold 630,897 b 2,416,336 OMNOVA Solutions 204,231 b 1,407,152 Royal Gold 15,610 a 876,189 Yamana Gold 325,110 1,358,960 Media - 3.8% E.W. Scripps, Cl. A 90,510 b 1,525,999 Gray Television 61,676 b 729,010 IMAX 50,437 b 1,681,570 Media General 59,679 b 1,064,673 New York Times, Cl. A 73,873 893,125 Nexstar Broadcasting Group, Cl. A 59,949 a 3,190,486 Scholastic 17,090 667,365 Sinclair Broadcast Group, Cl. A 119,889 a 3,792,089 Time 64,275 1,020,044 Pharmaceuticals, Biotechnology & Life Sciences - 8.8% Cambrex 55,585 b 2,718,662 Cepheid 33,170 b 929,092 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 8.8% (continued) Collegium Pharmaceutical 78,171 1,307,019 Flamel Technologies, ADR 207,432 b 2,207,076 Flexion Therapeutics 71,796 b 1,252,122 Foamix Pharmaceuticals 142,892 a,b 1,041,683 Galapagos, ADR 12,441 719,339 GW Pharmaceuticals, ADR 51,667 b 4,604,563 Halozyme Therapeutics 111,022 b 1,116,881 Ligand Pharmaceuticals, Cl. B 15,724 a,b 1,880,433 PAREXEL International 28,938 b 1,819,911 Radius Health 46,091 a,b 1,671,260 Retrophin 82,944 a,b 1,474,744 Revance Therapeutics 128,942 a,b 2,643,311 Sagent Pharmaceuticals 13,490 b 174,561 Sangamo BioSciences 160,073 a,b 1,104,504 Supernus Pharmaceuticals 31,970 b 623,735 TherapeuticsMD 686,140 a,b 6,134,092 Real Estate - 4.1% Agree Realty 6,406 c 272,703 American Assets Trust 26,355 c 1,054,464 CyrusOne 22,354 c 1,102,276 DuPont Fabros Technology 25,000 c 1,057,750 Education Realty Trust 16,888 c 722,638 EPR Properties 15,378 c 1,096,144 Equity Commonwealth 30,752 b,c 888,425 Healthcare Trust of America, Cl. A 35,808 1,080,685 Kite Realty Group Trust 10,311 c 277,057 LaSalle Hotel Properties 15,370 c 355,201 Pebblebrook Hotel Trust 50,972 a,c 1,285,514 Physicians Realty Trust 122,869 c 2,333,282 Potlatch 47,420 c 1,620,816 Retail Opportunity Investments 34,252 c 692,575 STORE Capital 61,809 c 1,577,984 Retailing - 2.7% Burlington Stores 23,726 b 1,432,101 Core-Mark Holding 20,179 1,727,726 Express 30,942 b 449,897 Guess? 23,621 a 372,503 Lithia Motors, Cl. A 35,542 2,926,528 Common Stocks - 99.1% (continued) Shares Value ($) Retailing - 2.7% (continued) Ollie's Bargain Outlet Holdings 43,183 a 1,082,598 Restoration Hardware Holdings 11,860 a,b 394,464 The Children's Place 10,509 740,674 Urban Outfitters 37,208 b 1,061,544 Zumiez 14,946 a,b 222,396 Semiconductors & Semiconductor Equipment - 4.4% Advanced Energy Industries 20,640 b 787,829 Applied Micro Circuits 276,084 b 1,816,633 Brooks Automation 59,091 648,819 Inphi 52,845 b 1,648,236 MaxLinear, Cl. A 78,602 b 1,628,633 Mellanox Technologies 41,423 b 1,963,450 Microsemi 31,181 b 1,054,853 Nanometrics 24,086 b 448,481 Power Integrations 40,797 2,035,362 Semtech 37,463 b 881,879 Teradyne 61,689 1,222,059 Veeco Instruments 154,975 b 2,757,005 Software & Services - 7.6% Acxiom 38,089 b 806,725 Aspen Technology 18,460 b 703,695 CACI International, Cl. A 18,113 b 1,825,247 CommVault Systems 132,767 b 6,011,690 CoreLogic 76,196 b 2,839,825 CSG Systems International 15,937 677,482 Demandware 36,987 b 1,775,006 Gogo 159,204 a,b 1,789,453 HubSpot 44,148 a,b 2,108,508 Infoblox 96,191 b 1,809,353 LogMeIn 36,226 b 2,219,567 MicroStrategy, Cl. A 2,880 b 537,235 Monotype Imaging Holdings 21,466 512,608 NIC 31,410 623,489 Perficient 74,487 b 1,560,503 Proofpoint 20,491 a,b 1,201,182 Silver Spring Networks 38,429 b 501,498 SS&C Technologies Holdings 21,594 1,329,974 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.1% (continued) Shares Value ($) Technology Hardware & Equipment - 7.6% Ciena 165,538 b 2,890,293 Electronics For Imaging 19,414 b 850,916 Fabrinet 44,297 b 1,572,543 FARO Technologies 12,163 b 430,449 FEI 15,579 1,673,964 FLIR Systems 24,577 765,574 Ixia 38,778 b 393,984 Keysight Technologies 54,789 b 1,678,187 Littelfuse 4,874 558,219 Lumentum Holdings 54,947 1,392,357 Mentor Graphics 30,650 657,136 Methode Electronics 79,809 2,355,164 NETGEAR 30,864 b 1,388,880 Novanta 58,634 b 897,687 Plantronics 2,084 92,780 ScanSource 45,003 b 1,727,215 Sierra Wireless 104,556 a,b 2,067,072 Tech Data 15,854 a,b 1,198,087 Universal Display 57,470 b 3,859,110 Viavi Solutions 250,036 b 1,707,746 Vishay Intertechnology 62,839 a 814,393 Transportation - 3.3% ArcBest 41,302 711,633 Avis Budget Group 139,750 b 4,192,500 Kirby 31,052 b 2,176,124 Knight Transportation 150,792 3,938,687 Marten Transport 33,336 660,720 Werner Enterprises 39,196 975,588 Utilities - 1.7% American States Water 10,930 426,926 California Water Service Group 27,935 814,305 Chesapeake Utilities 14,158 816,775 Hawaiian Electric Industries 37,817 1,241,532 Portland General Electric 36,079 1,485,733 Vectren 16,730 831,146 WGL Holdings 15,069 982,951 Total Common Stocks (cost $333,637,035) Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,227,048) 3,227,048 d Investment of Cash Collateral for Securities Loaned - 8.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $33,515,929) 33,515,929 d Total Investments (cost $370,380,012) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $42,412,429 and the value of the collateral held by the fund was $43,104,464, consisting of cash collateral of $33,515,929 and U.S. Government & Agency securities valued at $9,588,535. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Banks 12.4 Capital Goods 12.4 Money Market Investments 9.6 Pharmaceuticals, Biotechnology & Life Sciences 8.8 Software & Services 7.6 Technology Hardware & Equipment 7.6 Health Care Equipment & Services 5.3 Commercial & Professional Services 4.6 Semiconductors & Semiconductor Equipment 4.4 Real Estate 4.1 Media 3.8 Materials 3.7 Diversified Financials 3.6 Transportation 3.3 Consumer Durables & Apparel 3.2 Retailing 2.7 Energy 2.5 Consumer Services 1.8 Utilities 1.7 Insurance 1.5 Exchange-Traded Funds 1.2 Food, Beverage & Tobacco 1.0 Food & Staples Retailing .7 Household & Personal Products .7 Automobiles & Components .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Multi-Strategy Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 350,341,202 - - Equity Securities— Foreign Common Stocks † 22,937,484 - - Exchange-Traded Funds 4,594,014 - - Mutual Funds 36,742,977 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $44,235,665, consisting of $56,934,664 gross unrealized appreciation and $12,698,999 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small-Mid Cap Multi-Strategy Fund May 31, 2016 (Unaudited) Common Stocks - 98.3% Shares Value ($) Automobiles & Components - .3% Gentex 25,181 417,501 Standard Motor Products 13,639 527,011 Banks - 6.0% Bank of Hawaii 8,810 a 632,998 Boston Private Financial Holdings 22,564 284,081 Columbia Banking System 48,112 1,465,973 Comerica 3,060 144,126 First Republic Bank 67,619 4,896,292 National Bank Holdings, Cl. A 38,821 824,946 Pinnacle Financial Partners 31,196 1,534,219 PrivateBancorp 12,284 544,795 SVB Financial Group 28,117 b 3,098,493 Synovus Financial 14,292 459,774 Talmer Bancorp, Cl. A 36,027 718,378 UMB Financial 7,538 433,812 Webster Financial 77,104 3,019,393 Capital Goods - 8.4% AGCO 44,941 a 2,333,786 Allegion 12,010 812,356 Allison Transmission Holdings 20,545 577,109 Altra Industrial Motion 26,393 713,667 Beacon Roofing Supply 22,937 b 989,732 BWX Technologies 11,495 404,279 Carlisle 19,799 2,055,532 CLARCOR 27,390 1,624,227 Crane 16,197 929,708 Cubic 22,421 914,777 Curtiss-Wright 10,078 838,691 EMCOR Group 12,720 604,836 EnerSys 6,038 363,005 Granite Construction 25,932 1,113,261 HD Supply Holdings 64,987 b 2,294,041 Hubbell 21,259 2,259,194 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Capital Goods - 8.4% (continued) Ingersoll-Rand 7,144 477,291 Lydall 20,822 b 788,321 MSC Industrial Direct, Cl. A 5,653 423,692 Nordson 6,220 541,016 Proto Labs 1,862 b 122,520 Regal Beloit 13,795 788,108 Snap-on 6,551 1,060,083 Textron 15,862 603,708 Timken 9,643 320,630 Trex 15,191 b 686,177 Watsco, Cl. A 3,742 502,289 Commercial & Professional Services - 3.5% Clean Harbors 40,655 b 2,093,326 Copart 15,211 b 753,097 Herman Miller 26,753 847,000 Huron Consulting Group 8,568 b 501,571 Interface 89,645 1,520,379 Korn/Ferry International 41,174 1,187,870 Steelcase, Cl. A 72,027 1,149,551 TrueBlue 122,722 b 2,431,123 Consumer Durables & Apparel - 1.8% American Woodmark 9,775 b 789,429 Deckers Outdoor 3,822 a,b 200,999 G-III Apparel Group 8,751 b 342,339 Kate Spade & Company 16,767 b 366,527 Malibu Boats, Cl. A 24,662 b 335,403 Newell Rubbermaid 12,790 609,955 PVH 16,516 1,549,201 Steven Madden 15,450 b 530,090 Wolverine World Wide 28,280 514,979 Consumer Services - 3.2% Cheesecake Factory 44,289 2,208,692 Grand Canyon Education 49,286 b 2,058,183 Houghton Mifflin Harcourt 99,148 b 1,705,346 Panera Bread, Cl. A 3,048 b 667,969 Service Corporation International 86,575 2,372,155 Common Stocks - 98.3% (continued) Shares Value ($) Consumer Services - 3.2% (continued) Texas Roadhouse 15,980 716,064 Diversified Financials - 6.4% CBOE Holdings 7,305 464,963 E*TRADE Financial 166,633 b 4,647,394 FNFV Group 70,230 b 844,165 Intercontinental Exchange 6,760 1,832,771 Leucadia National 211,673 3,831,281 Novanta 27,154 b 415,728 Raymond James Financial 58,945 3,305,046 SLM 486,575 b 3,342,770 WageWorks 11,195 b 627,480 Energy - 3.5% Cheniere Energy 38,996 a,b 1,252,941 Cheniere Energy Partners LP Holdings 57,115 1,139,444 Dril-Quip 30,408 a,b 1,855,800 Energen 9,983 475,390 Flotek Industries 54,333 a,b 638,956 FMC Technologies 19,680 b 535,886 Gulfport Energy 21,993 b 676,065 Oceaneering International 9,482 313,475 Oil States International 22,598 b 742,570 PDC Energy 10,882 a,b 631,700 RPC 161,822 a,b 2,386,874 Exchange-Traded Funds - 1.6% iShares Russell 2000 ETF 10,663 a 1,226,245 iShares Russell 2000 Growth ETF 3,292 a 453,572 iShares Russell 2000 Value ETF 25,860 a 2,505,058 iShares Russell Mid-Cap Growth ETF 5,537 518,263 Food & Staples Retailing - 1.5% Casey's General Stores 28,133 3,381,868 Performance Food Group 26,626 661,124 United Natural Foods 13,660 b 508,972 Food, Beverage & Tobacco - 1.4% Boston Beer, Cl. A 10,947 a,b 1,701,164 Hain Celestial Group 6,447 b 318,740 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Food, Beverage & Tobacco - 1.4% (continued) Molson Coors Brewing, Cl. B 8,813 874,073 Snyder's-Lance 23,022 a 711,610 WhiteWave Foods, Cl. A 9,571 b 427,345 Health Care Equipment & Services - 7.8% Adeptus Health, Cl. A 7,842 a,b 560,703 Air Methods 55,249 a,b 1,871,284 Align Technology 19,908 b 1,569,348 Amedisys 4,172 b 212,230 athenahealth 4,081 a,b 517,756 Boston Scientific 48,028 b 1,090,716 Brookdale Senior Living 162,354 b 2,912,631 Centene 13,620 b 849,207 Cooper 4,296 699,432 DENTSPLY SIRONA 11,848 736,472 Globus Medical, Cl. A 70,492 b 1,708,726 ICU Medical 6,538 b 679,887 Integra LifeSciences Holdings 10,531 b 786,771 Laboratory Corporation of America Holdings 6,413 b 820,543 LDR Holding 22,540 b 474,016 LifePoint Health 5,876 b 389,520 MEDNAX 44,356 b 3,036,168 NxStage Medical 44,257 b 836,457 Universal Health Services, Cl. B 13,950 1,881,297 VCA 12,124 b 787,211 WellCare Health Plans 11,441 b 1,160,346 Household & Personal Products - .4% Inter Parfums 41,007 Insurance - 2.3% Assurant 27,697 2,420,441 First American Financial 9,020 344,925 FNF Group 64,871 2,267,241 Primerica 31,579 a 1,771,898 The Hanover Insurance Group 2,561 221,987 Materials - 4.1% Compass Minerals International 29,956 a 2,335,070 Ferroglobe 36,678 334,503 Louisiana-Pacific 15,005 b 274,291 Common Stocks - 98.3% (continued) Shares Value ($) Materials - 4.1% (continued) Methanex 100,488 3,308,065 Mosaic 106,440 2,685,481 New Gold 346,137 b 1,325,705 Royal Gold 4,667 a 261,959 Scotts Miracle-Gro, Cl. A 11,113 772,353 Yamana Gold 245,277 1,025,258 Media - 2.7% E.W. Scripps, Cl. A 21,746 a,b 366,638 IMAX 40,637 b 1,354,838 Media General 43,349 b 773,346 New York Times, Cl. A 35,745 432,157 Nexstar Broadcasting Group, Cl. A 33,509 a 1,783,349 Sinclair Broadcast Group, Cl. A 106,058 3,354,615 Pharmaceuticals, Biotechnology & Life Sciences - 5.9% Akorn 54,853 a,b 1,639,556 Alkermes 13,822 b 641,479 Cambrex 55,069 b 2,693,425 Cepheid 15,488 b 433,819 Collegium Pharmaceutical 36,465 609,695 Flexion Therapeutics 19,400 b 338,336 Foamix Pharmaceuticals 67,282 a,b 490,486 Galapagos, ADR 5,776 333,968 GW Pharmaceuticals, ADR 37,517 b 3,343,515 Halozyme Therapeutics 51,521 b 518,301 Jazz Pharmaceuticals 4,338 b 657,467 Ligand Pharmaceuticals, Cl. B 7,335 a,b 877,193 Myriad Genetics 4,556 a,b 154,403 PAREXEL International 13,429 b 844,550 Radius Health 21,608 a,b 783,506 Retrophin 39,156 a,b 696,194 TherapeuticsMD 292,433 a,b 2,614,351 Real Estate - 4.6% CyrusOne 10,732 c 529,195 DuPont Fabros Technology 11,588 c 490,288 Empire State Realty Trust, Cl. A 14,024 c 265,755 EPR Properties 39,565 c 2,820,193 Equinix 1,105 c 400,010 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Real Estate - 4.6% (continued) Equity Commonwealth 17,295 b,c 499,653 Extra Space Storage 6,591 c 612,765 Healthcare Trust of America, Cl. A 74,966 2,262,474 Kite Realty Group Trust 5,816 c 156,276 National Retail Properties 47,477 c 2,152,132 Pebblebrook Hotel Trust 54,590 c 1,376,760 Physicians Realty Trust 38,807 c 736,945 Potlatch 22,126 c 756,267 STORE Capital 29,363 c 749,637 Retailing - 5.3% Burlington Stores 11,058 b 667,461 Core-Mark Holding 9,446 808,767 Dick's Sporting Goods 46,393 1,990,260 Expedia 7,526 837,192 Guess? 16,383 a 258,360 Liberty Interactive, Cl. A 34,171 b 921,934 Lithia Motors, Cl. A 28,375 2,336,397 LKQ 67,919 b 2,246,081 Ollie's Bargain Outlet Holdings 20,152 a 505,211 Sally Beauty Holdings 30,999 b 890,291 SiteOne Landscape Supply 13,143 369,713 Staples 259,456 2,283,213 Ulta Salon Cosmetics & Fragrance 1,810 b 421,748 Urban Outfitters 9,028 b 257,569 Williams-Sonoma 21,093 a 1,118,773 Semiconductors & Semiconductor Equipment - 3.4% First Solar 6,795 b 337,372 Inphi 16,163 b 504,124 Maxim Integrated Products 31,563 1,198,131 MaxLinear, Cl. A 36,663 b 759,657 Mellanox Technologies 33,665 b 1,595,721 Microsemi 16,459 b 556,808 Power Integrations 19,044 950,105 Semtech 14,923 b 351,287 Skyworks Solutions 6,713 448,160 Teradyne 20,168 399,528 United Microelectronics, ADR 867,562 1,631,017 Common Stocks - 98.3% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.4% (continued) Veeco Instruments 77,912 b 1,386,054 Software & Services - 9.0% Acxiom 14,319 b 303,276 Akamai Technologies 9,919 b 541,379 Amdocs 42,625 2,471,824 ANSYS 4,483 b 399,435 Aspen Technology 33,317 b 1,270,044 Booz Allen Hamilton Holdings 29,851 873,739 Broadridge Financial Solutions 18,153 1,165,241 CACI International, Cl. A 8,593 b 865,917 CommVault Systems 77,306 b 3,500,416 CoreLogic 110,567 b 4,120,832 Demandware 17,253 b 827,971 Fidelity National Information Services 11,209 832,492 HubSpot 20,710 a,b 989,110 Intuit 5,634 600,922 Jack Henry & Associates 27,610 2,331,112 LogMeIn 16,884 b 1,034,483 MicroStrategy, Cl. A 906 b 169,005 Paychex 10,466 567,467 Perficient 35,108 b 735,513 Proofpoint 9,563 a,b 560,583 PTC 9,878 b 353,040 Science Applications International 12,006 655,167 Splunk 17,373 a,b 998,079 SS&C Technologies Holdings 10,148 625,015 WebMD Health 4,186 b 275,230 Technology Hardware & Equipment - 8.9% Amphenol, Cl. A 14,242 836,290 Ciena 135,138 b 2,359,509 Electronics For Imaging 8,599 b 376,894 F5 Networks 1,633 b 179,957 Fabrinet 16,768 b 595,264 FEI 20,098 2,159,530 FLIR Systems 102,442 3,191,068 Ingram Micro, Cl. A 22,736 787,348 IPG Photonics 25,667 b 2,217,115 Keysight Technologies 63,085 b 1,932,294 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.3% (continued) Shares Value ($) Technology Hardware & Equipment - 8.9% (continued) Lumentum Holdings 45,180 1,144,861 Mercury Systems 52,537 b 1,116,411 Methode Electronics 57,555 1,698,448 National Instruments 74,804 2,137,150 ScanSource 32,716 b 1,255,640 Trimble Navigation 28,133 b 719,642 Universal Display 43,302 b 2,907,729 Viavi Solutions 122,831 b 838,936 Vishay Intertechnology 30,287 a 392,520 Telecommunication Services - .2% NETGEAR 14,325 b Transportation - 4.8% Avis Budget Group 105,182 b 3,155,460 CH Robinson Worldwide 9,117 683,593 J.B. Hunt Transport Services 8,062 666,889 Kirby 47,816 b 3,350,945 Knight Transportation 167,971 4,387,403 Ryder System 32,154 2,238,561 Utilities - 1.3% Atmos Energy 8,626 628,835 Calpine 102,708 b 1,520,078 CMS Energy 14,528 607,561 NiSource 27,812 663,594 Portland General Electric 14,271 587,680 Total Common Stocks (cost $263,673,637) Other Investment - 1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,008,497) 4,008,497 d investment of cash collateral for securities loaned - 7.4% registered investment company; dreyfus institutional cash advantage fund (cost $22,122,116) 22,122,116 d total investments ( cost $289,804,250) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $30,888,770 and the value of the collateral held by the fund was $32,184,778, consisting of cash collateral of $22,122,116 and U.S. Government & Agency securities valued at $10,062,662. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 9.0 Technology Hardware & Equipment 8.9 Money Market Investments 8.7 Capital Goods 8.4 Health Care Equipment & Services 7.8 Diversified Financials 6.4 Banks 6.0 Pharmaceuticals, Biotechnology & Life Sciences 5.9 Retailing 5.3 Transportation 4.8 Real Estate 4.6 Materials 4.1 Commercial & Professional Services 3.5 Energy 3.5 Semiconductors & Semiconductor Equipment 3.4 Consumer Services 3.2 Media 2.7 Insurance 2.3 Consumer Durables & Apparel 1.8 Exchange-Traded Funds 1.6 Food & Staples Retailing 1.5 Food, Beverage & Tobacco 1.4 Utilities 1.3 Household & Personal Products .4 Automobiles & Components .3 Telecommunication Services .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Small-Mid Cap Multi-Strategy Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 277,150,588 - - Equity Securities— Domestic Common Stocks † 13,742,619 - - Exchange-Traded Funds 4,703,138 - - Mutual Funds 26,130,613 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $31,922,708, consisting of $40,422,555 gross unrealized appreciation and $8,499,847 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund May 31, 2016 (Unaudited) Common Stocks - 65.3% Shares Value ($) Automobiles & Components - .3% BorgWarner 2,295 78,099 Delphi Automotive 655 44,514 Ford Motor 26,738 360,696 General Motors 2,080 65,062 Harley-Davidson 3,074 a 142,603 Johnson Controls 9,299 410,551 Banks - 2.8% Bank of America 220,149 3,256,004 BB&T 10,767 391,596 Citigroup 16,595 772,829 Citizens Financial Group 8,195 192,992 Fifth Third Bancorp 3,234 61,026 JPMorgan Chase & Co. 29,499 1,925,400 KeyCorp 12,445 159,545 M&T Bank 630 75,285 PNC Financial Services Group 7,076 635,000 SunTrust Banks 1,700 74,494 U.S. Bancorp 8,742 374,332 Wells Fargo & Co. 41,667 2,113,350 Zions Bancorporation 2,665 74,673 Capital Goods - 5.8% 3M 19,259 3,241,675 Allegion 2,996 202,649 Boeing 5,995 756,269 Caterpillar 4,600 333,546 Danaher 4,112 404,456 Deere & Co. 1,466 a 120,637 Donaldson 8,320 a 278,803 Dover 5,199 347,033 Eaton 41,301 2,545,381 Emerson Electric 6,630 344,893 Fastenal 7,460 a 343,384 Flowserve 9,980 a 480,337 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 65.3% (continued) Shares Value ($) Capital Goods - 5.8% (continued) General Dynamics 2,421 343,467 General Electric 76,355 2,308,212 Honeywell International 26,450 3,010,803 Illinois Tool Works 19,770 2,096,213 Ingersoll-Rand 7,050 471,010 Lockheed Martin 1,964 463,956 MSC Industrial Direct, Cl. A 3,167 237,367 Northrop Grumman 1,146 243,720 Parker-Hannifin 612 70,282 Raytheon 4,495 582,867 Rockwell Collins 2,683 237,177 Stanley Black & Decker 653 73,907 Toro 4,005 357,687 United Rentals 875 b 60,961 United Technologies 3,444 346,398 W.W. Grainger 1,588 a 362,620 Xylem 2,698 120,493 Commercial & Professional Services - .2% Robert Half International 3,145 130,801 Tyco International 1,194 50,888 Waste Management 7,974 486,015 Consumer Durables & Apparel - .6% Leggett & Platt 5,590 280,953 Lennar, Cl. A 6,550 a 298,483 Mattel 2,120 67,586 NIKE, Cl. B 22,200 1,225,884 VF 4,760 296,643 Consumer Services - .9% Carnival 2,398 114,481 Chipotle Mexican Grill 500 a,b 220,980 Interval Leisure Group 328 4,703 McDonald's 8,601 1,049,838 Starbucks 24,118 1,323,837 Starwood Hotels & Resorts Worldwide 760 c 55,807 Wyndham Worldwide 2,925 a 197,116 Wynn Resorts 1,425 137,056 Common Stocks - 65.3% (continued) Shares Value ($) Consumer Services - .9% (continued) Yum! Brands 3,597 295,278 Diversified Financials - 4.1% American Express 1,989 130,797 Ameriprise Financial 3,382 343,848 Berkshire Hathaway, Cl. B 13,992 b 1,966,436 BlackRock 863 314,003 Capital One Financial 38,018 2,784,438 Charles Schwab 12,266 375,094 CME Group 5,075 496,792 Discover Financial Services 5,797 329,328 Goldman Sachs Group 2,240 357,235 H&R Block 2,640 56,390 Intercontinental Exchange 13,049 3,537,845 Invesco 76,395 2,398,803 Legg Mason 4,320 149,040 Moody's 720 71,021 Morgan Stanley 6,300 172,431 Navient 11,370 155,883 S&P Global 2,118 236,814 State Street 7,726 487,202 Synchrony Financial 4,290 b 133,848 T. Rowe Price Group 561 43,231 Energy - 4.6% Anadarko Petroleum 4,930 255,670 Apache 4,635 264,844 Baker Hughes 4,240 196,651 Cabot Oil & Gas 8,255 197,872 California Resources 275 418 Chevron 11,639 1,175,539 Cimarex Energy 937 108,954 Columbia Pipeline Group 5,430 138,682 ConocoPhillips 1,731 75,800 Devon Energy 6,515 235,126 Diamond Offshore Drilling 5,190 a 134,006 EOG Resources 10,552 858,511 EQT 1,305 95,591 Exxon Mobil 29,314 2,609,532 FMC Technologies 4,110 b 111,915 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 65.3% (continued) Shares Value ($) Energy - 4.6% (continued) Halliburton 53,513 2,257,178 Helmerich & Payne 3,515 a 214,942 Hess 3,865 231,629 Kinder Morgan 17,825 322,276 Marathon Oil 18,115 236,763 Marathon Petroleum 46,841 1,631,472 Murphy Oil 5,865 a 181,287 Newfield Exploration 3,080 b 125,572 Occidental Petroleum 5,449 411,073 ONEOK 1,650 71,363 Phillips 66 5,038 a 404,854 Pioneer Natural Resources 1,008 161,603 Range Resources 2,505 a 106,688 Schlumberger 11,997 915,371 Southwestern Energy 6,220 a,b 85,027 Spectra Energy 5,537 176,409 Tesoro 2,130 166,310 Transocean 11,585 a 113,417 Valero Energy 43,358 2,371,683 Williams 94 2,083 Food & Staples Retailing - 1.0% Costco Wholesale 4,295 638,967 CVS Health 11,301 1,089,981 Kroger 14,332 512,512 Sysco 1,650 79,381 Walgreens Boots Alliance 7,587 587,234 Wal-Mart Stores 8,317 588,677 Food, Beverage & Tobacco - 4.4% Altria Group 15,089 960,264 Archer-Daniels-Midland 6,445 275,653 Coca-Cola 27,685 1,234,751 Constellation Brands, Cl. A 17,033 2,608,604 General Mills 6,450 404,931 Hershey 1,576 146,332 Kraft Heinz 4,451 370,279 McCormick & Co. 3,022 293,346 Mead Johnson Nutrition 1,047 86,147 Molson Coors Brewing, Cl. B 4,480 444,326 Common Stocks - 65.3% (continued) Shares Value ($) Food, Beverage & Tobacco - 4.4% (continued) Mondelez International, Cl. A 19,035 846,867 Monster Beverage 755 b 113,250 PepsiCo 39,736 4,020,091 Philip Morris International 35,019 3,455,675 Reynolds American 6,818 338,855 Tyson Foods, Cl. A 1,390 88,654 Health Care Equipment & Services - 3.3% Abbott Laboratories 6,843 271,188 Aetna 20,413 2,311,364 AmerisourceBergen 2,496 187,150 Anthem 2,774 366,612 Baxter International 1,585 a 68,409 Becton Dickinson & Co. 3,380 562,601 Boston Scientific 21,064 b 478,363 C.R. Bard 4,481 981,518 Cardinal Health 1,135 89,608 Cerner 5,920 b 329,211 Cigna 2,998 384,074 Express Scripts Holding 5,628 b 425,195 Humana 2,671 460,774 Intuitive Surgical 1,143 b 725,474 McKesson 2,139 391,736 Medtronic 8,775 706,212 ResMed 9,007 a 531,953 St. Jude Medical 2,716 212,826 Stryker 5,231 581,478 UnitedHealth Group 9,693 1,295,663 Varian Medical Systems 3,569 a,b 295,478 Household & Personal Products - 1.1% Clorox 2,630 338,060 Colgate-Palmolive 11,848 834,218 Estee Lauder, Cl. A 5,325 488,728 Kimberly-Clark 4,350 552,624 Procter & Gamble 19,686 1,595,353 Insurance - 1.9% Aflac 1,080 75,017 Allstate 5,750 388,182 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 65.3% (continued) Shares Value ($) Insurance - 1.9% (continued) American International Group 14,635 847,074 Aon 4,891 534,440 Chubb 1,356 171,683 Cincinnati Financial 1,410 97,431 Hartford Financial Services Group 67,045 3,028,423 Lincoln National 2,076 95,185 Marsh & McLennan Cos. 7,356 486,011 MetLife 6,757 307,781 Prudential Financial 1,076 85,273 Travelers 4,791 546,845 Materials - 2.3% Air Products & Chemicals 3,487 497,386 Alcoa 14,925 138,355 CF Industries Holdings 2,460 68,044 Dow Chemical 53,386 2,741,905 E.I. du Pont de Nemours & Co. 8,041 525,962 Ecolab 2,980 349,375 FMC 5,880 279,241 Freeport-McMoRan 25,405 281,487 International Flavors & Fragrances 2,310 297,990 International Paper 2,004 84,489 LyondellBasell Industries, Cl. A 3,266 265,722 Monsanto 7,141 803,148 Mosaic 3,850 a 97,135 Newmont Mining 6,295 204,021 Nucor 1,060 51,421 Owens-Illinois 3,930 b 74,277 PPG Industries 4,666 502,435 Praxair 3,437 377,589 Sherwin-Williams 1,290 375,506 Vulcan Materials 3,429 400,336 Media - 2.8% CBS, Cl. B 1,149 63,425 Charter Communications, Cl. A 1,804 b 394,908 Comcast, Cl. A 75,871 4,802,634 Discovery Communications, Cl. A 1,955 b 54,447 Omnicom Group 820 68,331 Time Warner 37,592 2,844,211 Common Stocks - 65.3% (continued) Shares Value ($) Media - 2.8% (continued) Twenty-First Century Fox, Cl. A 4,796 138,508 Walt Disney 18,040 1,789,929 Pharmaceuticals, Biotechnology & Life Sciences - 6.4% AbbVie 12,108 761,956 Agilent Technologies 49,550 2,273,849 Alexion Pharmaceuticals 1,150 b 173,535 Allergan 13,360 b 3,149,620 Amgen 6,369 1,005,984 Baxalta 2,915 131,845 Biogen 2,909 b 842,825 Bristol-Myers Squibb 17,152 1,229,798 Celgene 11,381 b 1,200,923 Eli Lilly & Co. 9,686 726,741 Endo International 1,170 b 18,498 Gilead Sciences 17,306 1,506,660 Illumina 528 b 76,470 Johnson & Johnson 53,211 5,996,348 Mallinckrodt 646 b 40,931 Merck & Co. 19,251 1,083,061 Mettler-Toledo International 940 b 352,801 Mylan 1,890 b 81,913 Perrigo 354 33,927 Pfizer 44,543 1,545,642 Regeneron Pharmaceuticals 252 b 100,530 Thermo Fisher Scientific 4,740 719,390 Real Estate - 1.1% American Tower 2,360 c 249,641 AvalonBay Communities 2,636 c 474,164 Crown Castle International 2,870 c 260,625 Equinix 373 c 135,026 Equity Residential 6,437 c 445,505 General Growth Properties 10,720 c 288,046 Iron Mountain 7,405 c 272,060 Kimco Realty 13,000 c 366,340 Macerich 1,470 c 112,190 Public Storage 61 c 15,476 Simon Property Group 1,672 c 330,454 SL Green Realty 2,005 c 203,227 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 65.3% (continued) Shares Value ($) Real Estate - 1.1% (continued) Ventas 3,150 c 208,939 Weyerhaeuser 14,470 c 455,805 Retailing - 3.9% Amazon.com 6,617 b 4,782,701 Dollar Tree 5,134 b 464,832 eBay 2,742 b 67,069 Genuine Parts 949 91,977 Home Depot 11,673 1,542,237 Kohl's 1,095 39,464 L Brands 2,529 a 173,363 Lowe's 38,847 3,112,810 Macy's 1,854 61,571 Netflix 3,234 a,b 331,711 Nordstrom 3,550 a 134,829 O'Reilly Automotive 1,734 b 458,522 Priceline Group 503 b 635,958 Ross Stores 4,413 235,654 Target 1,870 128,619 The TJX Companies 16,517 1,257,274 Tractor Supply 3,806 365,757 Semiconductors & Semiconductor Equipment - 2.7% Analog Devices 1,503 87,925 Applied Materials 5,935 144,933 Broadcom 22,510 3,474,644 Intel 40,102 1,266,822 Lam Research 4,510 a 373,473 Micron Technology 6,870 b 87,386 NVIDIA 13,595 a 635,158 NXP Semiconductors 24,230 b 2,289,493 QUALCOMM 6,347 348,577 Texas Instruments 12,854 778,952 Xilinx 1,834 86,913 Software & Services - 8.6% Accenture, Cl. A 5,305 631,136 Adobe Systems 34,422 b 3,423,956 Alphabet, Cl. A 2,687 b 2,012,160 Alphabet, Cl. C 2,688 b 1,977,615 Common Stocks - 65.3% (continued) Shares Value ($) Software & Services - 8.6% (continued) Autodesk 3,025 b 176,267 Automatic Data Processing 10,122 889,116 Cognizant Technology Solutions, Cl. A 10,632 b 653,230 Facebook, Cl. A 49,895 b 5,928,025 Fiserv 4,532 b 477,356 International Business Machines 4,857 746,715 Intuit 2,117 225,799 Jack Henry & Associates 4,480 378,246 MasterCard, Cl. A 14,383 1,379,330 Microsoft 74,718 3,960,054 Oracle 26,000 1,045,200 Paychex 15,194 823,819 PayPal Holdings 3,322 125,538 salesforce.com 47,328 b 3,961,827 Visa, Cl. A 18,845 1,487,624 Western Union 4,157 80,854 Yahoo! 15,247 b 578,471 Technology Hardware & Equipment - 3.1% Amphenol, Cl. A 12,654 743,043 Apple 45,549 4,548,523 Cisco Systems 60,537 1,758,600 Corning 16,020 334,658 EMC 5,402 150,986 Hewlett Packard Enterprise 21,518 397,437 HP 20,128 269,313 IPG Photonics 2,070 b 178,807 Motorola Solutions 878 60,819 NetApp 2,965 75,696 Palo Alto Networks 17,995 b 2,347,628 Seagate Technology 2,930 a 66,101 Western Digital 1,496 a 69,645 Telecommunication Services - 1.1% AT&T 41,738 1,634,043 CenturyLink 13,250 a 359,340 Frontier Communications 36,960 a 191,083 TE Connectivity 3,710 222,600 Verizon Communications 28,600 1,455,740 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 65.3% (continued) Shares Value ($) Transportation - .9% CH Robinson Worldwide 1,155 86,602 CSX 7,713 203,855 Delta Air Lines 3,995 173,623 Expeditors International of Washington 7,370 357,813 FedEx 2,909 479,898 Kansas City Southern 1,865 173,631 Norfolk Southern 1,862 156,520 Ryder System 1,780 123,924 Southwest Airlines 11,105 471,740 Union Pacific 7,606 640,349 United Parcel Service, Cl. B 3,923 404,422 Utilities - 1.4% AES 11,440 126,870 AGL Resources 1,550 101,990 American Electric Power 2,915 188,688 CenterPoint Energy 12,855 289,623 CMS Energy 8,781 367,221 Dominion Resources 4,433 320,284 DTE Energy 660 59,849 Duke Energy 2,761 215,993 Eversource Energy 7,290 402,700 Exelon 9,445 323,680 NextEra Energy 5,805 697,297 NiSource 10,190 243,133 NRG Energy 7,975 130,630 Pinnacle West Capital 4,130 303,927 SCANA 1,735 121,294 Sempra Energy 4,585 491,145 Southern 1,708 84,444 Xcel Energy 10,635 439,970 Total Common Stocks (cost $151,634,788) Other Investment - 34.6% Shares Value ($) Registered Investment Company; BNY Mellon Income Stock Fund, Cl. M 4,984,927 d 41,973,085 Dreyfus Institutional Preferred Plus Money Market Fund 964,721 e 964,721 Dreyfus Research Growth Fund, Cl. Y 2,736,059 d 38,578,425 Other Investment - 34.6% (continued) Shares Value ($) Registered Investment Company; (continued) Dreyfus Strategic Value Fund, Cl. Y 1,214,361 d 42,369,070 (cost $120,457,020 ) Investment of Cash Collateral for Securities Loaned - .8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,824,758) 2,824,758 e Total Investments (cost $274,916,566) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At May 31, 2016, the value of the fund’s securities on loan was $6,786,708 and the value of the collateral held by the fund was $6,900,134, consisting of cash collateral of $2,824,758 and U.S. Government & Agency securities valued at $4,075,376. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated mutual fund. e Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 34.3 Software & Services 8.6 Pharmaceuticals, Biotechnology & Life Sciences 6.4 Capital Goods 5.8 Energy 4.6 Food, Beverage & Tobacco 4.4 Diversified Financials 4.1 Retailing 3.9 Health Care Equipment & Services 3.3 Technology Hardware & Equipment 3.1 Banks 2.8 Media 2.8 Semiconductors & Semiconductor Equipment 2.7 Materials 2.3 Insurance 1.9 Utilities 1.4 Household & Personal Products 1.1 Money Market Investments 1.1 Real Estate 1.1 Telecommunication Services 1.1 Food & Staples Retailing 1.0 Consumer Services .9 Transportation .9 Consumer Durables & Apparel .6 Automobiles & Components .3 Commercial & Professional Services .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund May 31, 2016 (Unaudited) The following is a summary of the inputs used as of May 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 227,762,732 - - Equity Securities— Foreign Common Stocks † 5,877,554 - - Mutual Funds 126,710,059 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board Members ('Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At May 31, 2016, accumulated net unrealized appreciation on investments was $85,433,779, consisting of $90,826,811 gross unrealized appreciation and $5,393,032 gross unrealized depreciation. At May 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Funds Trust By: /s/ Patrick Crowe Patrick Crowe President Date: July 21, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Patrick Crowe Patrick Crowe President Date: July 21, 2016 By: /s/ James Windels James Windels Treasurer Date: July 21, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
